   Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 1 of 73




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

TRACY TIMMONS,                         §
                                       §
      Plaintiff,                       §
                                       §       No. 4:18cv4368
VS.                                    §
                                       §       Jury Trial Demanded
SAN JACINTO COLLEGE,                   §
                                       §
      Defendant.                       §



                                APPENDIX

                                      TO

                     PLAINTIFF’S MOTION FOR PARTIAL
                   SUMMARY JUDGMENT AS TO LIABILITY




David C. Holmes, Attorney in Charge
State Bar No. 09907150
Southern District No. 5494
13201 Northwest Freeway, Suite 800
Houston, Texas 77040
Telephone: 713-586-8862
Fax: 713-586-8863
dholmes282@aol.com

ATTORNEY FOR PLAINTIFF
     Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 2 of 73




                            TABLE OF CONTENTS

1      Excerpts from the Deposition of Tracy Timmons

12     Deposition of Karen Blankenship

23     Personnel Action Request (January 4, 2012)

24     Job Description

26     2016 Annual Performance Evaluation for Tracy Timmons

36     2015 EEOC Charge of Discrimination

37     2016 EEOC Right to Sue Letter

41     February 1, 2017 E-Mail from Tracy Timmons to Gretchen Rapp (contained
       within later e-mail chain)

44     June 15, 2017 E-mail Chain

47     Statement by Rudy Silva

48     Statement by Carolyn Riddle

49     Termination Letter

50     Copy of Atlantic Steel Decision by NLRB

58     Copy of Plaza Auto Center Decision by NLRB
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 3 of 73
                                                            Tracy Renee Timmons                                           Pagess 1..4
                                                                   Page 1                                                        Page 3
  ·1· · · · · · · · ·IN THE UNITED STATES DISTRICT COURT                    ·1· · · · · · · · · · · · · · · I N D E X
  · · · · · · · · · · FOR THE SOUTHERN DISTRICT OF TEXAS                    ·2· · · · · · · · · · · · · · · · · · · · · · · · · · ·PAGE
  ·2· · · · · · · · · · · · · ·HOUSTON DIVISION                             ·3· · Stipulations· · · · · · · · · · · · · · · · · · · ·1
  ·3· · ·TRACY TIMMONS,· · · · · · · · ·)                                   ·4· · Appearances· · · · · · · · · · · · · · · · · · · · 2
  · · · · · · · · · · · · · · · · · · · )                                   ·5
  ·4· · · · · · ·Plaintiff,· · · · · · ·)                                   ·6· WITNESS:· TRACY RENEE TIMMONS
  · · · · · · · · · · · · · · · · · · · )                                   ·7· · · · Examination By Ms. Brown· · · · · · · · · · · ·7
  ·5· · ·VS.· · · · · · · · · · · · · · ) Civil Action                      ·8· · · · Examination By Mr. Holmes· · · · · · · · · · ·278
  · · · · · · · · · · · · · · · · · · · ) No.4:18-cv-4368                   ·9· · · · Further Examination By Ms. Brown· · · · · · · 280
  ·6· · ·SAN JACINTO COLLEGE,· · · · · ·)
                                                                            10
  · · · · · · · · · · · · · · · · · · · )
                                                                            11· ·Signature and Changes· · · · · · · · · · · · · · · 282
  ·7· · · · · · ·Defendant.· · · · · · ·)
                                                                            12· ·Reporter's Certificate· · · · · · · · · · · · · · ·284
                                                                            13
  ·8
                                                                            14· · · · · · · · · · · · · ·EXHIBITS INDEX
  ·9
                                                                            15
  10· · · · ******************************************************
                                                                            16· ·EXHIBIT 1
  11· · · · · · · · · ORAL AND VIDEOTAPED DEPOSITION OF
                                                                            · · · · · Curriculum Vitae· · · · · · · · · · · · · · · 15
  12· · · · · · · · · · · · ·TRACY RENEE TIMMONS                            17
  13· · · · · · · · · · · · · OCTOBER 14, 2019                              · · ·EXHIBIT 2
  14· · · · · · · · · · · · · · · Volume 1                                  18· · · · San Jacinto College Librarian Job
  15· · · · ******************************************************          · · · · · Description· · · · · · · · · · · · · · · · · ·21
  16                                                                        19
  17· · · · ORAL AND VIDEOTAPED DEPOSITION of TRACY RENEE TIMMONS,          · · ·EXHIBIT 3
  18· produced as a witness at the instance of the Defendant, and duly      20· · · · Policy Manual acknowledgement· · · · · · · · ·24
  19· sworn, was taken in the above-styled and numbered cause on            21· ·EXHIBIT 4
  20· October 14, 2019, from 9:48 a.m. to 6:40 p.m., before Brandy R.       · · · · · Procedure 4-17: Exempt and Non-exempt· · · · ·30
  21· Garney, CSR in and for the State of Texas, reported
                                                                            22
  22· stenographically, at the Law Office of David C. Holmes, 13201
                                                                            · · ·EXHIBIT 5
                                                                            23· · · · Art Institute offer letter· · · · · · · · · · 40
  23· Northwest Freeway, Suite 800, Houston, Texas, pursuant to the
                                                                            24· ·EXHIBIT 6
  24· Federal Rules of Civil Procedure and the provisions stated on the
                                                                            · · · · · 2012 Annual Performance Evaluation· · · · · · 46
  25· record or attached hereto.
                                                                            25
                                                                   Page 2                                                        Page 4
  ·1· · · · · · · · · · · · A P P E A R A N C E S                           ·1· ·EXHIBIT 7
  ·2· FOR THE PLAINTIFF:                                                    · · · · · E-mail chain dated July 13, 2015, to
                                                                            ·2· · · · July 14, 2015· · · · · · · · · · · · · · · · ·51
  ·3· · · · ·MR. DAVID C. HOLMES                                            ·3· ·EXHIBIT 8
  · · · · · ·LAW OFFICES OF DAVID C. HOLMES                                 · · · · · Memorandum dated November 5, 2012· · · · · · ·55
  ·4· · · · ·13201 Northwest Freeway, Suite 800                             ·4
  · · · · · ·Houston, Texas 77040                                           · · ·EXHIBIT 9
                                                                            ·5· · · · Photograph· · · · · · · · · · · · · · · · · · 62
  ·5· · · · ·Phone:· 713.586.8862                                           ·6· ·EXHIBIT 10
  · · · · · ·dholmes282@aol.com                                             · · · · · Baylor College of Medicine letter dated
  ·6                                                                        ·7· · · · November 15, 2012· · · · · · · · · · · · · · ·67
  ·7· FOR THE DEFENDANT SAN JACINTO COLLEGE:                                ·8· ·EXHIBIT 11
                                                                            · · · · · Charge of Discrimination dated June 18, 2015· 99
  ·8· · · · ·MS. LISA A. BROWN                                              ·9
  · · · · · ·MS. ANNA M. ROBSHAW                                            · · ·EXHIBIT 12
  ·9· · · · ·THOMPSON & HORTON, LLP                                         10· · · · Dismissal and Notice of Rights· · · · · · · · 110
                                                                            11· ·EXHIBIT 13
  · · · · · ·3200 Southwest Freeway, Suite 2000                             · · · · · Addendum to the November 5, 2012 Letter of
  10· · · · ·Houston, Texas 77027                                           12· · · · Corrective Action· · · · · · · · · · · · · · ·111
  · · · · · ·Phone:· 713.554.6741                                           13· ·EXHIBIT 14
  11· · · · ·Fax:· 713.583.7698                                             · · · · · 2014 Annual Performance Evaluation· · · · · · 126
                                                                            14
  · · · · · ·lbrown@thompsonhorton.com                                      · · ·EXHIBIT 15
  12                                                                        15· · · · E-mail chain dated June 2, 2015· · · · · · · ·128
  13· VIDEOGRAPHER:                                                         16· ·EXHIBIT 16
                                                                            · · · · · FMLA Certification of Healthcare Provider· · ·134
  14· · · · MR. ROBERT PIERCE                                               17
  15                                                                        · · ·EXHIBIT 17
  16· ALSO PRESENT:                                                         18· · · · Letter dated June 24, 2015· · · · · · · · · · 134
  17· · · · MS. VICKIE DEL BELLO                                            19· ·EXHIBIT 18
                                                                            · · · · · Photographs· · · · · · · · · · · · · · · · · ·139
  18                                                                        20
  19                                                                        · · ·EXHIBIT 19
  20                                                                        21· · · · Letter dated June 29, 2015· · · · · · · · · · 140
  21                                                                        22· ·EXHIBIT 20
                                                                            · · · · · FMLA Certification of Healthcare Provider· · ·140
  22                                                                        23
  23                                                                        · · ·EXHIBIT 21
  24                                                                        24· · · · Request for Information from Employee's
                                                                            · · · · · Medical Provider· · · · · · · · · · · · · · · 142
  25                                                                        25

 888-893-3767                                     APPENDIX 001
 www.lexitaslegal.com                                                                                                                     YVer1f
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 4 of 73
                                                               Tracy Renee Timmons                                                        Pagess 17..20
                                                               Page 17                                                                                   Page 19
  ·1· updated resume.· Now, this is a resume I applied to get the job            ·1· · · ·A.· ·No.
  ·2· at San Jacinto College.· So the only thing you do not see on this ·2· · · ·Q.· ·Okay.
  ·3· resume is San Jacinto College.                                             ·3· · · ·A.· ·I took a couple years off.· I didn't always work there.
  ·4· · · ·Q.· ·Well, you've applied for jobs since leaving San Jacinto          ·4· · · ·Q.· ·Well --
  ·5· College, correct?· You just said you have?                                 ·5· · · ·A.· ·You can have -- you can be a part-time person; but
  ·6· · · ·A.· ·Yes.                                                             ·6· since I only work on Saturdays, if you're not needed and there's
  ·7· · · ·Q.· ·And at no time since leaving San Jac have you needed to          ·7· a rotation of other 15 librarians, you're not guaranteed to work.
  ·8· have a professional resume to submit to a prospective employer?            ·8· So -- or if you don't want to work, if something comes up, you
  ·9· · · ·A.· ·Yes, I have.                                                     ·9· don't have to work.· It's as needed, as they need you from the
  10· · · ·Q.· ·So you do have a copy of an updated resume?                      10· college.
  11· · · ·A.· ·Yes, I do.· Not with me.                                         11· · · ·Q.· ·You stopped working at San Jacinto College in June of
  12· · · · · · · · ·MS. BROWN:· David, that is one of the things we             12· 2017.· Is that correct?
  13· requested.· We would like a copy.· And ideally at some point               13· · · ·A.· ·That is correct.
  14· today, if -- if on a break, we could obtain that.                          14· · · ·Q.· ·Since June of 2017, have you applied for full-time
  15· · · ·A.· ·I wouldn't be able to obtain it on a break because I             15· employment at Houston Community College?
  16· would have to go back home and get on my computer.· So I --                16· · · ·A.· ·I think so.· I think I applied for a full-time position
  17· · · ·Q.· ·(BY MS. BROWN)· All right.                                       17· there.
  18· · · ·A.· ·-- can get it to you tomorrow, if that's fine with you.          18· · · ·Q.· ·You think you did or you know you did?
  19· · · ·Q.· ·That's fine with me.                                             19· · · ·A.· ·I think I did.
  20· · · ·A.· ·Okay.                                                            20· · · ·Q.· ·And when would that have been?
  21· · · ·Q.· ·Thank you.· So you began -- well, let me -- before               21· · · ·A.· ·I would have to log on to my account to see that. I
  22· we -- we go on.· Are you presently employed?                               22· don't know the exact date.
  23· · · ·A.· ·I presently work part-time at Houston Community                  23· · · ·Q.· ·But you have that information?
  24· College.                                                                   24· · · ·A.· ·I would have to get on a computer or go down to human
  25· · · ·Q.· ·And when did you start working part-time at Houston              25· resources.· But I've applied for jobs there, and I haven't gotten

                                                                       Page 18                                                                 Page 20
  ·1· Community College?                                                         ·1· them; but no, I don't know the exact date that I applied for a
  ·2· · · ·A.· ·2005.                                                            ·2· job there.
  ·3· · · ·Q.· ·And what is your job part time at Houston Community              ·3· · · ·Q.· ·But sitting here today under oath --
  ·4· College?                                                                   ·4· · · ·A.· ·I have applied for jobs, full-time positions at Houston
  ·5· · · ·A.· ·I'm a public service librarian.                                  ·5· Community College, and I have not received a full-time position
  ·6· · · ·Q.· ·And do you work at a particular campus?                          ·6· at Houston Community College.
  ·7· · · ·A.· ·Since 2005, I've rotated through many campuses. I                ·7· · · ·Q.· ·Have you been offered a job that offers more than just
  ·8· started off as staffer.· I went out to Alief.· I've gone to                ·8· occasional Saturdays?
  ·9· Northline.· I've gone to Caldwell.· I go where they need me to             ·9· · · ·A.· ·Yes.
  10· go.                                                                        10· · · ·Q.· ·What did Houston Community College --
  11· · · ·Q.· ·And how many hours a week are you working there now?             11· · · ·A.· ·Houston Community College didn't offer me that.
  12· · · ·A.· ·I only work -- when I started there, I only worked               12· · · ·Q.· ·And we'll talk later about other job searches.
  13· Saturdays.· And so I only work on Saturdays.· And I don't work             13· · · ·A.· ·Okay.
  14· every Saturday.· I rotate.· And it's as an as-need basis or as my          14· · · ·Q.· ·So you started as a part-time reference librarian at
  15· schedule allows me to work.· So if she puts me on the schedule 15· San Jacinto College in 2011?
  16· and I'm not willing to work or can't work, I would just e-mail             16· · · ·A.· ·That is correct.
  17· her and say I cannot work.                                                 17· · · ·Q.· ·And was that at Central campus?
  18· · · ·Q.· ·Who's your supervisor at Houston Community College?              18· · · ·A.· ·That is correct.
  19· · · ·A.· ·Gwen Richard.                                                    19· · · ·Q.· ·And after you joined San Jac -- San Jac/San Jacinto
  20· · · ·Q.· ·How do you spell her last name?                                  20· College, a full-time reference librarian position came open at
  21· · · ·A.· ·R-i-c-h-a-r-d.                                                   21· Central.· Is that correct?
  22· · · ·Q.· ·And when you were working at San Jacinto College, did            22· · · ·A.· ·Karen brought me into her office.· She told me, Tracy,
  23· you work also at HCC part-time?                                            23· we have an opening for a full-time position, and I would like for
  24· · · ·A.· ·Yes.                                                             24· you to apply for it.· That's how I found out.
  25· · · ·Q.· ·So consistently since 2005, you've worked at -- at HCC?          25· · · ·Q.· ·And that is Karen Blankenship?


 888-893-3767                                       APPENDIX 002
 www.lexitaslegal.com                                                                                                                                              YVer1f
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 5 of 73
                                                                       Tracy Renee Timmons                                                   Pagess 21..24
                                                                          Page 21                                                                       Page 23
  ·1· · · ·A.· ·That is correct.                                                    ·1· · · ·Q.· ·And then collection development and liaison with campus
  ·2· · · ·Q.· ·And she's the -- the director of the -- the library                 ·2· departments to determine what they needed to support their
  ·3· services?                                                                     ·3· curricula.· That would be your health sciences support?
  ·4· · · ·A.· ·That is correct.                                                    ·4· · · ·A.· ·That's correct.
  ·5· · · ·Q.· ·And she invited you to apply for the full-time job?                 ·5· · · ·Q.· ·And then on the -- the next page, it talks about basic
  ·6· · · ·A.· ·That is correct.                                                    ·6· computer skills, knowledge of reference work.· Do you see those
  ·7· · · ·Q.· ·And you, in fact, did apply?                                        ·7· at the top?
  ·8· · · ·A.· ·That is correct.                                                    ·8· · · ·A.· ·That's correct.· I do.
  ·9· · · ·Q.· ·And who was on the interview committee, if you recall?              ·9· · · ·Q.· ·And it also lists as a required minimum qualification,
  10· · · ·A.· ·Greg Schneider, Karen Blankenship, John Brower.                     10· the ability to work in collaboration with others.· Do you
  11· · · ·Q.· ·And they recommended that you receive the full-time                 11· agree -- do you see that?
  12· job?                                                                          12· · · ·A.· ·Yes, I do.
  13· · · ·A.· ·I guess Karen did.· I don't know who make -- I'm                    13· · · ·Q.· ·And you agree that was part of your job?
  14· assuming Karen makes the final decision, since she's the director             14· · · ·A.· ·Yes.
  15· of the library.· I don't know how the search committee worked. I              15· · · ·Q.· ·And then at the very bottom, a couple of the other
  16· haven't served on the search committee.                                       16· items here.· It lists office environment and computer strain
  17· · · ·Q.· ·Well, suffice it to say you interviewed for the                     17· would be daily, the D being daily.· That was a part of -- of
  18· full-time reference librarian job, and then you got the job?                  18· working in the library.· Would you agree?
  19· · · ·A.· ·That is correct.                                                    19· · · ·A.· ·That's correct.
  20· · · · · · · · ·(Exhibit No. 2 was marked.)                                    20· · · ·Q.· ·And then the bottom, it says, physical activity, that
  21· · · ·Q.· ·(BY MS. BROWN)· What were your main job                             21· on a daily basis you might have to lift up to 50 pounds of force.
  22· responsibilities as a full-time reference librarian at the                    22· · · ·A.· ·Since I'm a reference librarian, we don't lift 50
  23· central campus?                                                               23· pounds daily.
  24· · · ·A.· ·Working the reference desk, answering questions for                 24· · · ·Q.· ·Well, but this job description that was part of your
  25· students, either in person, via chat, or via the telephone.                   25· job description, there was a potential to need to lift, say,

                                                                          Page 22                                                                       Page 24
  ·1· · · ·Q.· ·And what other responsibilities?                                    ·1· books?
  ·2· · · ·A.· ·I also did interlibrary loan for the college.· I also               ·2· · · ·A.· ·Yes.· But I'm just saying as a reference librarian, my
  ·3· served as a liaison to the health sciences department, since                  ·3· job was to sit behind a desk or table similar to this.· People
  ·4· that's what my specialty was, medical librarianship.                          ·4· would walk up to me, ask me questions; and then I would help
  ·5· · · ·Q.· ·If you wouldn't mind taking a look at Exhibit 2.· Do                ·5· them.· Yes, we may have to lift books, but I don't lift 50 pounds
  ·6· you recognize Exhibit 2?                                                      ·6· daily.· And as a librarian, I usually lift one book at a time or
  ·7· · · ·A.· ·Yes, I do.                                                          ·7· we get a book truck, and I place them on a book truck.
  ·8· · · ·Q.· ·This is your -- well, this is the job description at                ·8· · · ·Q.· ·Well, but would you agree that your job description
  ·9· San Jacinto College for a reference librarian, correct?                       ·9· stated that there was the potential to lift up to 50 pounds, as a
  10· · · ·A.· ·That is correct.                                                    10· requirement?
  11· · · ·Q.· ·And this, in fact, is the job description that applied              11· · · ·A.· ·Yes.
  12· to you when you were at San Jacinto College?                                  12· · · · · · · · ·MR. HOLMES:· Do this for us.· The ones that have
  13· · · ·A.· ·That is correct.                                                    13· the yellow -- the orange stickers on them, make sure you've got
  14· · · ·Q.· ·And on the first page, it discusses some of the things              14· those set aside, because those go with the court reporter.· So
  15· you just referenced.· Provide reference services, bibliographic               15· don't get those -- don't get those mixed up with anything else.
  16· instruction?                                                                  16· · · · · · · · ·THE WITNESS:· Okay.· Thank you.
  17· · · ·A.· ·Yes.                                                                17· · · · · · · · ·(Exhibit No. 3 was marked.)
  18· · · ·Q.· ·Is that teaching classes?                                           18· · · ·Q.· ·(BY MS. BROWN)· And as an employee of San Jacinto
  19· · · ·A.· ·Yes.· Library instruction.                                          19· College, you understood that the college operates under a series
  20· · · ·Q.· ·And would that be a class where you stand up and                    20· of policies and procedures?
  21· actually teach a class?                                                       21· · · ·A.· ·That is correct.
  22· · · ·A.· ·It would be a room twice the size as this with a                    22· · · ·Q.· ·And did you ever have the opportunity to read any of
  23· monitor, computer, projector.· You have probably a minimum of 25              23· those policies or procedures when you were employed?
  24· computers.· I believe our lab or section was larger.· So it would             24· · · ·A.· ·Yes.· Some of them.· Not all of them.
  25· be a library instruction classroom.                                           25· · · ·Q.· ·Well, sure.· I understand.· And as a full-time


 888-893-3767                                             APPENDIX 003
 www.lexitaslegal.com                                                                                                                                             YVer1f
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 6 of 73
                                                                     Tracy Renee Timmons                                                    Pagess 25..28
                                                                  Page 25                                                                             Page 27
  ·1· employee, you were asked to acknowledge the existence of those           ·1· · · ·Q.· ·And that's Monday through Friday or does that include
  ·2· policies.· Do you recall signing Exhibit 3?                              ·2· Saturday?
  ·3· · · ·A.· ·Yes.· This would be on the day of orientation.                 ·3· · · ·A.· ·Monday through Friday.· Well, Fridays we closed early.
  ·4· · · ·Q.· ·And that's your signature?                                     ·4· Let's say Monday through Thursday, we opened at 7:30 to 9:00.· On
  ·5· · · ·A.· ·That is correct.                                               ·5· Fridays, we closed at either 3:00 or 5:00.· It changes hours in
  ·6· · · ·Q.· ·And in this document, you're acknowledging that the            ·6· the summertime.· So if it was a regular fall, I believe it was
  ·7· college maintains a website.· And it tells the reader of this            ·7· 3:00 o'clock.· So you still opened at 7:30, but you closed at
  ·8· document how to get to the website, and that's where the policies        ·8· 3:00.· And then you had Saturday, which would be from 9:00 a.m.,
  ·9· are?                                                                     ·9· if I'm right, 2:00 or 3:00 p.m.· Then you had Sunday.· We opened
  10· · · ·A.· ·That is correct.                                               10· up at 12:00 noon, and we closed at 5:00.· We were open 7 days a
  11· · · ·Q.· ·As a full-time librarian at Central, what was your             11· week.
  12· chain of command?                                                        12· · · · · · · · ·THE WITNESS:· Right?· Oh, I can't -- I'm looking
  13· · · ·A.· ·John Brower was my immediate supervisor.· The next             13· at you like --
  14· person would be Karen Blankenship, the director of the library.          14· · · ·Q.· ·(BY MS. BROWN)· And -- and so would you agree that your
  15· · · ·Q.· ·Do you know who Karen's supervisor was?                        15· supervisor had an obligation to prepare a schedule so that all
  16· · · ·A.· ·The department heads have changed since then.· When we         16· those work hours were covered for the students?
  17· first started, it was in a president system.· So I don't know,           17· · · ·A.· ·That is correct.
  18· but it was a lady.· She was president at the time, but it -- it          18· · · ·Q.· ·But -- and that was the supervisor's job, not the --
  19· was a lady.· I can't think of her name.· Barbara -- oh, my               19· the reference librarian's job, to make the schedule?
  20· goodness.· I can't think of her name.· Barbara.· I -- you know,          20· · · ·A.· ·If John was out or if someone called in, our policy
  21· but her name was Barbara something.                                      21· among ourselves is that we would fill in for our colleague.· So
  22· · · ·Q.· ·Thank you.· How many people worked at the Central              22· there were times when John was out himself, and another librarian
  23· campus library when you were there?· And -- and if it changed            23· would say -- whoever came in first.· Like Rosalind would be a
  24· over time, why don't we focus on like 2012 to 2014, that period.         24· morning person.· She would come in like at 7:30 with John.· So if
  25· · · ·A.· ·Can I have some paper?· I need to think about this.            25· John would call in, Rosalind would say, John is not here today.


                                                                   Page 26                                                                     Page 28
  ·1· May I have a pen?· Thank you.· I would say about 15.· There's            ·1· Can you work his hours?· I'll work this hour, this hour, that.
  ·2· probably somebody I'm missing.                                           ·2· So if a schedule was made and if someone called in sick or had to
  ·3· · · ·Q.· ·And how many of those 15 were reference librarians who         ·3· be out, then the person -- whoever stepped up to fill that role
  ·4· might actually sit at the reference desk that you would sit at?          ·4· would say, can you work these hours so we can have coverage at
  ·5· · · ·A.· ·Oh, okay.· I would say about seven.· That includes the         ·5· the desk?
  ·6· part-time reference librarians.                                          ·6· · · ·Q.· ·So everyone had to be flexible?
  ·7· · · ·Q.· ·Okay.· And how many full-time and how many part-time?          ·7· · · ·A.· ·Yes.
  ·8· · · ·A.· ·We -- at the time, I remember three part-time                  ·8· · · ·Q.· ·Do you agree that it was important for your supervisor
  ·9· librarians.                                                              ·9· to know if an employee was going to be late or needed to leave
  10· · · ·Q.· ·Well, go ahead, and then I'll ask a different question.        10· early?
  11· · · ·A.· ·I would say five full-time.                                    11· · · ·A.· ·Yes.
  12· · · ·Q.· ·Okay.· Let's focus on the five full-time employees.· It        12· · · ·Q.· ·Because that impacts staffing.· Would you agree?
  13· was you, John Brower?                                                    13· · · ·A.· ·And I informed my employer and supervisor every time
  14· · · ·A.· ·Uh-huh.                                                        14· that I was late or needed to leave early.
  15· · · ·Q.· ·And who were the other three?                                  15· · · · · · · · ·MS. BROWN:· All right.· Objection, nonresponsive.
  16· · · ·A.· ·Okay.· You had me, John Brower.· You had, at the time,         16· · · ·Q.· ·(BY MS. BROWN)· But you agree that was important for
  17· Laura White -- well, Daisy Ngo.· Daisy was there when I started.         17· your supervisor to know -- for any employee either coming in late
  18· And you had Rosalind Alexander, and then you had Greg Schneider.         18· or -- or having to leave early?
  19· Even though he worked in collections, he did work at the                 19· · · ·A.· ·I have a question.· What did you mean by objection,
  20· reference desk.· And at that time, we did have Karen, and                20· nonresponsive?
  21· sometimes she worked at the reference desk.· So I included them,         21· · · ·Q.· ·Well, my question asked you only about whether you
  22· if they worked at the reference desk.                                    22· agreed that your library supervisor's responsibilities
  23· · · ·Q.· ·What were the library's hours?                                 23· including -- included making sure that he or she knew if an
  24· · · ·A.· ·We opened from -- it was 7:00 or 7:30 a.m., and we             24· employee was going to be late or had to leave early.· I was
  25· closed at 9:00 p.m. at night.· If I'm right, 9:00 p.m.                   25· asking only about the authority or responsibilities of the


 888-893-3767                                           APPENDIX 004
 www.lexitaslegal.com                                                                                                                                           YVer1f
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 7 of 73
                                                                Tracy Renee Timmons                                                     Pagess 181..184
                                                                     Page 181                                                                Page 183
  ·1· with them?                                                                ·1· said.· But I remember him coming to the reference desk and I'm

  ·2· · · ·A.· ·I remember one year, I got a good evaluation, and I             ·2· saying, oh, not this again.· When will this ever stop?· It just

  ·3· still questioned it.· So I don't know if that was the year or             ·3· keeps going and going and going.

  ·4· not; but I know one year I got a good evaluation, and I still             ·4· · · ·Q.· ·Is -- is John Brower a talkative kind of guy?· Was he

  ·5· filed a protest.· So I would look at it and get that date.                ·5· chatty?

  ·6· · · ·Q.· ·Okay.· If you challenged the 2016 evaluation, you can,          ·6· · · ·A.· ·I think John Brower is a bully.· I think John Brower

  ·7· you know, correct your deposition answer to -- to reflect that            ·7· knows what's going to upset you and get up under your nerves, and

  ·8· if -- if you're not sure today.                                           ·8· I think he does that purposely to bother and humiliate me.

  ·9· · · · · · · · ·Did you ever have a conversation with John Brower          ·9· That's what I think.

  10· about the Mary Tyler Moore Show?                                          10· · · ·Q.· ·We talked a lot today about John Brower.· Is there

  11· · · ·A.· ·Yes.                                                            11· anything we haven't talked about today about him that makes you

  12· · · ·Q.· ·When was that?                                                  12· believe that he was discriminating against you on the basis of --

  13· · · ·A.· ·I don't know the exact date, but yes.· He said                  13· of race?

  14· something derogatory.                                                     14· · · ·A.· ·Yes.

  15· · · ·Q.· ·What did he say?                                                15· · · ·Q.· ·What else?

  16· · · ·A.· ·It was about -- if I'm right, it was about women.· And          16· · · ·A.· ·During -- I think it was in 2016, 2017, my niece came

  17· he did say something about black people.· It was just --                  17· to live with me during the summertime.· I remember this

  18· · · ·Q.· ·Well, to the best of your memory, what did he say that          18· specifically.· She had to come to work with me that day.· It was

  19· offended you?                                                             19· a Friday.· So we had to come to work early.· And John

  20· · · ·A.· ·It's just -- it's always something.· It's like no               20· specifically said she cannot come in here.· She was a minor.· She

  21· matter how many times you tell him -- my goodness.                        21· was in high school, and he said she cannot come in the library.

  22· · · ·Q.· ·Well, where were you when this conversation occurred?           22· And Phyllis had brought her niece -- her niece to work.· This is

  23· · · ·A.· ·It's always at the reference desk.· Just ridiculous.            23· a girl who was like in college -- or did she go to college?

  24· · · ·Q.· ·And what was the context?· Were you guys talking about 24· Because Phyllis used to always talk about her niece.· And
  25· television, TV shows from the '70s?                                       25· Phyllis' niece sat behind the circulation desk.· And I'm


                                                                     Page 182                                                                  Page 184
  ·1· · · ·A.· ·No.· I'm a librarian.· I don't even watch TV.· I'm not          ·1· thinking, but you're telling a minor she can't come into the
  ·2· a TV person.· No.· No.· I don't have time.· I get home at 7:00            ·2· library, but you allow her to sit behind the circulation desk, as
  ·3· o'clock at night.· I don't have time.                                     ·3· if she was an employee or work study student.· And my niece was
  ·4· · · ·Q.· ·And so did John just out of the blue start talking              ·4· just sitting at a table.· It was just unbelievable.· I was like I
  ·5· about the Mary Tyler Moore Show?                                          ·5· can't believe this.
  ·6· · · ·A.· ·He just comes to the reference desk, and he just says           ·6· · · ·Q.· ·How old was your niece?
  ·7· weird stuff.· And I think he said something about black people            ·7· · · ·A.· ·My niece was 16.
  ·8· the first time, and I remember writing it up.· And if I'm right,          ·8· · · ·Q.· ·And how old was Phyllis' niece?
  ·9· I either sent it to Karen or Vickie Del Bello.· It's always one           ·9· · · ·A.· ·That girl was grown.· I'm like I can't believe --
  10· of them.· It's somebody in HR.· It's just -- yes, I remember.             10· · · ·Q.· ·She was an adult?
  11· It's just -- it's always something.                                       11· · · ·A.· ·Yes.· I couldn't believe it.
  12· · · ·Q.· ·But what exactly did he say that was derogatory to              12· · · ·Q.· ·And did John tell you why your niece couldn't sit in
  13· black people?                                                             13· the library?
  14· · · ·A.· ·I would have to think about it.· Let me write it down.          14· · · ·A.· ·He said she can't come in the library.· And I'm looking
  15· If I had the questions ahead of time, I would -- it's just --             15· at him.· I'm thinking, what am I supposed to do with her?· Tell
  16· it's always -- it's like -- it's like a bad dream.· It's like you         16· her to sit outside?· It was horrible.· It was -- I just -- I just
  17· can't keep -- you just -- it's just horrible.· He always said             17· couldn't even see the reasoning behind it.· It's like everybody
  18· something derogatory about black people.· Always.                         18· gets preferential treatment there.
  19· · · ·Q.· ·Well, what about the Mary Tyler Moore Show did he say           19· · · ·Q.· ·Well, how long were you planning on having your niece
  20· in conjunction with that conversation?                                    20· at the library that day?
  21· · · ·A.· ·I know I wrote it up in some type of complaint. I               21· · · ·A.· ·She stayed the whole day with me.· I mean, I can't get
  22· would just have to look for it.                                           22· rid of her.· I mean -- I mean, you don't -- what are you supposed
  23· · · ·Q.· ·Sitting here today, you can't remember?                         23· to do?· I mean, you can't get rid -- she's a child.· You can't do
  24· · · ·A.· ·I remember him saying something derogatory and                  24· that.
  25· unprofessional.· I just don't know -- remember exactly what he 25· · · ·Q.· ·And what about Phyllis' niece?· How long was she at the


 888-893-3767                                       APPENDIX 005
 www.lexitaslegal.com                                                                                                                                     YVer1f
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 8 of 73
                                                                     Tracy Renee Timmons                                                    Pagess 185..188
                                                                        Page 185                                                                   Page 187
  ·1· library?                                                                     ·1· racist.· I mean, you don't have to -- well, what do I consider
  ·2· · · ·A.· ·The whole day.· Behind the -- behind the circulation               ·2· racism?· I believe they're racists.· That's just my opinion,
  ·3· desk.· She was there.· I remember that clearly.                              ·3· so --
  ·4· · · ·Q.· ·And this was in the '16-'17 school year?                           ·4· · · ·Q.· ·Okay.· Why do you believe Karen is a racist?
  ·5· · · ·A.· ·Yes.· I remember that.                                             ·5· · · ·A.· ·She enables John's behavior and doesn't correct the
  ·6· · · ·Q.· ·Any other incidents about John Brower that --                      ·6· behavior.· Other people have witnessed his racist behavior.· He
  ·7· · · ·A.· ·He referred to my brother.· One day -- my brother is               ·7· screamed at a student one day.· A black student.· It was the end
  ·8· tall -- well, about -- I say taller than John.· James is younger             ·8· of the day, and he just walked up to her and started screaming.
  ·9· than me.· So James had only come to the library once, but that               ·9· · · ·Q.· ·What did he scream?
  10· was after the incident.· And he made this derogatory comment.· It            10· · · ·A.· ·He couldn't -- because he couldn't go home.· It was the
  11· was a student in the library.· He was dressed horribly bad.· And             11· end of the day, and John just walked up to that student.· It was
  12· he said, Tracy, is that your brother?· And I looked at him like              12· a black young lady, and he just started screaming at her.· And
  13· no.· My brother is a professional.· First of all, he don't even              13· Amanda Rose was in the library.· Everybody just stopped and
  14· live in Houston.· Second of all, he works in the petrochemical.              14· looked, and I was like, oh, my God.
  15· He can't -- he couldn't even be dressed like that because you                15· · · ·Q.· ·What did he scream at her?
  16· can't work and dress like that.· He just picked this random                  16· · · ·A.· ·He was like, do you know I can't go home because of
  17· person, random black person who was dressed really horribly bad;             17· you?· And he screamed it loud.· And I was just looking at her.
  18· and then he says, is that your brother?· I'm thinking what would             18· I'm like it was other students in the library, so why did he pick
  19· make you say something like that?· What would make you reference             19· her out?· I don't know.· But he just walked up to her and just
  20· to my brother looking like that?· I mean, if I'm 45, means James             20· started screaming.· And I'm looking at him, and I'm thinking, why
  21· is 43.· Nobody dresses like that, that age.· It was so ugly and              21· don't you just leave?· Just say I got to go, because we're still
  22· derogatory.· And I was like, what would make you reference my                22· here, and we will shut down the library.· But why would you
  23· brother like that?· I'm like, this is ridiculous.· I mean, I                 23· scream at that girl like that?
  24· don't even understand it.                                                    24· · · ·Q.· ·And you claim Amanda Rose saw that?
  25· · · ·Q.· ·The individual he was pointing to, was he using the                25· · · ·A.· ·Oh, yes.· Amanda Rose saw that.· It was horrible.· It

                                                                        Page 186                                                                          Page 188
  ·1· library services?· Had he been talking to you?                               ·1· was horrible.
  ·2· · · ·A.· ·He was -- no.· He didn't talk to me that day.· He just             ·2· · · ·Q.· ·Okay.· You said Karen enabled John.· Anything else
  ·3· pointed a random black student out.· A student.· But he was -- he            ·3· you're pointing to where -- where you believe Karen is a racist?
  ·4· was not dressed professionally.· I mean, students don't dress                ·4· · · ·A.· ·Let's go back to the first incident when Obama and the
  ·5· professionally.· I dress professionally.· But he was not dressed             ·5· key rink, and he said she's a Republican.· It does not matter
  ·6· in a way that was becoming and that you would want to associate.             ·6· what your party affiliation is, but you can't tell somebody a key
  ·7· And John said, is that your brother?· And I looked at him, and I             ·7· chain.· I never spoke to you about -- or then president elect or
  ·8· was just flabbergasted.· I was just utterly -- it was just --                ·8· running office, whatever he was at that time.· I never said
  ·9· · · ·Q.· ·Was -- was anyone around to hear him make that comment?            ·9· anything, and he made an assumption just because I had an Obama
  10· · · ·A.· ·He does this at the reference desk.· It was just --                10· key chain.· And I was like I'm looking at him.
  11· · · ·Q.· ·So nobody was around?                                              11· · · ·Q.· ·Well, no excuse me for -- for interrupting.· My
  12· · · ·A.· ·It's derogatory.· I mean, he doesn't talk loud like,               12· question was about Karen.· Did Karen say anything to you that was
  13· hey, Tracy, is that your brother?· He doesn't say it like that.              13· racial?
  14· But he walked up to the reference desk.· I didn't invite this                14· · · ·A.· ·We had a -- I remember she called a meeting in her
  15· conversation.· And then he points out that student.· He said,                15· office.· So who was supposed to be at the meeting?· Me, John,
  16· Tracy, is that your brother?· I'm looking at him.· I'm like, no.             16· Karen, Pamela Wells, and Talicia.· So the meeting was in her
  17· My brother would never be seen in anything like that.· No.· We're            17· office.· She sent it via e-mail.· And John was already in the
  18· all professionals.· We don't do stuff like that.· We don't dress             18· office.· And for some reason, I happened to get there first
  19· like that.· We're conservative.· We weren't raised by my parents             19· before everybody else.· Why?· I don't know.· I should have been
  20· like that.· Why would you even pick out somebody like that?· It              20· last.· And then that's when they made comments, oh, we can't say
  21· was just ugly and derogatory.                                                21· things like that anymore because of you-know-who.· And I'm
  22· · · ·Q.· ·I've seen an e-mail, and we'll talk about it in a few              22· sitting in the room, looking at them.· And I'm like, really?
  23· minutes, where you say our staff is racist.· Who -- who are you              23· · · ·Q.· ·And when was this?
  24· referring to when you say our staff is racist?                               24· · · ·A.· ·That was towards the end.· That was after the
  25· · · ·A.· ·I'm referring to Karen and John and people who act                 25· renovation, because her office was bigger, and it could hold more



 888-893-3767                                          APPENDIX 006
 www.lexitaslegal.com                                                                                                                                                YVer1f
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 9 of 73
                                                                       Tracy Renee Timmons                                                     Pagess 201..204
                                                                          Page 201                                                                      Page 203
  ·1· 2:04 p.m., you're telling him that you're leaving work at 10:00                ·1· · · ·Q.· ·And who was there to hear that comment, other than you?
  ·2· and returning at 1:15 and that you'll stay until 9:00.· You're                 ·2· · · ·A.· ·Me.· He -- but that doesn't mean it didn't happen.
  ·3· telling him, I'm going to make up my time by staying late, but                 ·3· Yes.· He came and told me.· Why would you come to the reference
  ·4· you're directing him that this is what you're going to do.· You                ·4· desk and say something derogatory and rude?· I don't come to your
  ·5· didn't ask for permission, as stated in procedure 4-17, correct?               ·5· office and say something rude and derogatory.· I don't come
  ·6· · · ·A.· ·Yes.· Before this e-mail, I sent John a series of                    ·6· around you at the reference desk and say something rude and
  ·7· e-mails with three doctors' appointments.· So this is not the                  ·7· derogatory.
  ·8· first e-mail I sent him about my doctors' appointments, because                ·8· · · ·Q.· ·And you viewed it as -- I'm using your words here.
  ·9· they were all listed on the same date.· And I gave an approximate              ·9· That in order -- if -- if you were to ask permission to make up
  10· time about how much -- because he wanted to know.· So this is not              10· your time, as stated in Procedure 4-17, that that is the
  11· the correct chain.                                                             11· equivalent of a supervisor making you beg, and that it was a
  12· · · ·Q.· ·But what you're saying here is you -- even if you told               12· slave mentality --
  13· him you had doctors' appointments, what you're doing here is                   13· · · ·A.· ·No.
  14· telling him you're going to make up the time?                                  14· · · ·Q.· ·-- for him to ask you to show some diplomacy in your
  15· · · ·A.· ·Because I had already asked him permission in the first              15· e-mails?
  16· e-mail.· I've already done that.                                               16· · · · · · · · ·MR. HOLMES:· Go ahead.
  17· · · ·Q.· ·And he granted you permission?                                       17· · · ·A.· ·Okay.· What I'm saying is I informed him like he said.
  18· · · ·A.· ·Yes.· And then this was a subsequent e-mail, because I               18· Tracy, tell me the dates that you have doctors' appointments.
  19· already told you way in advance that I had these doctors'                      19· This is not the right e-mail chain of command.· I sent three
  20· appointments.· And this is saying, okay.· So I left -- this has                20· dates.· I said how much time I was going to make up.· So he
  21· happened that day, on Thursday.                                                21· already knew.· On the day of, because now this is more accurate,
  22· · · ·Q.· ·So if you flip it over, we're now at the 2:13 p.m.                   22· I said, this is what happened.· This is just a statement of fact.
  23· · · ·A.· ·Okay.                                                                23· I've already asked you for permission.· You granted for
  24· · · ·Q.· ·And he's telling you, it's as easy as saying, hello,                 24· permission, but you're saying subsequent e-mails, you still keep
  25· John and Karen, I left work at 10:00 a.m. and returned to work at              25· asking when you already gave me permission.· So you gave me


                                                                      Page 202                                                             Page 204
  ·1· 1:15 p.m. or 1:50 p.m.· Is it okay if I make up the time?· I will        ·1· permission two weeks ago when I made the appointments because, as

  ·2· stay until 9:00 p.m.                                                           ·2· I say, these are specialists.· You can't call today and get an

  ·3· · · · · · · · ·And then you respond to him in the e-mail at 2:25               ·3· appointment tomorrow.· It just doesn't work like that.

  ·4· p.m., what I got from this meeting was being accurate about your               ·4· Especially when you're out in Katy anyway.· None of my doctors

  ·5· time.· What I interpret you got out of the meeting was begging to              ·5· work like that.· So I e-mailed him and let him know those three

  ·6· make up the time.· And then you put in bold, as an employee, I                 ·6· dates.· So then on the day of, this is the day I actually went to

  ·7· should not have to beg.· It is a slave mentality that you try to               ·7· the doctor.· This is the day that surgery was actually said,

  ·8· lord over me with your ruling class comment?                                   ·8· Tracy, you're having surgery.· It's bad.· You need to have

  ·9· · · ·A.· ·Yes.· And that's one of those comments you asked                     ·9· surgery.· So this is July the 15th.· This is I just came in to

  10· earlier, and that's when he was talking -- this is after he made               10· work.· You know, I came in at 10:00 today.· I left work at 10:00

  11· comments at the reference desk.· I remember this now.· And he                  11· today.· I returned at 1:15.· I went to see Dr. McGarvey out on

  12· came -- he came -- he brought up this comment.· He was talking 12· I-10 and Katy past on the Grand Parkway.· So in order to make up
  13· about minorities.· And I said, you know what?· We are                          13· that time, I have flex time, I was only working four days.· So in

  14· participating and voting more.· He said, you know what?· We're                 14· order to get paid, because I used all of my sick bank time, I had

  15· still the ruling class, Tracy.· I looked at him.                               15· to stay.· I've already received permission.

  16· · · ·Q.· ·And when was this?                                                   16· · · ·Q.· ·(BY MS. BROWN)· Well, let me ask you.· Is there a

  17· · · ·A.· ·This happened --                                                     17· difference between flex time and an alternate or alternative

  18· · · ·Q.· ·No.· No.· The ruling class comment?                                  18· schedule?

  19· · · ·A.· ·This happened at the reference desk.· It happened at                 19· · · ·A.· ·You have to get approval.· I applied for that time.

  20· the reference desk.                                                            20· Because if that's the case, I would have had to come to work five

  21· · · ·Q.· ·When?                                                                21· days a week.· I was only coming Monday through Thursday.· I was

  22· · · ·A.· ·2017.· It had to be 2017 or 2016.· It wasn't very far,               22· coming in early, staying in later.· I was working four 10s.

  23· but it happened.· It was after the renovation.· I remember that.               23· · · ·Q.· ·But flex time is a completely different concept from

  24· I mean, the exact date you want me -- I would have to look on                  24· the alternative schedule?

  25· some paperwork, but, yes, I remember that.· I remember it.                     25· · · ·A.· ·But I applied for it and got approved.



 888-893-3767                                           APPENDIX 007
 www.lexitaslegal.com                                                                                                                                              YVer1f
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 10 of 73
                                                                  Tracy Renee Timmons                                                   Pagess 205..208
                                                                        Page 205                                                                    Page 207
  ·1· · · ·Q.· ·But even if you have an alternative schedule that's                ·1· insubordination, and I disagreed with her.· I said -- I said,
  ·2· been approved, that's still different from flex time in a given              ·2· what I got out of the meeting was try to keep -- don't depend --
  ·3· workweek?                                                                    ·3· well, I had sent off a request to IT because when I turned in my
  ·4· · · ·A.· ·Well, no.· Not to me.· I -- I don't know what you're               ·4· leave form, John put on the little sticker.· He says, Tracy, I
  ·5· trying to say, but what I'm saying is I applied for a different              ·5· don't think you made up all this time.· So I was insulted that he
  ·6· schedule to work four 10s.· I got approved to work four 10s.· So             ·6· would think that I would steal time.· So the only way I could
  ·7· I did that.· But I also had doctors' appointments during this                ·7· prove I actually worked the time was I didn't use -- I think I
  ·8· period.· So I e-mailed John earlier, way in advance and told him             ·8· used key cards and the actual time I logged in my computer.· So I
  ·9· like three days.· He said, okay.· You can go to these doctors'               ·9· sent the e-mail request to IT.· I said -- and from that time
  10· appointments.· So on the day of the appointment, I just wrote a              10· period of the pay -- pay period.· I said, please give me all the
  11· quick e-mail saying I left work at 10:00 today.· I returned at               11· times I either swiped my key card or logged into my computer.
  12· 1:50, because the e-mail was sent at 2:04.· So I just came in to             12· So -- because, I mean, that's the only way I could prove that I
  13· the office.· This is just a simple statement of fact.· This is               13· did what I actually did.
  14· nothing else.· And then I said, to make up my time, I need to                14· · · ·Q.· ·And you made that request that --
  15· stay until 9:00.· But you already gave me permission way in                  15· · · ·A.· ·To IT.
  16· advance.                                                                     16· · · ·Q.· ·Between the meetings with Karen?
  17· · · ·Q.· ·And you've produced all those other earlier e-mails?               17· · · ·A.· ·Before the meeting with Karen.
  18· · · ·A.· ·Yeah.· The college has them.· Yeah.· Everybody has                 18· · · ·Q.· ·Before the first meeting with Karen?
  19· them.                                                                        19· · · ·A.· ·Because he -- when I turned in my leave form, John sent
  20· · · ·Q.· ·Well, I'm asking what you have?                                    20· the leave form back to me and said, Tracy, I don't believe you
  21· · · ·A.· ·Do I have them in my possession?· I remember before I              21· made up the time.· So that's when I sent out an e-mail to IT
  22· left, I asked for everything.· So I will look for everything. I              22· saying, please give me the dates and time -- and I put the dates
  23· know I turned in everything, everything the college has through              23· and the periods that he in question.· I said, either swipe my key
  24· the server, and they asked not to destroy any documents.· So yes,            24· card or when I logged in and logged off my computer.· Because I
  25· it was -- yes.· Definitely.· I sent those e-mails.· It was like              25· always log off my computer when I leave work.· So I said, you're

                                                                Page 206                                                                        Page 208
  ·1· three days that I had.· And these were all second opinions from              ·1· going to have something that says I was here this -- this day.
  ·2· Dr. McGarvey.· That's who did the surgery.                                   ·2· And I put the request in, and they didn't respond fast.· So I
  ·3· · · ·Q.· ·We've been going quite a bit of time.· Why don't we                ·3· ended up calling him.· I said, I really need this information
  ·4· just take a five-minute break.                                               ·4· because they don't believe I worked.· And I said, if you could
  ·5· · · · · · · · ·VIDEOGRAPHER:· Going off the record, the time is              ·5· get it to me as fast as possible, I would appreciate it.
  ·6· 4:26 p.m.                                                                    ·6· · · ·Q.· ·And who did you speak to?
  ·7· · · · · · · · ·(Recess from 4:26 p.m. to 4:40 p.m.)                          ·7· · · ·A.· ·He was a guy in IT.· And every time I call, he picks up
  ·8· · · · · · · · ·VIDEOGRAPHER:· Going back on the record, beginning            ·8· the phone.· I forgot his name, but it's in the request I made to
  ·9· Media No. 4.· The time is 4:40 p.m.                                          ·9· IT.· And I want to say -- God doggit.· I can see him.· Come on,
  10· · · ·Q.· ·(BY MS. BROWN)· Ms. Timmons, we were talking before the            10· Tracy.· Come on.· Brian.· I'm pretty sure his name is Brian.· I'm
  11· break about you having a meeting with John and Karen, you know,              11· pretty sure.· And it was in an e-mail request.· I'm pretty sure
  12· sometime after 2:00 o'clock, regarding making up time off in                 12· his name is Brian.· Pretty sure.· Can't be 100 percent, because I
  13· general?                                                                     13· don't have the e-mail in front of me.· But he sent back the days
  14· · · ·A.· ·Yes.                                                               14· and times that I either hit it with my key card or I logged on my
  15· · · ·Q.· ·And then you sent the e-mail that we just discussed                15· computer.· And then it proved that I did work most of the hours.
  16· where you made a comment that they had a slave mentality and the             16· But then Karen said -- she came back in the meeting, and she
  17· ruling class comment?                                                        17· said, Tracy, did you take a lunch on these days?· I said, yes, I
  18· · · ·A.· ·That's correct.                                                    18· did.· Well, we have to subtract your lunchtime.· I said, okay.
  19· · · ·Q.· ·And after that e-mail, did you meet again with Karen               19· If I did it wrong or didn't do it right, I have no problems with
  20· and John the very same day?                                                  20· that.· So I ended up getting docked with my pay.· I did make up
  21· · · ·A.· ·After I sent the e-mail, at the end of the day, Karen              21· my time, but what I didn't calculate in was my lunchtime.· And
  22· and John came to my office; and they both said, Tracy, we want to            22· she said, we got -- we got to dock your lunchtime.· I said, I
  23· discuss the e-mail that you sent to John.                                    23· have no problem with that.· And then he did it.· And then he
  24· · · ·Q.· ·And tell us everything you remember about that meeting.            24· said, well, in the future, I don't want you to depend on IT to
  25· · · ·A.· ·Basically, she said the e-mail was inappropriate for               25· keep track of your time.· I said, well, I made up the time, but


  888-893-3767                                          APPENDIX 008
  www.lexitaslegal.com                                                                                                                                         YVer1f
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 11 of 73
                                                                       Tracy Renee Timmons                                             Pagess 209..212
                                                            Page 209                                                                               Page 211
  ·1· John questioned my -- you know, he questioned my integrity like I          ·1· this.· I'm looking at him like -- because that's the quickest way
  ·2· would steal time from the college, like I would actually cheat             ·2· to get fired, is to cheat on your time.· So why would you do
  ·3· them.· I said, I didn't cheat anybody out of any time.· I came in          ·3· something simple as that?· No.· Don't get me -- no, you don't
  ·4· early or I stayed late.· And so that was the meeting.· Because             ·4· cheat on your time.· You don't need to cheat.· So I said, well,
  ·5· payroll -- it was like on a Friday, and payroll had to be turned           ·5· Tracy, how do you prove that you did what you said you did?· Only
  ·6· in.· And she said, Tracy, I'm doing you a favor.· I said, well, I          ·6· way you can prove it, because you -- it's not a system that I can
  ·7· don't want you doing me any favors.· If I don't get paid, I just           ·7· log in to and see every time I hit my key card.· You have to get
  ·8· don't get paid.· She said, no.· I'm leaving out early today, and           ·8· that information to IT.· So I kept up with my time.· He just
  ·9· I'm going to take your time in to payroll because this has to              ·9· didn't believe me.· So the only way I could prove that I actually
  10· get -- get put in today.· Today, payroll is due.· And it's due by          10· did what I had -- I did was to contact IT, and IT gave me a list
  11· a certain time.· You got to get it in by a certain time for them           11· of all those days that were in question.· But then when we went
  12· to process it.· So that was that.                                          12· to Karen's office, the one thing she got me on, she said, Tracy,
  13· · · · · · · · ·So that was like two or three days.· I'm thinking           13· did you subtract your lunch time?· I said, no.· She said, well,
  14· about two or three days.· So after that -- so I had e-mailed them          14· you got to go back and subtract your lunch time.· And I think I
  15· ahead of them.· Like I said, this is not the right chain of                15· ended up missing like maybe four to six hours of pay, maybe.· Not
  16· e-mail.· I put like three days that I had to go.· I gave an                16· for sure how much pay I lost.
  17· estimate of when I was going to leave.· I told him on some                 17· · · ·Q.· ·And when Karen asked about subtracting lunch, she
  18· e-mails, I'm leaving from home.· Some e-mails, I'm coming in; and          18· wasn't mean about it.· She's like, oh, we just need to get the
  19· I gave an estimate about how much time.                                    19· math correct?
  20· · · · · · · · ·Then I went.· On the actual day, that's when I              20· · · ·A.· ·Well, I mean, that's not -- I'm not saying that's the
  21· just wrote a quick e-mail.· So it wasn't like asking permission,           21· point.· But the point is what precipitated all this, IT proved
  22· because I already got permission.· This was just a simple                  22· that I did work all those hours, that I made up my time.· But he
  23· statement of facts.· Came in at this time.· Left at this time.             23· said, you didn't do it.· I don't believe you.· There's no way you
  24· This is how long I'm going to stay or can stay.· And so that was           24· could have possibly made up this time.· I'm like, why would I lie
  25· the day I went to Dr. McGarvey.· I won't forget that day.· He              25· about this?· Because the part-time staff is there.· They see me.


                                                                  Page 210                                                                    Page 212
  ·1· said, you got to have surgery.· Your knees are horrible.· He               ·1· They see when I leave.· You -- you have the work study students.
  ·2· said, you got to do it.· And I said, okay, what's the first day?           ·2· You have people who work at circulation.· Why -- you can't lie.
  ·3· He said, June the 30th.· I said, okay.· Let's go.· I'm ready,              ·3· Plus there's a camera outside the library.· So if somebody look
  ·4· because I'm in pain.                                                       ·4· on the camera, they can see when you leave or come.· So it's not
  ·5· · · · · · · · ·So when I came in, because I just came in at 1:50.          ·5· like, oh, why would I lie about my time when you have all these
  ·6· Sent the e-mail at 2:04.· I just sent a quick e-mail because I'm           ·6· people who can see me.· Nobody is going like, okay, Tracy, you
  ·7· just documenting my time.· I had already asked for permission and          ·7· can leave, and I'll -- and I'll say you were working late.· You
  ·8· got permission.· And then that's when he said, oh, well, every             ·8· can't do that because they can say, okay, Tracy, since you always
  ·9· time you e-mail me, you got to get permission.· I'm like, here we          ·9· log off your computer, when did you log off your computer?
  10· go again.· Have mercy.· Here we go again.· So I said -- and then           10· · · ·Q.· ·Did John say to you, I don't believe you?
  11· I said -- you know, so it's just a statement of fact.                      11· · · ·A.· ·Yes, he did.
  12· · · ·Q.· ·Well, if I could, let me just ask the question about             12· · · ·Q.· ·Those were his words?
  13· something you just said.· Do you disagree with John's comment              13· · · ·A.· ·Yes, he did.
  14· that employees shouldn't depend on IT for accounting for their             14· · · ·Q.· ·In front of Karen?
  15· time?                                                                      15· · · ·A.· ·No.· He came to my office.· After I turned in my leave
  16· · · ·A.· ·I marked down my time.· He questioned my time.· And IT           16· form, he said, Tracy, I don't believe you made up your time.· I'm
  17· proved that I did actually work all those days and make up that            17· looking at him.· I said, okay.· Yes, he did.· He said exactly
  18· time.                                                                      18· that.· I remember that.
  19· · · ·Q.· ·Well, but we can't have every employee asking IT to              19· · · ·Q.· ·So the second meeting on June 15, 2017, John and Karen
  20· pull all that information?                                                 20· come to your office, and they're talking with you about the
  21· · · ·A.· ·But you questioned my integrity.· So that's why I had            21· e-mail that you had sent after John had asked you to use
  22· to get proof.· Because you questioned my integrity.· Because when          22· different language in requesting to flex your time?
  23· I turned in the leave form, I put the dates and time and how much          23· · · ·A.· ·I had already gotten permission.
  24· I worked and made up the time.· But when you put on a yellow               24· · · ·Q.· ·I understand.
  25· sticky -- and he came.· He said, Tracy, I don't believe you did            25· · · ·A.· ·Okay.


  888-893-3767                                          APPENDIX 009
  www.lexitaslegal.com                                                                                                                                        YVer1f
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 12 of 73
                                                                     Tracy Renee Timmons                                                      Pagess 213..216
                                                                         Page 213                                                                    Page 215
  ·1· · · ·Q.· ·And you have shared that with us, and I -- I'm not                  ·1· to my office about 4:30.· So they waited I guess about two -- one

  ·2· trying to interrupt.· I just -- we're trying to -- you know.                  ·2· and a half hours.· I don't know.· Then they came to my office.

  ·3· · · ·A.· ·Okay.· Move it along.                                               ·3· · · ·Q.· ·And I know you're aware that Karen alleges that you

  ·4· · · ·Q.· ·Yeah.· We're trying to move it along for everyone                   ·4· raised your voice at her?

  ·5· including -- including you.                                                   ·5· · · ·A.· ·She -- they both had the meeting, say, okay.· That's

  ·6· · · ·A.· ·Okay.                                                               ·6· when she gave me another copy of the paper saying you have to ask

  ·7· · · ·Q.· ·How did this meeting begin?· I'm talking the second                 ·7· for permission.· And I said, I did ask for permission.· I was

  ·8· meeting.· So this is the end of the day when they come to your                ·8· given permission; but I said, I'm going to stick this right here

  ·9· office.                                                                       ·9· because the office is an L-shape.· It's a credenza right here.

  10· · · ·A.· ·Okay.· Okay.· Okay.· Okay.                                          10· And she gave it -- gave it to me.· I put some tape on it. I

  11· · · ·Q.· ·Now, are they sitting in chairs in front of your desk,              11· stuck it right there on my desk.· I said, I will always have this

  12· and you're at your desk?                                                      12· because I will look at it every day when I come in.· So I said,

  13· · · ·A.· ·Okay.· Yes.                                                         13· okay.· So --

  14· · · ·Q.· ·Okay.                                                               14· · · ·Q.· ·Did you raise your voice during this meeting?

  15· · · ·A.· ·So it's -- so my office is about half of this size, all             15· · · ·A.· ·I was talking as I was talking today.· So the emotion I

  16· clear glass kind of like this, but no film, no cover.· So it's                16· was showing today, may have been a little heated, but as -- as

  17· open.· I'm the very last office, I guess, on the right-hand side              17· today.

  18· of the building.· I'm not for sure, but I -- I consider it the                18· · · ·Q.· ·So you deny raising your voice at all?

  19· right because I'm right-handed.· So it's on this side.· I'm the               19· · · ·A.· ·I won't say I deny, but I didn't scream at her. I

  20· very last office.· I'm in the corner.· So Rudy is at the front                20· didn't try to intimidate her like she said I did.· I never hit

  21· desk.· I'm in the corner.· There's nobody next to his office. I               21· her.· I never made an attempt to hit her.· I never hit anybody.

  22· sent the e-mail out.· Close to the end of the day, they come both 22· · · ·Q.· ·Well, and I didn't ask if you hit her or tried to hit
  23· -- John come into my office.· And she sat down and she said,                  23· her or whether you screamed.· I was asking whether you raised

  24· Tracy, this is not an appropriate e-mail.· It's insubordination.              24· your voice at Karen Blankenship?

  25· And I said, I disagree with you.                                              25· · · ·A.· ·I was -- our meeting started off as I was speaking


                                                                         Page 214                                                               Page 216
  ·1· · · ·Q.· ·Which part did she say was inappropriate?                           ·1· today at this meeting.· So my voice has modulated up and down
  ·2· · · ·A.· ·Slave mentality.                                                    ·2· depending on -- so then that's when she excused John from the
  ·3· · · ·Q.· ·Okay.· And you said you disagreed?                                  ·3· room.· And then I said, Karen, I'm not a nigger.· I said, that's
  ·4· · · ·A.· ·Uh-huh.                                                             ·4· what you treat me like.· You treat me like I'm a nigger.· I said,
  ·5· · · ·Q.· ·And -- and then what was said next?                                 ·5· I'm not a nigger.· She said, Tracy, I would never think of you
  ·6· · · ·A.· ·She said -- I said, it's true.· You have a slave                    ·6· like that.· I said, yes, you do.· You treat me like I'm a nigger.
  ·7· mentality.· This is a buildup.· This is a buildup for -- since                ·7· And then I started giving her examples.· She said, no, Tracy.
  ·8· 2012.· Since I wrote that letter to Barbara Hanson.· So this is               ·8· That's not me.· I think you're professional.· I said, okay, but
  ·9· not just one incident.· This is a buildup.· I said, you have a                ·9· I'm not a nigger.· And I said, I am not a nigger.· She said,
  10· slave mentality.· All the comments that you made, everything that             10· Tracy.· Then she said -- she said something about I had to
  11· you've done, the negative comments about black people, the                    11· tell -- this is a fireable offense.· I said, you have to do what
  12· negative comments about my brother, the negative -- the way you               12· you have to do, but I'm not a nigger.
  13· treat me and my niece versus Phyllis and her niece.· You have a               13· · · · · · · · ·So I don't know how many times I said it. I
  14· slave mentality.                                                              14· probably did let -- more today than I did at the meeting, because
  15· · · ·Q.· ·And you said all that at that meeting?                              15· she didn't stay that long.· After I said that, she got very
  16· · · ·A.· ·Yes.· She said it was a word salad, but it wasn't a                 16· offended.· But I don't know why she got offended, because you've
  17· word salad.· So she said that was insubordination.· And I said,               17· been treating me like that for the last what, five years. I
  18· okay, but I stand by what I said.· You have a slave mentality.                18· don't know why you're offended because you've been doing it all
  19· · · ·Q.· ·And you said that to her or were you speaking about                 19· this time.· So why would you be offended when I actually put a
  20· John or both of them?                                                         20· name to what you do?· I'm telling you what you do.· So she left.
  21· · · ·A.· ·Well, I wrote the e-mail to John.· John, you have a                 21· · · ·Q.· ·Before you go on, if I could, since we're still talking
  22· slave mentality.· So I sent the e-mail out.· Then about -- what               22· about her being in your office, just now when you were telling us
  23· time did I send it out?· At the end of the day, they came back to             23· that you told her, I am not the N-word and you were pointing as
  24· my office.· Okay.· So I sent the e-mail -- I guess I sent the                 24· you said that, you -- you know, not pointing, pointing and
  25· e-mail at 2:40.· Then 2:06.· Okay.· So 2:25.· So then they came               25· tapping on the desk just now, is that what you did during the


  888-893-3767                                         APPENDIX 010
  www.lexitaslegal.com                                                                                                                                          YVer1f
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 13 of 73
                                                             Tracy Renee Timmons                                                               Pagess 277..280
                                                                      Page 277                                                                         Page 279
  ·1· · · ·A.· ·For my knee surgery in 2017.                                     ·1· · · ·Q.· ·(BY MR. HOLMES)· Go ahead and answer.
  ·2· · · ·Q.· ·Did you pay your COBRA benefits?                                 ·2· · · ·A.· ·Yes, I do.
  ·3· · · ·A.· ·Yeah.· But I had -- I had signed up for Aflac while I            ·3· · · ·Q.· ·Okay.· Explain to us what -- why you felt there was a
  ·4· was at San Jacinto College.· I signed up while I was working               ·4· racial component to that.
  ·5· there.· Like two months in advance or something.                           ·5· · · ·A.· ·Because other people had come in late.· They didn't
  ·6· · · ·Q.· ·So in this lawsuit, you're asking San Jacinto College            ·6· have to fill out times.· They didn't have to send out e-mails or
  ·7· to pay for your medical bills?                                             ·7· anything.· They came in late, and they went about their day as
  ·8· · · ·A.· ·If I hadn't have lost my jobs, I would have those.· So           ·8· is.· I was the only person subjected to this.
  ·9· I --                                                                       ·9· · · ·Q.· ·Okay.· What was the race of these other people?
  10· · · ·Q.· ·And those medical costs, you still have -- you have not          10· · · ·A.· ·White.
  11· paid yet?                                                                  11· · · ·Q.· ·Okay.· Now, the meeting you had with Ms. Blankenship on
  12· · · ·A.· ·No.· I have bill collectors hounding me.                         12· the 15th that we've discussed, first of all, where did it happen?
  13· · · ·Q.· ·Any other out-of-pocket expenses that you are seeking            13· · · ·A.· ·In my office.
  14· from San Jacinto College in this case?                                     14· · · ·Q.· ·Was the door open or closed?
  15· · · ·A.· ·Can I get back to you on that?· I don't know what the            15· · · ·A.· ·Closed.
  16· right answer is.                                                           16· · · ·Q.· ·Could you see out of your office?
  17· · · · · · · · ·MR. HOLMES:· If you can't think of any, just say            17· · · ·A.· ·Yes.· It was windows like this, but without the
  18· you can't think of any.                                                    18· frosting.
  19· · · ·A.· ·Okay.· At this time, I can't think of any.· I want my            19· · · ·Q.· ·Who did you see outside?
  20· medical bills paid.                                                        20· · · ·A.· ·Nobody.
  21· · · ·Q.· ·(BY MS. BROWN)· Well, I am not going to quite pass the 21· · · ·Q.· ·What did you -- what was the -- what was the subject
  22· witness.· It's just contingent on what you end up producing in             22· matter of your discussion with Ms. Blankenship?
  23· terms of any other supplements.· And so I would like to pass the           23· · · ·A.· ·The e-mail and how I felt that they had a slave
  24· witness, but there's a tiny chance that if you supplement, that            24· mentality and that they treated me horribly.
  25· we might have questions.· I hope it doesn't come to pass.                  25· · · ·Q.· ·All right.· The -- when you raised those issues, what

                                                                      Page 278                                                                         Page 280
  ·1· · · · · · · · ·MR. HOLMES:· Yeah.· We've discussed that off the            ·1· were you raising them in response to?

  ·2· record, and the -- we'll be reasonable about that.· If there's             ·2· · · ·A.· ·It was a totality of how John was treating me and

  ·3· something that she produces that was previously requested and              ·3· everything.· His attitude to me, how he addressed me, how he

  ·4· that -- we can -- we'll cross that bridge when we come to it.              ·4· talked to me, how he badgered me, how he asked me to do things he

  ·5· · · · · · · · ·MS. BROWN:· But if you have questions, you are              ·5· didn't ask other people to do, how he said things to me, how he

  ·6· welcome to ask questions.                                                  ·6· talked about my family.· Yes.

  ·7· · · · · · · · ·MR. HOLMES:· You need to say the magic words.               ·7· · · · · · · · ·MR. HOLMES:· Okay.· That's all I've got.

  ·8· · · · · · · · ·MS. BROWN:· Well, I -- I guess I'm passing the              ·8· · · · · · · · · (Further Examination at 6:37 p.m.)

  ·9· witness today, but contingent on --                                        ·9· · · · · · · · · · · · ·FURTHER EXAMINATION

  10· · · · · · · · ·MR. HOLMES:· Okay.                                          10· BY MS. BROWN:

  11· · · · · · · · ·MS. BROWN: -- the necessity of reopening if                 11· · · ·Q.· ·Ms. Timmons, in -- in the discovery responses, the

  12· there's any new documents that require questioning.                        12· interrogatories that we sent to you, we asked you in

  13· · · · · · · · ·MR. HOLMES:· Right.· Okay.                                  13· Interrogatory 5 to describe for us all the times the college

  14· · · · · · · · · (Examination at 6:35 p.m.)                                 14· treated white employees leniently.· And in your answer, you gave

  15· · · · · · · · · · · · · · ·EXAMINATION                                     15· the example -- the only example you gave is Pamela Wells and John

  16· BY MR. HOLMES:                                                             16· Brower and Laura White.· Do you see on Interrogatory 5?

  17· · · ·Q.· ·A couple -- a couple questions I do have for you.                17· · · ·A.· ·Yes, I do.· I would like to add to that.

  18· Number one --                                                              18· · · · · · · · ·MR. HOLMES:· Okay.· Let her -- let her ask the

  19· · · · · · · · ·MR. HOLMES:· By the way, you're getting sound               19· question.

  20· okay?· Good.                                                               20· · · ·A.· ·Okay.

  21· · · ·Q.· ·(BY MR. HOLMES)· On the making up time issue that --             21· · · ·Q.· ·(BY MS. BROWN)· And let me ask you on Interrogatory 5

  22· the discussions you were having with -- in July of 2017 about              22· where you're referring to Pamela Wells and John Brower and Laura

  23· what you were doing to make up time, did you feel that there was 23· White, you indicated you had requested information.· You say here
  24· a racial component to that?                                                24· the Freedom of Information Act to get times when those people

  25· · · · · · · · ·MS. BROWN:· Objection to form.                              25· were at work or not at work?



  888-893-3767                                     APPENDIX 011
  www.lexitaslegal.com                                                                                                                                            YVer1f
       Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 14 of 73

                                         Karen Blankenship


·1· · · · · · IN THE UNITED STATES DISTRICT COURT
· · · · · · · ·FOR THE SOUTHERN DISTRICT OF TEXAS
·2· · · · · · · · · · · HOUSTON DIVISION

·3·    TRACY TIMMONS· · · · · · ·)
· ·    · · · · · · · · · · · · · )
·4·    · · ·Plaintiff,· · · · · ·)
· ·    · · · · · · · · · · · · · )
·5·    VS.· · · · · · · · · · · ·)· No. 4:18cv4368
· ·    · · · · · · · · · · · · · )
·6·    SAN JACINTO COLLEGE,· · · )
· ·    · · · · · · · · · · · · · )
·7·    · · ·Defendant.· · · · · ·)

·8

·9· --------------------------------------------------------

10· · · · · · · · · · · ORAL DEPOSITION

11· · · · · · · · · · ·KAREN BLANKENSHIP

12· · · · · · · · · · · October 29, 2019

13· --------------------------------------------------------

14

15· · · ORAL DEPOSITION OF KAREN BLANKENSHIP, produced as a

16· witness at the instance of the Plaintiff and duly sworn,

17· was taken in the above-styled and numbered cause on the

18· 29th day of October, 2019, from 1:58 p.m. to 2:37 p.m.,

19· before Beverly Ann Smith, Certified Shorthand Reporter

20· in and for the State of Texas, reported by computerized

21· stenotype machine at the offices of THOMPSON & HORTON,

22· 3200 Southwest Freeway, Suite 2000, Houston, Texas,

23· pursuant to the Federal Rules of Civil Procedure and the

24· provisions stated on the record or attached hereto.

25


                     Southwest Reporting & Video Services, Inc.· · ·Registration #189
      713-650-1800                                           swreptproduction@swreporting.com
                                       APPENDIX 012
                                                                                            YVer1f
 Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 15 of 73

                                                  Karen Blankenship
                                                   (Page 2)                                                        (Page 4)
·1·   · · · · · · · · · · · APPEARANCES                       ·1·   · · · · · · · · · ·KAREN BLANKENSHIP,
·2
·3·   FOR   THE PLAINTIFF:
                                                              ·2·   having been first duly sworn, testified as follows:
·4·   · ·   ·Mr. David C. Holmes                              ·3·   · · · · · · · · · · · EXAMINATION
· ·   · ·   ·Attorney at Law                                  ·4·   · · BY MR. HOLMES:
·5·   · ·   ·13201 Northwest Freeway, Suite 800
                                                              ·5·   · · Q.· ·All right.· Would you state your name for the
· ·   · ·   ·Houston, Texas· 77040
·6·   · ·   ·Telephone: 713-586-8862                          ·6·   record?
· ·   · ·   ·Fax:· 713-586-8863                               ·7·   · · A.· ·My name is Karen Blankenship.
·7·   · ·   ·E-mail: dholmes282@aol.com
                                                              ·8·   · · Q.· ·How are you currently employed?
·8·   FOR   THE DEFENDANT:
·9·   · ·   ·Ms. Lisa A. Brown                                ·9·   · · A.· ·Library director at San Jacinto College.
· ·   · ·   ·THOMPSON & HORTON, L.L.P.                        10·   · · Q.· ·Okay.· I don't want to spend a whole lot of
10·   · ·   ·Phoenix Tower, Suite 2000                        11·   time on your biography.· But -- so, let me just ask a
· ·   · ·   ·3200 Southwest Freeway
11·   · ·   ·Houston, Texas· 77027                            12·   couple of broad questions.
· ·   · ·   ·Telephone: 713-554-6767                          13·   · · A.· ·Okay.
12·   · ·   ·Fax:· 713-583-8884                               14·   · · Q.· ·Where are you from originally?
· ·   · ·   ·E-mail: lbrown@thompsonhorton.com
13
                                                              15·   · · A.· ·I was born in Dallas.· So, I'm a Texan.
14·   ALSO PRESENT:                                           16·   · · Q.· ·Okay.· Run us through your education.· Just,
15·   · · ·Ms. Anna Robshaw                                   17·   again, I don't want to belabor it.· Just give me the
· ·   · · ·THOMAS & HORTON, L.L.P.
16
                                                              18·   high points.
17                                                            19·   · · A.· ·My undergraduate degree is from University of
18                                                            20·   Texas at Austin, and my master's degree is from
19
20
                                                              21·   University of North Texas in Denton.
21                                                            22·   · · Q.· ·Okay.· Again, I don't want to spend a lot of
22                                                            23·   time on your employment history.· If you just give me,
23
                                                              24·   you know -- I don't care about high school jobs and
24
25                                                            25·   things like that.· I'm talking about -- now about things

                                                   (Page 3)                                                        (Page 5)
·1·   · · · · · · · · · · · · ·INDEX                          ·1·   in libraries, which is -- you know, run me through just
·2·   · · · · · · · · · · · · · · · · · · · · · · · · ·PAGE
                                                              ·2·   the general outline of what your employment history has
·3·   KAREN BLANKENSHIP
·4·   Examination by Mr. Holmes .........................4    ·3·   been.
· ·   Signature Page· ..................................35    ·4·   · · A.· ·Okay.· I worked for Harris County Public
·5·   Court Reporter's Certificate .....................37    ·5·   Library as a selection assistant, and I started that in
·6
·7·   · · · · · · · · · · · · EXHIBITS
                                                              ·6·   the early Nineties.· Then I went to graduate school
·8·   EXHIBIT· · · · · · · DESCRIPTION· · · · · · · · ·PAGE   ·7·   while I was working there.· And then I did -- after I
·9·   1· · · · · · · Email chain ending 6/15/17 from· · ·8    ·8·   got my master's, I was a children's librarian for two
· ·   · · · · · · · ·Timmons to Blankenship Re:
                                                              ·9·   and a half years with Harris County Public Library.
10·   · · · · · · · ·Employee Harassment
· ·   2· · · · · · · 6/9/17 email from Timmons to· · · ·13    10·   · · · · · · · And then I was hired at San Jacinto
11·   · · · · · · · ·Blankenship Re: Circulation              11·   College.· At the time, my title was electronic resources
· ·   · · · · · · · ·Phyllis Bent                             12·   librarian.· And then gradually, after several years, I
12·   3· · · · · · · Email chain ending 6/19/17 from· · 14
                                                              13·   became the -- well, my title was changed to systems
· ·   · · · · · · · ·Timmons to Brower Re: Time Make
13·   · · · · · · · ·Up June 15, 2017                         14·   librarian.· Then I was technical services manager slash
· ·   4· · · · · · · Written statement of· · · · · · · ·18    15·   systems librarian, and finally director.
14·   · · · · · · · ·Blankenship                              16·   · · Q.· ·Okay.· About what -- about what year did you
· ·   5· · · · · · · Notice of Termination· · · · · · · 32
15
                                                              17·   start San Jacinto?
16                                                            18·   · · A.· ·I think it was 1997.
17                                                            19·   · · Q.· ·Close enough --
18
                                                              20·   · · A.· ·Yeah.
19
20                                                            21·   · · Q.· ·-- for what we're doing.
21                                                            22·   · · · · · · · About what -- about when did you become a
22                                                            23·   library director?
23
24
                                                              24·   · · A.· ·I think it was fall of 2008.
25                                                            25·   · · Q.· ·All right.· Let's hit some of the cast of


                    Southwest Reporting & Video Services, Inc.· · ·Registration #189
713-650-1800                                                swreptproduction@swreporting.com
                                             APPENDIX 013
                                                                                                                               YVer1f
 Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 16 of 73

                                                  Karen Blankenship
                                                     (Page 6)                                                         (Page 8)
·1·   characters.· Who is John Brower?                           ·1·   · · A.· ·About me?
·2·   · · A.· ·John Brower is a librarian supervisor.· He's      ·2·   · · · · · · · MS. BROWN:· Objection to form.
·3·   the head of public service.                                ·3·   · · Q.· ·(By Mr. Holmes) You still have to answer.
·4·   · · Q.· ·Are you -- are you his supervisor?                ·4·   · · A.· ·Oh.· I guess -- well, I don't know.· I think
·5·   · · A.· ·Yes, I am.                                        ·5·   she just felt that I didn't -- she said to me that she
·6·   · · Q.· ·Okay.· About how long have you been his           ·6·   didn't feel like I had taken any action with her
·7·   supervisor?                                                ·7·   concerns.
·8·   · · A.· ·As long as he's been at the college.· So, seven   ·8·   · · Q.· ·Okay.· Let me -- actually, I want to start with
·9·   years --                                                   ·9·   this document, which will be Exhibit 1.· Helps if I put
10·   · · Q.· ·All right.                                        10·   the number on it.
11·   · · A.· ·-- maybe.· Seven or eight years.                  11·   · · · · · · · (Exhibit 1 marked)
12·   · · Q.· ·Okay.· And who is Tracy Timmons?                  12·   · · Q.· ·(By Mr. Holmes) Now, the first document -- the
13·   · · A.· ·Tracy Timmons is a former reference librarian     13·   first e-mail at the top of this -- at the beginning of
14·   at the college.                                            14·   this, I'm not going to ask you about right now.· I'm
15·   · · Q.· ·And who was her supervisor?                       15·   going to ask you about it later.
16·   · · A.· ·John Brower.                                      16·   · · A.· ·Okay.
17·   · · Q.· ·You know, during the period of time she worked    17·   · · Q.· ·What I really want to ask you about is the
18·   there, what kind of interactions would you typically       18·   e-mails that are -- that apparently were attached to
19·   have with her?· That's a pretty broad question.· So, let   19·   this as part of a chain, and that starts down at the
20·   me break it down a little bit.                             20·   bottom of the first page with a e-mail from Tracy
21·   · · · · · · · The -- you weren't her direct supervisor?    21·   Timmons to Gretchen Rapp.
22·   · · A.· ·That's correct.                                   22·   · · A.· ·Uh-huh.
23·   · · Q.· ·So, I mean, just as a typical broad               23·   · · Q.· ·Let me start with:· Who's Gretchen Rapp?
24·   brushstroke, 35,000-foot perspective, what was your        24·   · · A.· ·She's in H.R. department at the college.
25·   working relationship?· How did it work?                    25·   · · Q.· ·Okay.· Now, first of all, other than possibly

                                                     (Page 7)                                                         (Page 9)
·1·   · · A.· ·With...?                                          ·1·   being attached to Ms. Timmons' e-mail up at the top, had
·2·   · · Q.· ·Tracy Timmons.                                    ·2·   you ever seen these e-mails before?
·3·   · · A.· ·With Tracy?· Well, it's a very small staff.       ·3·   · · A.· ·I don't remember.· You mean ever?
·4·   So, sometimes I work on a project with her.· I'd see her   ·4·   · · Q.· ·Prior to the -- well, okay.· That was a
·5·   at the reference desk.· Sometimes I wouldn't see her at    ·5·   terrible question; so, let me ask this again.
·6·   all.· I mean, it varied.                                   ·6·   · · · · · · · The top e-mail is dated June 15th.
·7·   · · Q.· ·Where was your office relative to hers?           ·7·   · · A.· ·Yes.
·8·   · · A.· ·Across the library.                               ·8·   · · Q.· ·The e-mail that's below it is February 1st.
·9·   · · Q.· ·All right.· Now, you're aware, I assume, that     ·9·   · · A.· ·Okay.
10·   over a period of years, Ms. Timmons had made a number of   10·   · · Q.· ·Prior to June 15th had you seen these e-mails
11·   complaints about both you and Mr. Brower.· Correct?        11·   before?
12·   · · · · · · · MS. BROWN:· Objection to form.               12·   · · A.· ·I had not seen the very top one that Tracy sent
13·   · · Q.· ·(By Mr. Holmes) Are you aware of that?            13·   on the 15th.· I had not seen the discussion between
14·   · · A.· ·Yes.                                              14·   Gretchen and Tracy.· I don't remember if I've actually
15·   · · Q.· ·Okay.· What did you understand the general        15·   seen this e-mail before.
16·   nature of her complaints about Mr. Brower to be?           16·   · · Q.· ·Okay.· Let me -- had you ever -- let me be more
17·   · · A.· ·Well -- well, she had a -- she had several        17·   specific.· I'm now looking at the e-mail that starts
18·   complaints.· She complained that he was too demanding      18·   about halfway on the second page, which is San Jacinto
19·   about her schedule, that he had behaved inappropriately.   19·   College, page 46 stamped down at the bottom.
20·   She accused him of bigotry or racism -- and/or racism.     20·   · · A.· ·Okay.
21·   She accused him of not following her accommodations as     21·   · · Q.· ·The first paragraph, Ms. Timmons talks about a
22·   specified.· Those were the type of complaints that she     22·   incident involving the bathroom in the grand lobby.· Do
23·   would make.                                                23·   you see that?
24·   · · Q.· ·What did you understand, generally speaking, to   24·   · · A.· ·Yes, I do.
25·   be the complaints that she was making about you?           25·   · · Q.· ·Were you -- had you ever heard about that


                    Southwest Reporting & Video Services, Inc.· · ·Registration #189
713-650-1800                                                swreptproduction@swreporting.com
                                               APPENDIX 014
                                                                                                                                  YVer1f
 Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 17 of 73

                                                  Karen Blankenship
                                                    (Page 10)                                                        (Page 12)
·1·   before?                                                    ·1·   because of you know who."· Do you know anything about
·2·   · · A.· ·About this incident?                              ·2·   that?
·3·   · · Q.· ·Yes.                                              ·3·   · · A.· ·I remember the incident.· I don't remember the
·4·   · · A.· ·Yes.                                              ·4·   exact day.· But we were getting ready to start a new
·5·   · · Q.· ·When did you first hear about that?               ·5·   project, and I did not want to discuss the project until
·6·   · · A.· ·Right after it happened, John came and spoke to   ·6·   everyone there -- was there to discuss it.· And, so, I
·7·   me.                                                        ·7·   didn't say -- I don't believe I said we can't talk about
·8·   · · Q.· ·What did he -- what did he say to you?            ·8·   those things because of you know who.
·9·   · · A.· ·He said he was clearing the library, as we do.    ·9·   · · Q.· ·Okay.· And the last page, again, it speaks for
10·   At the close of each business day, one of the things we    10·   itself; but she says "He is creating a hostile work
11·   do is we knock on the bathroom doors and open them to      11·   environment and do everything in his power to make me
12·   make sure nobody's in the bathrooms.                       12·   uncomfortable.· Karen does not address the behavior."
13·   · · Q.· ·Okay.                                             13·   · · · · · · · Had you ever heard that was her viewpoint?
14·   · · A.· ·And, so, you know, if the door is locked, we      14·   · · A.· ·She had said to me that -- that I never correct
15·   keep knocking till somebody responds because that          15·   him on his behavior.· And I replied that I cannot
16·   usually means somebody's in there.· But we have to make    16·   discuss any corrections or, you know, employee
17·   sure everyone is out of the building at the close of       17·   discipline with another employee, that I can only speak
18·   business when we leave.· So, we always check the           18·   to the person and H.R.
19·   bathrooms; but we also check the study rooms, things       19·   · · Q.· ·All right.· Well, is it fair to say that these
20·   like that.                                                 20·   issues between Ms. Timmons and Mr. Brower and, I guess,
21·   · · Q.· ·Okay.· And this says he came into the bathroom    21·   also yourself had been going on for a number of years?
22·   while she was in the bathroom and had her panties down.    22·   · · · · · · · MS. BROWN:· Objection to form.
23·   Did he say anything to you about that?                     23·   · · A.· ·I think Tracy had several issues while she was
24·   · · A.· ·Yes.· He said that the door was not locked.       24·   employed at the library.
25·   She did not respond when he knocked on the door; and,      25·   · · Q.· ·(By Mr. Holmes) I'm -- specifically about

                                                    (Page 11)                                                        (Page 13)
·1·   so, he was just doing a visual check to make sure the      ·1·   issues regarding Mr. Brower and yourself?
·2·   bathroom was empty.· It's a single-person bathroom.        ·2·   · · A.· ·Yes.
·3·   And...                                                     ·3·   · · · · · · · (Exhibit 2 marked)
·4·   · · Q.· ·Okay.                                             ·4·   · · Q.· ·(By Mr. Holmes) Okay.· I'm not sure entirely --
·5·   · · A.· ·-- she -- you know --                             ·5·   I'm going to show you another document, Exhibit 2.· And
·6·   · · Q.· ·Did you remember him -- did you ever talk to      ·6·   I just saw this for the first time today when it was
·7·   Ms. Timmons about that?                                    ·7·   produced; and I just really, more than anything else,
·8·   · · A.· ·I don't remember if I spoke to Tracy about it.    ·8·   want to ask you what you -- what this is about.
·9·   No, I don't.                                               ·9·   · · · · · · · This Exhibit 2 is an e-mail from Tracy to
10·   · · Q.· ·Okay.· The next paragraph, it talks about --      10·   you dated June 9th, 2017, regard -- Subject:
11·   again, I'm not -- you know, it speaks for itself what it   11·   Circulation Phyllis Bent.
12·   says.· But it talks about mentioning Mary Tyler Moore      12·   · · A.· ·Uh-huh.
13·   and illegal interview questions, there being but one       13·   · · Q.· ·And do you remember this incident?
14·   black person on the television show.                       14·   · · A.· ·I remember seeing this e-mail.· I'm not sure
15·   · · · · · · · Did -- had you heard about that allegation   15·   what she's referring to here about John managing the
16·   that she'd made before?                                    16·   circulation desk.· I vaguely remember this -- somebody
17·   · · A.· ·I do not remember hearing about -- about this     17·   using the study room, but that's not unusual.
18·   particular allegation.                                     18·   · · Q.· ·Well, she talks about, in the first paragraph,
19·   · · Q.· ·Okay.· Then it says, next -- next paragraph,      19·   "I get tired of Phyllis complaining about John and his
20·   that Karen scheduled -- again, it speaks for itself.       20·   management style or policies."
21·   I'm just -- you can read the exact words.                  21·   · · · · · · · Do you recall anything about that?
22·   · · A.· ·Uh-huh.                                           22·   · · A.· ·Did I recall Tracy talking to me, or Phyllis?
23·   · · Q.· ·But she scheduled a meeting in her office, and    23·   · · Q.· ·Well, let's start with Tracy.· Do you remember
24·   the only people who were present were Karen, John, and     24·   Tracy talking to you about this?
25·   Tracy Timmons.· "We can't talk about those things          25·   · · A.· ·No.· I think this was about the same time Tracy


                    Southwest Reporting & Video Services, Inc.· · ·Registration #189
713-650-1800                                                swreptproduction@swreporting.com
                                               APPENDIX 015
                                                                                                                                  YVer1f
 Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 18 of 73

                                                  Karen Blankenship
                                                    (Page 14)                                                        (Page 16)
·1·   had had an issue with Phyllis, but I don't remember --     ·1·   you had any responsibility to address the
·2·   sorry.· (Inaudible).                                       ·2·   slave-mentality comment?
·3·   · · Q.· ·Huh?                                              ·3·   · · A.· ·I felt I did, yes.
·4·   · · A.· ·She wants her boss's job.· I'm sorry.· I just     ·4·   · · Q.· ·What responsibility did you feel you had with
·5·   think it's funny.                                          ·5·   respect to that comment?
·6·   · · Q.· ·Huh.· Well, okay.· I'm just -- do you remember    ·6·   · · A.· ·I felt that it was an uncourteous, rude, and
·7·   having any discussions with Phyllis about this?            ·7·   insubordinate statement, that it was unprofessional and
·8·   · · A.· ·I -- I know Phyllis has talked to me about        ·8·   that that was just inappropriate for the workplace.
·9·   how -- that John is the supervisor of the student          ·9·   · · Q.· ·Okay.· But you did, that day, have a meeting
10·   assistants and that she feels that that makes her role     10·   with Ms. Timmons and Mr. Brower.· Correct?
11·   unclear.· And we have worked to try to clear that up for   11·   · · A.· ·Yes.
12·   her.                                                       12·   · · Q.· ·Prior to that meeting, did you talk to Ms. Del
13·   · · Q.· ·Okay.                                             13·   Bello?
14·   · · A.· ·Yeah.                                             14·   · · A.· ·Yes.
15·   · · Q.· ·Let's go on to Exhibit 3.                         15·   · · Q.· ·What did you discuss with Ms. Del Bello?
16·   · · · · · · · (Exhibit 3 marked)                           16·   · · A.· ·I discussed with Ms. Del Bello that I was going
17·   · · Q.· ·(By Mr. Holmes) Now, you, I assume, are           17·   to be meeting with Tracy again to clarify that Tracy had
18·   familiar with this e-mail, which we have discussed         18·   to check in with her supervisor and get his permission
19·   previously in the case just in general.                    19·   before taking time off or making up time.· And I also
20·   · · A.· ·Yes.                                              20·   brought a copy -- brought a copy of the procedure that
21·   · · Q.· ·This is the slave-mentality e-mail.               21·   clarifies, so that Tracy would have a written record of
22·   · · · · · · · MS. BROWN:· Well, objection to form.         22·   the procedure that requires an employee to seek
23·   · · Q.· ·(By Mr. Holmes) The -- how did you come to        23·   permission from her supervisor.
24·   learn about this?                                          24·   · · Q.· ·Did you discuss the slave-mentality comment
25·   · · A.· ·This -- this e-mail?                              25·   with Ms. Del Bello?

                                                    (Page 15)                                                        (Page 17)
·1·   · · Q.· ·Yes.                                              ·1·   · · A.· ·Yes.
·2·   · · A.· ·John forwarded it to me and Vickie Del Bello      ·2·   · · Q.· ·Okay.· What do you recall about that
·3·   from the human resources department.                       ·3·   discussion?
·4·   · · Q.· ·She did what?                                     ·4·   · · A.· ·I don't remember.· Honestly, I don't remember.
·5·   · · A.· ·John forwarded this e-mail to me and Vickie Del   ·5·   · · Q.· ·Well, do you remember -- did Ms. Del Bello give
·6·   Bello at human resources.                                  ·6·   you any instructions for talking to Ms. Timmons?
·7·   · · Q.· ·Okay.· What did you understand -- okay.· First    ·7·   · · A.· ·I don't remember.· Usually Vickie just reminds
·8·   of all, did you understand whether you had any             ·8·   us to follow college policies when -- P.R. procedures
·9·   responsibilities within the system at San Jacinto          ·9·   when -- you know, and to show the employee how they can
10·   College to respond to this?                                10·   make the correction.
11·   · · A.· ·To this e-mail?                                   11·   · · Q.· ·Okay.· Was there some policy or procedure that
12·   · · Q.· ·Yes.                                              12·   you had in mind with respect to the slave-mentality
13·   · · A.· ·I felt that I did, yes.                           13·   comment?
14·   · · Q.· ·Okay.· What did you feel your responsibilities    14·   · · A.· ·Not to my knowledge, no.
15·   were?                                                      15·   · · Q.· ·Okay.· Did you talk to Mr. Brower before you
16·   · · A.· ·I felt my responsibilities were to, again,        16·   had that meeting?
17·   clarify for this employee that she is required to seek     17·   · · A.· ·I think we had already talked to Vickie
18·   permission from her supervisor to make up time as well     18·   Del Bello at one point that day; so, that's probably
19·   as taking time off for appointments and whatnot, and to    19·   when I talked to John.· I don't remember exactly the
20·   check in with him when she returns to work.                20·   timing.
21·   · · · · · · · John Brower is her supervisor, and it's      21·   · · Q.· ·Do you remember any -- anything Mr. --
22·   his responsibility to provide for the public staffing of   22·   Mr. Brower had to say about the slave-mentality comment?
23·   the library.· And this was a -- Tracy had an ongoing       23·   · · A.· ·I think he was -- he appeared shocked that she
24·   issue with her accountability.                             24·   would say something like this.· It -- it was an unusual
25·   · · Q.· ·Well, that's -- specifically did you feel that    25·   thing to say.


                    Southwest Reporting & Video Services, Inc.· · ·Registration #189
713-650-1800                                                swreptproduction@swreporting.com
                                               APPENDIX 016
                                                                                                                                  YVer1f
 Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 19 of 73

                                                  Karen Blankenship
                                                    (Page 18)                                                        (Page 20)
·1·   · · Q.· ·But in the past, prior to this, she had           ·1·   the procedure of the college in requesting time.
·2·   complained about bigotry on the part of Mr. Brower.        ·2·   · · Q.· ·Okay.
·3·   Correct?                                                   ·3·   · · A.· ·So, she was, you know...
·4·   · · A.· ·Yes.· To human resources, yeah.                   ·4·   · · Q.· ·Well, I mean -- I mean, the -- there are only
·5·   · · Q.· ·Well, had she ever said that to you?              ·5·   three people who were actually in the room at that time.
·6·   · · A.· ·Oh, yeah.                                         ·6·   · · A.· ·Right.
·7·   · · Q.· ·And in the -- any event, let's come up to the     ·7·   · · Q.· ·You're one of them.· Can you, as best you can,
·8·   meeting, which will be Exhibit 4 now, which I'm going      ·8·   put into words how she was acting that made you feel
·9·   to -- this is your statement.                              ·9·   that it was -- with that, what did she say, what did she
10·   · · · · · · · (Exhibit 4 marked)                           10·   do that made you think it was getting rocky?
11·   · · Q.· ·(By Mr. Holmes) This particular version was the   11·   · · · · · · · MS. BROWN:· Objection to form.
12·   one that I already had in my file that was in the T.W.C.   12·   · · A.· ·She raised her voice.· And I don't remember
13·   file, which is why --                                      13·   exactly what she said, but I think she felt like she
14·   · · A.· ·Right.                                            14·   shouldn't have to ask for time off or the ability to
15·   · · Q.· ·-- you see this -- this 37, it looks like, "B"    15·   make up time for the time she'd taken off.
16·   at the top.                                                16·   · · Q.· ·(By Mr. Holmes) Did she say that, or is that
17·   · · A.· ·Okay.                                             17·   your impression?
18·   · · Q.· ·There may be a cleaner copy out there.            18·   · · A.· ·She did say that she shouldn't have to ask John
19·   · · · · · · · But when did you write this?                 19·   for permission.
20·   · · A.· ·I don't remember.· I don't know if I wrote it     20·   · · · · · · · And then I produced the doc- -- well, she
21·   after the meeting or if I wrote it perhaps the next day.   21·   already had a copy of the Procedure 417; and you do have
22·   · · Q.· ·Okay.· The -- let's talk about, aside from what   22·   to seek permission from your supervisor to take off time
23·   the document says, your recollection of the meeting.       23·   and to make up time, if you wish.
24·   Where was the meeting -- where did the meeting take        24·   · · Q.· ·Okay.· But you understand -- prior to that
25·   place?                                                     25·   you'd seen her e-mail, which is Exhibit 3 -- that she --

                                                    (Page 19)                                                        (Page 21)
·1·   · · A.· ·In Tracy's office.                                ·1·   she was apparently perceiving a racial component to
·2·   · · Q.· ·At the beginning, who was there?                  ·2·   this.
·3·   · · A.· ·Myself, Tracy, and John Brower.                   ·3·   · · A.· ·I think that Tracy was mistaken.· She was --
·4·   · · Q.· ·Okay.· How did it -- how did the meeting start    ·4·   already been getting note of a corrective action about
·5·   off?                                                       ·5·   how you're supposed to request time off as well as
·6·   · · A.· ·It started okay.· I wanted to talk to Tracy       ·6·   making up time, and she was not following what we had
·7·   about how she's supposed to record her time, her leave     ·7·   stated.
·8·   time, and how she's supposed to request time off and how   ·8·   · · · · · · · And I think John gave a very good
·9·   she's supposed to request making up time.                  ·9·   statement right here that said, "Is it okay if I make up
10·   · · Q.· ·Okay.· Did Mr. Brower say anything as part of     10·   the time?"· That would have been just fine.· This was --
11·   that?                                                      11·   this was an example that he gave her that I would expect
12·   · · A.· ·Not very much.· I don't remember saying --        12·   all employees to do.
13·   speaking very much.                                        13·   · · Q.· ·Okay.· Having seen Exhibit 3, did you know that
14·   · · Q.· ·The -- now, you say here in the second            14·   there was some potential for friction of this meeting?
15·   paragraph, your statement, "The meeting became -- began    15·   · · A.· ·Tracy frequently had issues with her time.· She
16·   fairly rocky as Tracy took exception to us questioning     16·   had difficulty tracking her own time as well as her
17·   her."                                                      17·   requests or non-requests for making up time.
18·   · · A.· ·Uh-huh.                                           18·   · · · · · · · And we had even specified to her
19·   · · Q.· ·What do you mean it "became fairly rocky" and     19·   previously that she could e-mail -- send e-mail in
20·   that she "took exception"?                                 20·   requests asking for time off or to make up time, and
21·   · · A.· ·She -- I'm trying to -- it was almost -- she      21·   that would give her kind of a tracking mechanism that
22·   acted almost as if we didn't have the right to be          22·   she could follow.
23·   questioning her time and her desire to make up time.· It   23·   · · Q.· ·Well, that wasn't what I -- what I meant.· She
24·   was like she felt like we were impertinent for             24·   made this slave-mentality comment.
25·   requesting that she follow the policy -- or pardon me --   25·   · · A.· ·Oh, I'm sorry.


                    Southwest Reporting & Video Services, Inc.· · ·Registration #189
713-650-1800                                                swreptproduction@swreporting.com
                                               APPENDIX 017
                                                                                                                                  YVer1f
 Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 20 of 73

                                                  Karen Blankenship
                                                    (Page 22)                                                        (Page 24)
·1·   · · Q.· ·I mean, when you went into that meeting, did      ·1·   · · Q.· ·Okay.· And the room had a door?
·2·   you perceive that there was a potential for some sort of   ·2·   · · A.· ·Yes.
·3·   friction or some sort of --                                ·3·   · · Q.· ·Correct?
·4·   · · A.· ·Over that comment?                                ·4·   · · · · · · · So, when you were in there, was the door
·5·   · · Q.· ·-- acrimony?                                      ·5·   closed?
·6·   · · A.· ·No, I didn't think that there would be acrimony   ·6·   · · A.· ·Yes.
·7·   over that.· I -- I personally felt like that was -- I      ·7·   · · Q.· ·All right.· So, John leaves.· Is the door
·8·   actually felt like she was trying to say that she didn't   ·8·   closed again?
·9·   have to ask him for permission to make up time.· She       ·9·   · · A.· ·Yes, he shut the door behind him.
10·   shouldn't have to.· That's how I saw it.· She'd            10·   · · Q.· ·Was there anybody out in the hall?
11·   already -- he'd already given her another example of how   11·   · · A.· ·Well, it opens onto the library itself, into
12·   to make up time, and she should have just followed         12·   the open area of the library.· There's not a hallway.
13·   that -- that example.                                      13·   · · Q.· ·Is there a copying machine or something out
14·   · · Q.· ·It says here, "At this point, Tracy raised her    14·   there?
15·   voice and started talking about a previous E.E.O.C.        15·   · · A.· ·Not near this -- the offices.· There's three
16·   complaint" --                                              16·   offices in a row.· The copy machine is over near the
17·   · · A.· ·Right.                                            17·   service desk, the reference desk.
18·   · · Q.· ·-- "and blank [sic] Donald Trump," et cetera.     18·   · · Q.· ·Any event, was there anyone standing right
19·   · · A.· ·Right.                                            19·   outside the office?
20·   · · Q.· ·As best you can remember -- and I know it's       20·   · · A.· ·No.· Not to my recollection, no.
21·   been a long time, but what do you remember that she        21·   · · Q.· ·Okay.· Any event, so, John -- you say, you
22·   said, as best you can recall?                              22·   know -- well, John leaves the -- the meeting.· You say
23·   · · A.· ·It was -- she was difficult to understand         23·   in here, "I asked her to please not make comments like
24·   because she was very agitated at this point and she was    24·   she did in her e-mail" --
25·   quite loud.· I couldn't actually track everything she      25·   · · A.· ·Yes.

                                                    (Page 23)                                                        (Page 25)
·1·   was saying.· It was -- it was -- like I said here, it      ·1·   · · Q.· ·-- "as it was insubordinate and rude, and
·2·   was like word salad.· It was very disjointed.              ·2·   that's not how we communicate."
·3·   · · · · · · · I excused John from the room, and I rose     ·3·   · · A.· ·Right.
·4·   to conclude the meeting.                                   ·4·   · · Q.· ·Was that with John there or after he left?
·5·   · · Q.· ·Okay.· Let's talk about that.· Why did you        ·5·   · · A.· ·That was after he left.
·6·   excuse John?                                               ·6·   · · Q.· ·Okay.· And she began screaming at you,
·7·   · · A.· ·Because she was saying things to him -- I'm       ·7·   according to this.· When you say screaming at you, what
·8·   trying -- I don't remember exactly what she was saying,    ·8·   do you mean?· I mean --
·9·   but I just felt that we need to bring this meeting to a    ·9·   · · A.· ·I mean, she was -- she was -- she was screaming
10·   close.· And, so, I excused John.· I told him to go ahead   10·   very loud, and she was rocketing kind of back and forth
11·   and leave and that -- I rose to leave, also.               11·   in her chair.· She was slamming stuff around on her
12·   · · Q.· ·All right.                                        12·   desk, and then she started beating on her desk with her
13·   · · A.· ·I mean, it was to bring a very quick end to the   13·   fist.
14·   meeting.                                                   14·   · · Q.· ·Okay.· Did she bang her head on her desk?
15·   · · Q.· ·By the way, just -- I haven't asked this          15·   · · A.· ·No, I did not see her do that.
16·   question.· Let's talk physically about the office you      16·   · · Q.· ·Okay.· I just -- I may be mistaken.· I thought
17·   were in.                                                   17·   I'd seen a reference to that at some point.
18·   · · A.· ·Uh-huh.                                           18·   · · · · · · · The -- I mean, did she -- did she start to
19·   · · Q.· ·About how big was the office?                     19·   get up?
20·   · · A.· ·It's rather small, actually.                      20·   · · A.· ·I was afraid she was going to get up, but I
21·   · · Q.· ·Okay.· I'm not good with dimensions.· But what    21·   left as quickly as I could -- I was already standing up
22·   would it be?· Like, 10 by 10, 15 by 15?                    22·   because I'd rose to leave and I was standing at the side
23·   · · A.· ·Oh, I don't think it's that big.· It's just       23·   of her desk.· And she was hitting her fist on her desk.
24·   large enough to have a desk with a credenza, two small     24·   · · · · · · · And at first I couldn't move, and I was
25·   chairs in front, and a bookshelf.                          25·   afraid -- I was afraid that she would hit me, and then I


                    Southwest Reporting & Video Services, Inc.· · ·Registration #189
713-650-1800                                                swreptproduction@swreporting.com
                                               APPENDIX 018
                                                                                                                                  YVer1f
 Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 21 of 73

                                                  Karen Blankenship
                                                    (Page 26)                                                        (Page 28)
·1·   managed to leave -- leave -- leave and go to my office.    ·1·   · · A.· ·Yes.
·2·   · · Q.· ·Okay.· Did -- well, just be clear:· Did she       ·2·   · · Q.· ·And it goes on to say:· 'He's not going to
·3·   actually make any motions directed at you?· Did she        ·3·   treat me like an N-word.'
·4·   start to get up?· Did she, you know, start to take a       ·4·   · · A.· ·Uh-huh.
·5·   swing at you, anything like that?                          ·5·   · · Q.· ·Did you make any comments about -- you know,
·6·   · · A.· ·Well, no.· She was rocketing around in her        ·6·   about you treating her that way?
·7·   chair.· So, I wouldn't have been able to tell if she was   ·7·   · · A.· ·She did -- I think she called me a racist at
·8·   about to get up or not because she wasn't sitting still.   ·8·   some -- at some point during this; but, honestly, she
·9·   I mean, I was afraid that she was going to get up and      ·9·   was -- she was so -- I don't know the right word.· She
10·   hit me.                                                    10·   was so agitated that it was hard to track what she was
11·   · · Q.· ·Well, there was a desk between you.               11·   saying.· I remember this because it was quite shocking.
12·   · · A.· ·No, there was not.· I was standing at the side    12·   These words were quite shocking.
13·   of the desk.· Like, she was here; I was, like, right       13·   · · Q.· ·All right.· The -- just to be clear, I guess,
14·   here.                                                      14·   when he talks about -- when she talked about Mr. Brower
15·   · · Q.· ·Okay.· Did -- so, if you're standing at the       15·   treating her like an N-word, did you understand that she
16·   side of the desk, you could see her legs, I would          16·   felt that that -- that he was doing that with -- in
17·   assume.                                                    17·   connection with the time issues?
18·   · · A.· ·No, because she was sitting at the desk.          18·   · · A.· ·Did I understand that?
19·   · · Q.· ·So, her legs were under the desk?                 19·   · · Q.· ·Yeah, at the time.
20·   · · A.· ·I think so.· I'm not -- she can't sit, you        20·   · · A.· ·I -- I guess she was talking about the time
21·   know, all the way up to the desk, but...                   21·   issues.· I don't think this is accurate, if that's what
22·   · · Q.· ·Right.· Understood.                               22·   she thought.
23·   · · · · · · · I guess, just to be clear -- I understand    23·   · · Q.· ·All right.· And, again, the -- well, we've
24·   you were concerned that she might get up, that she might   24·   already covered this, that you understood that she
25·   do things.· But I guess the -- I want to be clear on       25·   had -- she believed that he was a bigot.

                                                    (Page 27)                                                        (Page 29)
·1·   what she actually did.                                     ·1·   · · A.· ·Yes.
·2·   · · · · · · · So, did she actually, to your -- from        ·2·   · · Q.· ·All right.· So, at this point you say that you
·3·   what -- from your perception, start to get up?             ·3·   returned to your office to call Vickie Del Bello.
·4·   · · A.· ·I'm not sure.· I know she was -- as I             ·4·   Correct?
·5·   mentioned, she was moving around in her chair and          ·5·   · · A.· ·Yes.
·6·   beating on her -- her desk.· And I was afraid that --      ·6·   · · Q.· ·All right.· What do you remember, if anything,
·7·   that -- I was afraid that she was going to hit me. I       ·7·   talking to Ms. Del Bello about?
·8·   mean, I wasn't that far from her.                          ·8·   · · A.· ·I just remember that I called her and told her
·9·   · · Q.· ·Well, did she make any motion...                  ·9·   what happened.· I don't remember exactly what I said
10·   · · A.· ·I left.                                           10·   because I was -- I was still crying.· I was very upset.
11·   · · Q.· ·Before you left, did she make any motion, you     11·   · · · · · · · And it was the end of the workday.· So, I
12·   know, towards hitting you?· I mean, did she draw back      12·   had to calm down before I could drive home.· I don't
13·   her arm and...?                                            13·   remember exactly what I said to Vickie, but I did tell
14·   · · A.· ·She was -- as I said, she was moving around in    14·   her what happened.
15·   her chair.· She was pounding on her desk.· And when --     15·   · · Q.· ·If you go back to Exhibit 1, the -- this was an
16·   then -- and she was also, like, slamming stuff around on   16·   e-mail that Ms. Timmons sent you later in the -- it says
17·   her desk.                                                  17·   at 5:53.· Would that have been before or after you
18·   · · · · · · · So, I just left.· I wasn't going to -- I     18·   left -- left the office?
19·   didn't want to stay there.· I wanted to get out.           19·   · · A.· ·That was after I left.
20·   · · Q.· ·All right.· The -- you say that I'm -- you        20·   · · Q.· ·Did you -- when did you first see this?
21·   know, she said:· 'I'm not a N-word.· I'm not an            21·   · · A.· ·I think I saw it probably the next day when I
22·   expletive N-word, and he is not going to treat me that     22·   came in to work on Friday.
23·   way.'                                                      23·   · · Q.· ·Did you ever discuss this with Ms. Timmons?
24·   · · · · · · · You understood that "he" was referring to    24·   · · A.· ·No.
25·   Ms. -- Mr. Brower?                                         25·   · · Q.· ·Did you ever discuss -- I'm talking -- when I


                    Southwest Reporting & Video Services, Inc.· · ·Registration #189
713-650-1800                                                swreptproduction@swreporting.com
                                               APPENDIX 019
                                                                                                                                  YVer1f
 Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 22 of 73

                                                  Karen Blankenship
                                                    (Page 30)                                                        (Page 32)
·1·   say "this," I mean --                                      ·1·   · · A.· ·Yeah.
·2·   · · A.· ·You mean this e-mail from the 15th?               ·2·   · · Q.· ·Do you have any specific recollections of
·3·   · · Q.· ·Right.· Did you ever discuss this with anybody?   ·3·   talking to Ms. Del Bello other than what you've told us?
·4·   · · A.· ·Yes, I forwarded it to Vickie Del Bello.          ·4·   · · A.· ·No, because shortly after this I went on
·5·   · · Q.· ·What do you remember discussing?· Did you         ·5·   vacation.· My sister was here; so, I wasn't work...
·6·   discuss this e-mail with her?                              ·6·   · · Q.· ·When did you find out that Ms. Timmons had been
·7·   · · A.· ·With Vickie Del Bello?                            ·7·   terminated?
·8·   · · Q.· ·Yes.                                              ·8·   · · A.· ·I don't know exactly when I found out.
·9·   · · A.· ·Yes, I must have done.                            ·9·   · · Q.· ·And the next exhibit is 5.
10·   · · Q.· ·You remember anything about that?                 10·   · · A.· ·Actually, I think I was still on vacation.
11·   · · A.· ·No, I don't really remember.                      11·   · · Q.· ·Okay.· Not sure why this one has yellow marks
12·   · · Q.· ·All right.· Let's go through what happens         12·   on it.· So, I'll mark this one as the exhibit.· The --
13·   afterwards.· You come -- you know, you talk to Vickie      13·   this must have caught some yellow when it was in my bag.
14·   Del Bello --                                               14·   · · · · · · · (Exhibit 5 marked)
15·   · · A.· ·Yeah.                                             15·   · · Q.· ·(By Mr. Holmes) Any event, this is just a copy
16·   · · Q.· ·-- on the evening or before you left work on      16·   of the termination letter, which is on the 27th.
17·   the 15th.                                                  17·   · · · · · · · Do you know were you -- would you still
18·   · · A.· ·Right.                                            18·   have been on vacation at that point?
19·   · · Q.· ·And have you told us anything you remember --     19·   · · A.· ·I think I was.
20·   everything you remember about that conversation?           20·   · · Q.· ·Okay.· Well, I just wanted to -- you know, just
21·   · · A.· ·Yes.· I believe so, yes.                          21·   to make sure I've covered as much as I can.· But I'm
22·   · · Q.· ·Okay.· What happened the next day?                22·   specifically looking for any input that you had into the
23·   · · A.· ·The next day, I came to work.· That may have      23·   investigation, information you supplied, conversations
24·   been when I wrote my statement about what happened.· It    24·   between the 15th and the time she was terminated.
25·   was a short day.· We only work four hours on Friday in     25·   · · · · · · · Is there anything else you specifically

                                                    (Page 31)                                                        (Page 33)
·1·   the summer.· So, I don't remember anything else that       ·1·   remembered we haven't talked about?
·2·   day.                                                       ·2·   · · A.· ·No.· I -- nothing.
·3·   · · Q.· ·Did somebody ask you to write that statement?     ·3·   · · Q.· ·Okay.· Did you ever talk to Mr. Brower about
·4·   · · A.· ·Yes, Vickie asked me to write what happened.      ·4·   what happened?
·5·   · · Q.· ·Okay.· Do you -- do you know whether there was    ·5·   · · A.· ·Oh, yes, of course.
·6·   an investigation of the -- what happened on the 15th?      ·6·   · · Q.· ·You know, what do you remember discussing with
·7·   · · A.· ·Yes, I believe there was.                         ·7·   Mr. Brower?
·8·   · · Q.· ·What involvement did you have in that             ·8·   · · A.· ·He asked -- well, I mean, he had been there for
·9·   investigation?                                             ·9·   part of the meeting and he was worried about what was
10·   · · A.· ·I submitted my statement.· I don't remember if    10·   going on when -- he told me later he was worried when he
11·   Vickie discussed it with me further or if the provost      11·   heard Tracy yelling and banging.· But, you know, we
12·   discussed it with me further.· I honestly don't            12·   tried -- you know, after Tracy was suspended, we tried
13·   remember.· But I -- I did not conduct the investigation.   13·   not to talk about it because that was H.R. business.· It
14·   · · Q.· ·Well, no.· I wasn't suggesting --                 14·   wasn't our business anymore.
15·   · · A.· ·Yeah.                                             15·   · · Q.· ·Well, have you had any subsequent conversations
16·   · · Q.· ·I'm just asking what you remember -- I mean, do   16·   with him about it?
17·   you know who did conduct the investigation?                17·   · · A.· ·Like --
18·   · · A.· ·I believe it was Vickie Del Bello and our         18·   · · · · · · · MS. BROWN:· Objection to the extent you're
19·   provost, Van Wigginton.                                    19·   going to intrude on our litigation -- anticipation of
20·   · · Q.· ·Okay.· Now, I just wanted to make sure what       20·   litigation privileges.
21·   involvement you had in that in terms -- you know, did      21·   · · · · · · · MR. HOLMES:· Sure.· I'm not talking about
22·   you -- do you remember talking to Van Wigginton about      22·   as part of an investigation later on.· Let me be very
23·   it?                                                        23·   clear on that because that -- you know, that's a fair
24·   · · A.· ·I don't really remember, but I may have done --   24·   point.
25·   · · Q.· ·Yeah, fair enough.                                25·   · · Q.· ·(By Mr. Holmes) First of all, of course, I'm


                    Southwest Reporting & Video Services, Inc.· · ·Registration #189
713-650-1800                                                swreptproduction@swreporting.com
                                               APPENDIX 020
                                                                                                                                  YVer1f
 Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 23 of 73

                                                  Karen Blankenship
                                                    (Page 34)                                                        (Page 36)
·1·   never asking any questions about what you discussed with   ·1· · · I, KAREN BLANKENSHIP, have read the foregoing

·2·   your lawyers; and I'm not talking about any litigation     ·2· deposition and hereby affix my signature that same is

·3·   investigation that may have taken place.                   ·3· true and correct, except as noted above.

·4·   · · · · · · · I'm talking about workplace conversations    ·4

·5·   that you might have had with Mr. Brower.                   ·5· · · · · · · · · · · · · · · · __________________________

·6·   · · A.· ·After this?                                       ·6· · · · · · · · · · · · · · · · KAREN BLANKENSHIP

·7·   · · Q.· ·After this.                                       ·7

·8·   · · A.· ·I'm sure we've talked about it.· It was very      ·8· THE STATE OF _______________)

·9·   traumatic.· I'm sure we've discussed it.                   ·9· COUNTY OF __________________)

10·   · · Q.· ·Did you know who took Tracy Timmons' position     10

11·   as research librarian?                                     11· · · Before me, ____________________________, on this day

12·   · · A.· ·As reference librarian?                           12· personally appeared KAREN BLANKENSHIP, known to me or

13·   · · Q.· ·Reference.· I'm sorry.                            13· proved to me on the oath of _________________ or through

14·   · · A.· ·I -- hang on.· I think it's -- I think it must    14· __________________________ (description of identity card

15·   have been Nicole Burgin, who is currently a reference      15· or other document) to be the person whose name is

16·   librarian.                                                 16· subscribed to the foregoing instrument and acknowledged

17·   · · · · · · · MR. HOLMES:· Okay.· That's all I have.       17· to me that he/she executed the same for the purpose and

18·   I'll pass the witness.                                     18· consideration therein expressed.

19·   · · · · · · · MS. BROWN:· We will reserve our questions.   19· · · Given under my hand and seal of office on this _____

20·   · · · · · · · (Proceedings concluded at 2:37 p.m.)         20· day of __________________, _______.

21                                                               21

22                                                               22· · · · · · · · · · · · · · __________________________

23                                                               23· · · · · · · · · · · · · · NOTARY PUBLIC IN AND FOR

24                                                               24· · · · · · · · · · · · · · THE STATE OF _____________

25                                                               25· My Commission Expires: _________


                                                    (Page 35)                                                        (Page 37)
·1· · · · · · · · · ·CHANGES AND SIGNATURE                       ·1·   · · · · · IN THE UNITED STATES DISTRICT COURT
·2· PAGE LINE· CHANGE· · · · · · · · · ·REASON                   · ·   · · · · · ·FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                 ·2·   · · · · · · · · · · HOUSTON DIVISION
·3· ________________________________________________________
                                                                 ·3·   TRACY TIMMONS· · · · · · ·)
·4· ________________________________________________________
                                                                 · ·   · · · · · · · · · · · · · )
·5· ________________________________________________________     ·4·   · · ·Plaintiff,· · · · · ·)
·6· ________________________________________________________     · ·   · · · · · · · · · · · · · )
·7· ________________________________________________________     ·5·   VS.· · · · · · · · · · · ·)· No. 4:18cv4368
                                                                 · ·   · · · · · · · · · · · · · )
·8· ________________________________________________________
                                                                 ·6·   SAN JACINTO COLLEGE,· · · )
·9· ________________________________________________________
                                                                 · ·   · · · · · · · · · · · · · )
10· ________________________________________________________     ·7·   · · ·Defendant.· · · · · ·)
11· ________________________________________________________     ·8·   · · · · · · · · ·REPORTER'S CERTIFICATE
12· ________________________________________________________     ·9·   · · · · · ORAL DEPOSITION OF KAREN BLANKENSHIP
                                                                 10·   · · · · · · · · · · October 29, 2019
13· ________________________________________________________
                                                                 11·   · · I, Beverly Smith, Certified Shorthand Reporter in
14· ________________________________________________________
                                                                 12·   and for the State of Texas, hereby certify to the
15· ________________________________________________________     13·   following:
16· ________________________________________________________     14·   · · That the witness, KAREN BLANKENSHIP, was duly sworn
17· ________________________________________________________     15·   and that the transcript of the deposition is a true
                                                                 16·   record of the testimony given by the witness;
18· ________________________________________________________
                                                                 17·   · · That the deposition transcript was duly submitted on
19· ________________________________________________________
                                                                 18·   __________________ to the witness or to the attorney for
20· ________________________________________________________     19·   the witness for examination, signature, and return to me
21· ________________________________________________________     20·   by _______________________.
22· ________________________________________________________     21·   · · That pursuant to information given to the deposition
                                                                 22·   officer at the time said testimony was taken, the
23· ________________________________________________________
                                                                 23·   following includes all parties of record and the amount
24· ________________________________________________________
                                                                 24·   of time used by each party at the time of the
25· ________________________________________________________     25·   deposition:



                    Southwest Reporting & Video Services, Inc.· · ·Registration #189
713-650-1800                                                swreptproduction@swreporting.com
                                               APPENDIX 021
                                                                                                                                  YVer1f
 Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 24 of 73

                                                                            Karen Blankenship
                                                                              (Page 38)
·1·   ·   ·   David C. Holmes (                   0 h 39 m)
· ·   ·   ·   · · ·Attorney for                   Plaintiff
·2·   ·   ·   Lisa A. Brown ( 0                   h 0 m)
· ·   ·   ·   · · ·Attorney for                   Defendant
·3
·4·   · · That a copy of this certificate was served on all
·5·   parties shown herein on ______________________ and filed
·6·   with the Clerk.
·7·   · · I further certify that I am neither counsel for,
·8·   related to, nor employed by any of the parties in the
·9·   action in which this proceeding was taken, and further
10·   that I am not financially or otherwise interested in the
11·   outcome of this action.
12·   · · Further certification requirements pursuant to
13·   Rule 203 of the Texas Code of Civil Procedure will be
14·   complied with after they have occurred.
15·   · · Certified to by me on this 14th day of November,
16·   2019.
17
18
19·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ______________________________
20·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Beverly Smith, CSR
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Texas CSR 3554
21·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Expiration:· 10/31/2021
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Southwest Reporting Service
22·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Firm Registration No. 189
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   826 Heights Boulevard
23·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Houston, Texas· 77007
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   T:713-650-1800 F:713-650-6245
24
25

                                                                              (Page 39)
·1· · · · ·FURTHER CERTIFICATION UNDER TRCP RULE 203
·2
·3· · · The original deposition was/was not returned to the
·4· deposition officer on ______________________.
·5· · · If returned, the attached Changes and Signature
·6· page(s) contain(s) any changes and the reasons therefor.
·7· · · If returned, the original deposition was delivered
·8· to David C. Holmes, Custodial Attorney.
·9· · · $______ is the deposition officer's charges to the
10· Plaintiff for preparing the original deposition and any
11· copies of exhibits;
12· · · The deposition was delivered in accordance with Rule
13· 203.3, and a copy of this certificate, served on all
14· parties shown herein, was filed with the Clerk.
15· · · Certified to by me on this ______ day of
16· ______________________, 2019.
17
18
19
20· · · · · · · · · · · · · · ______________________________
21· · · · · · · · · · · · · · Beverly Smith, CSR
· · · · · · · · · · · · · · · Texas CSR 3554
22· · · · · · · · · · · · · · Expiration:· 10/31/2021
· · · · · · · · · · · · · · · Southwest Reporting Service
23· · · · · · · · · · · · · · Firm Registration No. 189
· · · · · · · · · · · · · · · 826 Heights Boulevard
24· · · · · · · · · · · · · · Houston, Texas· 77007
· · · · · · · · · · · · · · · T:713-650-1800 F:713-650-6245
25



                                  Southwest Reporting & Video Services, Inc.· · ·Registration #189
713-650-1800                                                              swreptproduction@swreporting.com
                                                                         APPENDIX 022
                                                                                                         YVer1f
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 25 of 73




                           APPENDIX 023
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 26 of 73




                             APPENDIX 024
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 27 of 73




                           APPENDIX 025
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 28 of 73




                           APPENDIX 026
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 29 of 73




                           APPENDIX 027
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 30 of 73




                           APPENDIX 028
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 31 of 73




                           APPENDIX 029
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 32 of 73




                           APPENDIX 030
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 33 of 73




                           APPENDIX 031
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 34 of 73




                           APPENDIX 032
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 35 of 73




                           APPENDIX 033
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 36 of 73




                           APPENDIX 034
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 37 of 73




                           APPENDIX 035
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 38 of 73




                             APPENDIX 036
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 39 of 73




                           APPENDIX 037
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 40 of 73




                           APPENDIX 038
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 41 of 73




                           APPENDIX 039
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 42 of 73




                           APPENDIX 040
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 43 of 73




                           APPENDIX 041
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 44 of 73




                           APPENDIX 042
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 45 of 73




                           APPENDIX 043
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 46 of 73




                           APPENDIX 044
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 47 of 73




                           APPENDIX 045
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 48 of 73




                           APPENDIX 046
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 49 of 73




                           APPENDIX 047
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 50 of 73




                           APPENDIX 048
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 51 of 73




                           APPENDIX 049
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 52 of 73




                            APPENDIX 050
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 53 of 73




                            APPENDIX 051
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 54 of 73




                            APPENDIX 052
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 55 of 73




                            APPENDIX 053
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 56 of 73




                            APPENDIX 054
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 57 of 73




                            APPENDIX 055
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 58 of 73




                            APPENDIX 056
Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 59 of 73




                            APPENDIX 057
       Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 60 of 73



                                                            PLAZA AUTO CENTER, INC.                                                           493

Plaza Auto Center, Inc. and Nick Aguirre. Case 28–                           way that the Respondent operated, he could leave at any
     CA–22256                                                                time.
                 August 16, 2010                                                At the next tent sale, Aguirre asked other employees
                                                                             about the Respondent’s compensation system, and they
                   DECISION AND ORDER                                        told him that the salesmen were paid straight commission
   BY CHAIRMAN LIEBMAN AND MEMBERS SCHAUMBER                                 with no guaranteed minimum. Aguirre also discussed
                        AND PEARCE                                           how the salespeople could alternate restroom breaks.
                                                                             However, when he asked Felix if he could take a break to
   On July 21, 2009, Administrative Law Judge Lana H.                        eat and use the restroom, Felix refused, again telling
Parke issued the attached decision. The General Counsel                      Aguirre that if he did not like it he could leave. Felix
filed exceptions and a supporting brief.
                                                                             also reiterated to Aguirre and the other salesmen that
   The National Labor Relations Board has delegated its                      they were always on break.
authority in this proceeding to a three-member panel.                           At the next sales staff meeting, another employee
   The Board has considered the decision and the record                      raised the subject of pay. Sales Manager Gustavo Mac-
in light of the exceptions and brief and has decided to                      Grew responded that if the employees did their jobs
affirm the judge’s rulings, findings,1 and conclusions
                                                                             right, including following procedures, doing test drives,
only to the extent consistent with this Decision and Or-
                                                                             and completing paperwork, and did not give cars away
der, and to adopt the recommended Order as modified
                                                                             for free, they would make money. When Aguirre sold a
and set forth in full below.2
                                                                             vehicle listed on the Respondent’s Flat List4 as carrying a
   The General Counsel excepts to the judge’s dismissal                      commission of $1000–$2000, he was surprised to receive
of the complaint allegation that the Respondent unlaw-                       a check for only $150 gross. His colleagues agreed that
fully discharged employee Nick Aguirre following his
                                                                             the amount was unfairly low, and Aguirre confronted
outburst at a meeting with the Respondent’s owner and                        Felix, who replied that the Respondent had given the
sales managers. The General Counsel contends that                            vehicle away almost for free.
Aguirre was engaged in protected concerted activity at
                                                                                During a later sales staff meeting, the Respondent’s
the meeting and that his outburst was not so egregious as                    owner, Tony Plaza, mentioned that there were scratches
to lose the protection of the Act under Atlantic Steel Co.,                  on a vehicle and threatened to deduct the repair cost from
245 NLRB 814 (1979). We find merit in the exceptions.
                                                                             all of the salesmen’s pay unless the person responsible
                            Facts                                            came forward. Aguirre asserted that the cost should in-
   The Respondent, which sells preowned automotive ve-                       stead be shared by all employees who had access to the
hicles, hired Aguirre in August 2008 as a salesperson.3                      vehicle. At the same meeting, Plaza raised the subject of
On his first day of work, the Respondent was conducting                      employee negativity, stating that he had a stack of appli-
one of its periodic tent sales in a Sears parking lot.                       cations from which he could easily hire. Employee
When Aguirre inquired as to what restroom he should                          Oscar Martinez brought up breaks and meal periods, add-
use during the sale, his coworkers laughed and pointed in                    ing that Felix had been disrespectful when Martinez
various directions. Sales Manager Juan Felix pointed                         asked about them. Plaza answered that the Respondent
toward the Sears store and a gas station across the street.                  was trying to work out the break issue.
At a sales staff meeting the following week, Aguirre                            In October, Aguirre told Felix that he wanted to know
asked whether the Respondent gave employees a break                          which cars carried a good commission, because he
and a meal during the tent sales, and Felix responded,                       thought that the Respondent was stealing his money.
“You’re always on break, buddy . . . you just wait for                       Felix answered that if Aguirre did not trust the Respon-
customers all day,” adding that if Aguirre did not like the                  dent, he was welcome to go elsewhere.
                                                                                Aguirre subsequently contacted a State wage and hour
   1
     The General Counsel has excepted to some of the judge’s credibil-       agency. He told his coworkers that the “Labor Commis-
ity findings. The Board’s established policy is not to overrule an ad-       sion” said that employees should get minimum wage as a
ministrative law judge’s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incorrect.   draw against commissions and that he would inform Of-
Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362           fice Manager Barbara Montenegro after he obtained
(3d Cir. 1951). We have carefully examined the record and find no            more information. On October 28, Aguirre asked Mon-
basis for reversing the findings.                                            tenegro whether salesmen were entitled to a minimum
   2
     We have modified the conclusions of law, amended the remedy,
and substituted a new notice for that of the administrative law judge.          4
   3
     All dates are 2008 unless otherwise indicated.                               The Flat List shows vehicles that have been on the lot for an ex-
                                                                             tended time and predetermined commissions intended as an incentive
                                                                             for the salesmen to sell those vehicles.


355 NLRB No. 85



                                                             APPENDIX 058
      Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 61 of 73



494                              DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD


wage draw, and she replied that the Respondent did not        tection of the Act.5 In Atlantic Steel, the Board identified
pay minimum wage and that, if he wanted a minimum             four factors to be balanced in the determination: (1) the
wage job, the sales job was not the job for him. Aguirre      place of the discussion, (2) the subject matter of the dis-
told her that he had spoken with the State Labor Board        cussion, (3) the nature of the employee’s outburst, and
and asked if she could find the answer, perhaps by asking     (4) whether the outburst was, in any way, provoked by
Plaza.                                                        the employer’s unfair labor practices. As the judge here
   On the same afternoon, Felix called Aguirre into his       correctly observed, the Act allows some latitude for im-
office to meet with Plaza, Felix, and MacGrew. Felix          pulsive conduct by employees in the course of protected
had just informed Plaza that Aguirre complained about         concerted activity, but, at the same time, recognizes that
everything, including not trusting the Respondent con-        employers have a legitimate need to maintain order.6
cerning commissions and not knowing the Respondent’s          The balance between these policy concerns lies at the
cost of vehicles. Plaza began the meeting by stating that     heart of the Atlantic Steel analysis.
Aguirre was “talking a lot of negative stuff” that would         Factors 1, 2, and 4: We agree with the judge that the
negatively affect the sales force. Aguirre said that he had   first, second, and fourth Atlantic Steel factors favor a
questions about vehicle costs, commissions, and mini-         determination that Aguirre’s conduct was protected.
mum wage. Plaza admitted responding that Aguirre              With respect to the first factor, the place of the discus-
needed to follow policies and procedures, including the       sion, the meeting took place in Felix’s office, in the pres-
pay structure, and that he should not be complaining          ence of only management officials. Montenegro, whose
about pay. He added that car salesmen normally did not        office is adjacent to Felix’s, testified that she could hear
know the cost of vehicles. At least twice, Plaza said that    Aguirre speaking in a loud voice but could not hear what
if Aguirre did not trust the Respondent, he did not need      he was saying. Under these circumstances, his outburst
to work there. Aguirre became upset and told Plaza that       could not have undermined workplace discipline at the
he was an “F’ing mother F’ing,” an “F’ing crook,” and         Respondent’s facility. As to the second factor, the sub-
“an asshole,” and that he was stupid, nobody liked him,       ject matter of the discussion, the discussion involved
and everyone talked about him behind his back. At one         Aguirre’s protected concerted activity of raising ques-
point, Aguirre stood up in the small office, pushed his       tions about terms and conditions of employment, particu-
chair aside, and said that, if he was fired, Plaza would      larly the Respondent’s policies pertaining to breaks and
regret it. Following Aguirre’s outburst, Plaza fired him.     compensation. Finally, with regard to the fourth factor,
The judge found that the Respondent had discharged            whether the employee was provoked, at least twice dur-
salesman Eddie Yemes in 2008 for telling Felix at a tent      ing the meeting, the Respondent reiterated to Aguirre its
sale to “f— himself.”                                         frequent warning that if he did not like the Respondent’s
                        Discussion                            policies he did not need to work there. The judge found,
                                                              and we agree, that these statements were unlawful and
   As an initial matter, the judge determined that
                                                              provocative responses to Aguirre’s inquiries. Felix In-
Aguirre’s questioning of the Respondent’s policies con-
                                                              dustries, supra, 331 NLRB at 145.
cerning breaks, restroom facilities, and compensation
                                                                 Factor 3: Contrary to the judge, we do not find that
constituted protected concerted activity under the Act.
                                                              the third factor, the nature of the outburst, favors the loss
Moreover, she found that the Respondent’s statements in
                                                              of protection, or that this factor warrants an ultimate con-
response to Aguirre’s inquiries, that if he disliked the
                                                              clusion that Aguirre forfeited his Section 7 protections.
Respondent’s policies he did not need to work there, vio-
lated Section 8(a)(1). No party excepted to these find-           5
                                                                    The judge also analyzed Aguirre’s discharge under the Board’s test
ings. The judge further found that the Respondent termi-      in Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st
nated Aguirre because of his outburst toward Plaza. We        Cir. 1981), cert. denied 455 U.S. 989 (1982). That test, however, pro-
adopt these findings. We also adopt the judge’s findings      vides a means of resolving questions of employer motivation. Here, it
                                                              is undisputed that the Respondent terminated Aguirre because of his
of fact concerning the October 28 meeting, which are          outburst in the October 28 meeting, which the judge found, and we
largely based on her assessment of credibility.               agree, otherwise involved protected concerted activity. In such circum-
                                                              stances, Atlantic Steel provides the appropriate analysis. Felix Indus-
                The Atlantic Steel Analysis
                                                              tries, 331 NLRB 144, 145–146 (2000), enfd. in relevant part 251 F.3d
   Because Aguirre’s outburst occurred at a meeting held      1051 (D.C. Cir. 2001), supplemented 339 NLRB 195 (2003), enf. mem.
in the context of his protected concerted activity, the       2004 WL 1498151 (D.C. Cir. 2004).
                                                                  6
                                                                    Tampa Tribune, 351 NLRB 1324, 1324–1325 (2007), enf. denied
judge applied the test set forth by the Board in Atlantic     sub nom. Media General Operations v. NLRB, 560 F.3d 181 (4th Cir.
Steel, 245 NLRB 814, 816 (1979), for determining              2009); NLRB v. Thor Power Tool, 351 F.2d 584, 587 (7th Cir. 1965),
whether the conduct was so egregious as to lose the pro-      enfg. 148 NLRB 1379, 1380 (1964).




                                                APPENDIX 059
       Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 62 of 73



                                                             PLAZA AUTO CENTER, INC.                                                               495

   The Board has found that communications in the                             statement at the October 28 meeting.8 Unlike the em-
course of protected activity are also protected unless they                   ployee in Burle Industries, supra, Aguirre uttered more
are “so violent or of such serious character as to render                     than a single profanity against Plaza. Nevertheless, his
the employee unfit for further service.” St. Margaret                         was a single and brief outburst provoked by Plaza’s fail-
Mercy Healthcare Centers, 350 NLRB 203, 204–205                               ure to respond to Aguirre’s concerns and his invitation,
(2007) (citations omitted), enfd. 519 F.3d 373 (7th Cir.                      once again, that Aguirre work elsewhere.9 Moreover,
2008). As the judge acknowledged, a single verbal out-                        according to Aguirre’s unrebutted testimony, Felix had
burst of insulting profanity does not exceed the bounds                       also used obscene language, including “the F word,” on
of the Act’s protection. Thus, in Burle Industries, 300                       several occasions in addressing sales employees, some-
NLRB 498 (1990), enfd. 932 F.2d 958 (3d Cir. 1991),                           times in the presence of MacGrew. Therefore, the record
the Board found that an employee did not forfeit protec-                      shows that profane language was not outside the range of
tion when, in the course of encouraging employees to                          conduct at the Respondent’s facility.10
leave the facility due to a possible chemical spill, he                          We further find that Aguirre’s statement that if Plaza
called a supervisor a “f’ing asshole” for wanting employ-                     fired him he would regret it was not a threat of physical
ees to work despite the fumes. The judge there found                          harm. The statement itself did not refer to such harm in
that the employee overreacted when he believed that the                       any way. In the context of Aguirre’s recent inquiry to a
supervisor was making light of the situation, but that the                    State agency regarding the employees’ entitlement to a
outburst was attributable to frustration and “animal exu-                     minimum wage draw against commissions, it seems clear
berance” in the heat of the moment.                                           that Aguirre was threatening legal consequences. Fur-
   Here, the judge variously labeled Aguirre’s “cursing                       thermore, the record shows no evidence of any physical
and derogating” of Plaza as “belligerent,” “menacing,”                        harm or threat thereof by Aguirre during his employ-
and “at least physically aggressive if not menacing.”                         ment. Under these circumstances, we find it much more
Although we do not condone Aguirre’s outburst toward                          likely that Aguirre was threatening to report the Respon-
Plaza, the judge’s characterizations of it are inconsistent                   dent’s practices to State authorities than to retaliate
with her own factual findings and overstate its severity in                   against the Respondent through violence.
light of the evidence. Because the judge’s descriptions
                                                                                 8
are unsupported by the record, we do not rely on them;                             Plaza also admitted telling Aguirre at the meeting that he should
                                                                              not complain about the Respondent’s pay structure. This statement was
instead we assess Aguirre’s conduct based on the cred-                        not separately alleged as unlawful.
ited evidence.7                                                                  9
                                                                                   Compare Aluminum Co. of America, 338 NLRB 20, 21–22 (2002)
   In context, we find that Aguirre’s profanity was not so                    (repeated incidents of ad hominem profanity against supervisor not
opprobrious as to deprive him of statutory protection.                        emotional outburst provoked by officials of the employer and not
                                                                              within Act’s protection).
Prior to the October 28 meeting, Aguirre on several oc-                          In view of Plaza’s invitation that Aguirre work elsewhere, and the
casions expressed concerns about the Respondent’s poli-                       judge’s finding, with regard to the fourth factor, that Aguirre’s outburst
cies and stated that he believed that its compensation                        was provoked by Plaza, we find that the judge erred in stating that it
policies violated state wage and hour requirements. The                       occurred “[w]ithout extreme provocation from overt hostility or an-
                                                                              tagonism from [Plaza].”
Respondent consistently dismissed his inquiries, which it                        The judge also cited the Respondent’s September discharge of
viewed as demonstrating a negative attitude that it did                       Yemes, whose misconduct she deemed less serious than Aguirre’s
not want to influence other employees. Moreover, the                          because it was less extensive and not directed at the Respondent’s
Respondent’s unlawful refrain that if Aguirre did not like                    owner. However, we do not find Yemes’ discharge relevant to this
                                                                              case. As explained, the legality of Aguirre’s discharge does not turn on
its policies, he could quit invited a strong reaction from                    the Respondent’s motive or its past practice. Whether the Respondent
Aguirre, which finally occurred when Plaza repeated the                       discharged another employee in arguably comparable circumstances,
                                                                              lawfully or not, does not bear on whether Aguirre lost the protection of
    7
       Our dissenting colleague would accept the judge’s characteriza-        the Act.
                                                                                 10
tions of Aguirre’s conduct based on the premise that the judge was in a             In finding that the Respondent satisfied its burden under Wright
position to observe witnesses’ representations of Aguirre’s tone and          Line to show that it would have discharged Aguirre even in the absence
body language, which are not apparent in the written record. However,         of his protected concerted activity, the judge cited the Respondent’s
it is the Respondent’s responsibility to present on the record all relevant   September discharge of Yemes for an arguably comparable outburst
evidence supporting its position, including, where appropriate, testi-        toward Felix at a tent sale. We do not find Yemes’ discharge relevant
mony concerning a speaker’s tone and gestures. The Respondent here            to our decision. As explained, because the Respondent’s motivation
has provided no such evidence that warrants the judge’s descriptions of       here is not at issue, the legality of Aguirre’s discharge is appropriately
Aguirre’s conduct. In addition, as discussed infra, the judge did not         analyzed under Atlantic Steel rather than Wright Line. Further, even if
explain the basis of her findings, whether it be witnesses’ nonverbal         Yemes’ discharge indicates that the Respondent did not tolerate ob-
imitations of Aguirre’s conduct or otherwise. Therefore, in reviewing         scene language on that occasion, the fact remains that such language
the record based on the General Counsel’s exceptions, we cannot rely          was used in the Respondent’s workplace, as demonstrated by Felix’s
on the judge’s unexplained and unsupported characterizations.                 own conduct.




                                                             APPENDIX 060
       Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 63 of 73



496                                       DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD


   For these reasons, we disagree with the judge that                                       AMENDED CONCLUSIONS OF LAW
Aguirre’s verbal outburst was “belligerent,” “physically                          1. The Respondent is an employer engaged in com-
aggressive,” or “menacing.” The judge also failed to                           merce and a business affecting commerce within the
identify any physical aggression that would support such                       meaning of Section 2(6) and (7) of the Act.
a description, and we find none. In fact, the only physi-                         2. The Respondent violated Section 8(a)(1) of the Act
cal movement by Aguirre that the judge found was his                           by telling employees that they could quit or leave the
standing up and pushing aside the chair. However, even                         Respondent’s employ if they did not like company poli-
considering Aguirre’s apparent frustration or anger dur-                       cies and/or procedures.
ing the meeting, it is not clear from the record, and the                         3. The Respondent violated Section 8(a)(1) of the Act
judge did not find, whether this was a hostile action or                       by discharging employee Mark Aguirre because he en-
one of necessity in Felix’s office, which Plaza testified                      gaged in protected concerted activity in order to discour-
was “really small,” approximately 8 or 10 feet by 10                           age other employees from exercising their rights under
feet.11 Moreover, neither Plaza’s contemporaneous note                         the Act.
nor the Respondent’s position statement to the Board in                           4. The unfair labor practices set forth above affect
response to the unfair labor practice charge referred to                       commerce within the meaning of Section 8(a)(1) and
any physical conduct by Aguirre, and the judge found                           Section 2(6) and (7) of the Act.
that the Respondent discharged him for his verbal attack,
                                                                                                    AMENDED REMEDY
not for any physical threat.
   Relying on the judge’s findings of fact, we conclude                           We adopt the remedies recommended by the judge. In
that Aguirre’s outburst, while vehement and profane, was                       addition, having found that the Respondent violated Sec-
brief and unaccompanied by insubordination, physical                           tion 8(a)(1) by discharging employee Mark Aguirre be-
contact, threatening gestures, or threat of physical harm.                     cause he engaged in protected concerted activity in order
Therefore, we find that his conduct did not render him                         to discourage other employees from exercising their
unfit for further service and thus did not exceed the                          rights under the Act, we shall order the Respondent to
bounds of statutory protection under Atlantic Steel’s third                    offer Aguirre immediate reinstatement to his former job,
factor.                                                                        or if that job no longer exists, to a substantially equiva-
   Based on our determination that all of the Atlantic                         lent position, without prejudice to his seniority or any
Steel factors weigh in favor of finding Aguirre’s conduct                      other rights and privileges previously enjoyed. We shall
in the October 28 meeting within the protection of the                         also order the Respondent to make Aguirre whole for any
Act, we reverse the judge and conclude that the Respon-                        loss of earnings and other benefits suffered as a result of
dent violated Section 8(a)(1) by discharging him.12                            the discrimination against him. Backpay shall be com-
                                                                               puted in accordance with F. W. Woolworth Co., 90
   11
      In this regard, the judge acknowledged but did not resolve the in-       NLRB 289 (1950), with interest to be computed in the
consistencies in the testimony of the Respondent’s witnesses. Thus,            manner prescribed in New Horizons for the Retarded,
she did not determine whether Aguirre threw the chair (Felix), hit the
                                                                               283 NLRB 1173 (1987). The Respondent shall also be
desk (MacGrew), or “got on [sic] my face” (Plaza). None of these
statements was corroborated by another witness, and the judge did not          required to expunge from its files any and all references
rely on them in her findings of fact.                                          to the discharge, and to notify Aguirre in writing that this
   12
      Cf. Daimler-Chrysler Corp., 344 NLRB 1324, 1328–1328 (2005).             has been done and that the discharge will not be used
In that case, as the judge found, only the second factor favored protec-
                                                                               against him in any way.
tion, and the Board found the employee’s conduct repeated, profane,
and insubordinate. Chairman Liebman dissented in Daimler-Chrysler.                                       ORDER
Member Pearce did not participate in that case and takes no position as
to whether it was correctly decided.                                              The National Labor Relations Board adopts the rec-
   Even assuming for the sake of argument that the third factor favors         ommended Order of the administrative law judge as
the loss of protection, the Atlantic Steel test requires a careful balancing   modified and set forth in full below and orders that the
of the four factors to determine whether the employee’s conduct                Respondent, Plaza Auto Center, Inc., Yuma, Arizona, its
crossed the line of statutory protection. 245 NLRB at 816. On balance,
we find that Aguirre’s conduct did not cross that line. Factors 1, 2, and      officers, agents, successors, and assigns, shall take the
4 clearly favor protection for the reasons discussed. Even if factor 3         action set forth in the Order as modified.
favors depriving Aguirre of the Act’s protection, we find that, in the            1. Cease and desist from
circumstances here, it is outweighed by the other factors. We note                (a) Telling employees that they can quit or leave the
particularly the absence of prior improper conduct, the Respondent’s
unwillingness to resolve the issues previously raised by Aguirre, and          Respondent’s employ if they do not like company poli-
Plaza’s provocation of the outburst. Felix Industries, 339 NLRB 195,           cies and/or procedures.
196–197 (2003).                                                                   (b) Discharging or otherwise discriminating against
                                                                               any employee because he engaged in protected concerted




                                                              APPENDIX 061
       Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 64 of 73



                                                           PLAZA AUTO CENTER, INC.                                                             497

activity in order to discourage employees from exercis-                     favor a finding that Nick Aguirre’s conduct was pro-
ing their rights under the Act.                                             tected by the Act. As to the third factor, however, I
   (c) In any like or related manner interfering with, re-                  would adopt not only the judge’s findings concerning
straining, or coercing employees in the exercise of the                     what occurred at the October 28, 2008 meeting, but also
rights guaranteed them by Section 7 of the Act.                             her assessment of the nature and seriousness of Aguirre’s
   2. Take the following affirmative action necessary to                    conduct. Therefore, I agree with the judge that the third
effectuate the policies of the Act.                                         factor does not favor protection. Moreover, like the
   (a) Within 14 days from the date of this Order, offer                    judge, I would dismiss the complaint.
Nick Aguirre full reinstatement to his former job or, if                       The critical evidence in this case is the testimony of
that job no longer exists, to a substantially equivalent                    Aguirre and the Respondent’s officials, evidence that the
position, without prejudice to his seniority or any other                   judge is in a unique position to evaluate. Thus, based on
rights or privileges previously enjoyed.                                    her observation of the demeanor of the witnesses, the
   (b) Make Nick Aguirre whole for any loss of earnings                     judge credited the testimony of the Respondent’s offi-
and other benefits suffered as a result of the discrimina-                  cials over that of Aguirre. The majority has accepted this
tion against him, as set forth in the Amended Remedy                        determination, in accordance with the Board’s longstand-
section of this Decision.                                                   ing policy,2 and I agree with my colleagues on this point.
   (c) Within 14 days from the date of this Order, remove                      However, the opportunity to view and evaluate witness
from its files any reference to the unlawful discharge,                     demeanor is not the administrative law judge’s only ad-
and within 3 days thereafter notify the employee in writ-                   vantage. The judge also gains important insights from
ing that this has been done and that the discharge will not                 the manner in which testimony is conveyed, including
be used against him in any way.                                             the witnesses’ representations of a speaker’s tone and
   (d) Within 14 days after service by the Region, post at                  body language. The hearing transcript, on which the
its Yuma, Arizona facility copies of the attached notice                    Board must rely, cannot adequately communicate these
marked “Appendix.”13 Copies of the notice, on forms                         aspects of the witnesses’ testimony. Therefore, in a case
provided by the Regional Director for Region 28, after                      such as this, which turns primarily on Aguirre’s words
being signed by the Respondent’s authorized representa-                     and actions in the October 28 meeting, I would not over-
tive, shall be posted by the Respondent and maintained                      turn the judge’s characterization of the pivotal events
for 60 consecutive days in conspicuous places including                     unless the record included compelling evidence that she
all places where notices to employees are customarily                       was wrong. I find no such evidence in this case.
posted. Reasonable steps shall be taken by the Respon-                         In addition, I disagree with my colleagues that Felix’s
dent to ensure that the notices are not altered, defaced, or                use of profanity toward employees and in MacGrew’s
covered by any other material. In the event that, during                    presence indicates that the Respondent tolerated such
the pendency of these proceedings, the Respondent has                       language. Aguirre conceded in his testimony that Felix
gone out of business or closed the facility involved in                     had never used profanity when Plaza was present.
these proceedings, the Respondent shall duplicate and                       Moreover, Plaza’s decision to discharge employee Eddie
mail, at its own expense, a copy of the notice to all cur-                  Yemes for uttering a single obscenity toward Felix shows
rent employees and former employees employed by the                         that the Respondent in fact maintained a strict policy
Respondent at any time since September 3, 2008.                             against profane language toward supervisors.
   (e) Within 21 days after service by the Region, file                        For the above reasons, I agree with the judge that the
with the Regional Director a sworn certification of a re-                   third factor of the Atlantic Steel analysis favors a finding
sponsible official on a form provided by the Region at-                     that Aguirre forfeited the protection of the Act. Also like
testing to the steps that the Respondent has taken to                       the judge, I find that, in balancing the test’s four factors,
comply.                                                                     substantial weight should be accorded to the third factor
MEMBER SCHAUMBER, dissenting.                                               and, in cases of outrageous behavior, it can be determina-
  I agree with my colleagues and the judge that the first,                  tive.3 In my view, this is such a case. Plaza’s statement
second, and fourth factors of the Atlantic Steel1 analysis                  that Aguirre could work elsewhere was unlawful but not
                                                                                2
  13                                                                              Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d
      If this Order is enforced by a judgment of a United States court of
                                                                            362 (3d Cir. 1951).
appeals, the words in the notice reading “Posted by Order of the Na-            3
                                                                                  Stanford Hotel, 344 NLRB 558, 559 fn. 7 (2005) (stating my
tional Labor Relations Board” shall read “Posted Pursuant to a Judg-
                                                                            agreement with Chairman Battista’s dissent on this point in Felix Indus-
ment of the United States Court of Appeals Enforcing an Order of the
                                                                            tries, 339 NLRB 195 (2003), enfd. per curiam D.C. Cir. 2004) (No. 03–
National Labor Relations Board.”
   1                                                                        1221, 03–1239)).
     Atlantic Steel Co., 245 NLRB 814 (1979).




                                                            APPENDIX 062
       Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 65 of 73



498                                DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD


extreme, and Aguirre’s shouted profanity was far out of                                        DECISION
proportion to this provocation. Accordingly, I would
                                                                                       I. STATEMENT OF THE CASE
find that the Respondent lawfully discharged Aguirre
under Atlantic Steel.                                                LANA PARKE, Administrative Law Judge. Pursuant to
                                                                   charges filed by Nick Aguirre (Mr. Aguirre), an individual, the
                         APPENDIX                                  Regional Director of Region 28 of the National Labor Relations
                 NOTICE TO EMPLOYEES                               Board (the Board) issued a complaint and notice of hearing (the
                POSTED BY ORDER OF THE                             complaint) on January 30, 2009. The complaint alleges that
                                                                   Plaza Auto Center, Inc. (the Respondent) violated Sections
           NATIONAL LABOR RELATIONS BOARD
                                                                   8(a)(1) of the National Labor Relations Act (the Act). This
         An Agency of the United States Government                 matter was tried in Somerton, Arizona, on May 5, 2009.1
The National Labor Relations Board has found that we vio-                                       II. ISSUES
lated Federal labor law and has ordered us to post and obey
                                                                      1. Did Respondent violate Section 8(a)(1) of the Act by dis-
this notice.                                                       charging Mr. Aguirre on October 28?
                                                                      2. Did Respondent violate Section 8(a)(1) of the Act by
      FEDERAL LAW GIVES YOU THE RIGHT TO
                                                                   threatening employees with unspecified reprisals and by invit-
          Form, join, or assist a union                            ing them to quit their employment?
          Choose representatives to bargain with us on                                      III. JURISDICTION
      your behalf                                                     At all relevant times, the Respondent, an Arizona corpora-
          Act together with other employees for your bene-         tion, has been engaged in the business of selling pre-owned
      fit and protection                                           automotive vehicles with an office and place of business in
          Choose not to engage in any of these protected           Yuma, Arizona (the Respondent’s facility).2 In conducting its
      activities.                                                  business operations during the 12-month period ending Decem-
                                                                   ber 1, the Respondent derived gross revenues in excess of
   WE WILL NOT tell employees that they can quit or leave          $500,000 and purchased and received at its facility goods val-
our employ if they do not like our policies and/or proce-          ued in excess of $50,000, directly from points located outside
dures.                                                             the State of Arizona and from other enterprises located within
   WE WILL NOT discharge or otherwise discriminate                 the State of Arizona, each of which had received the goods
against any of you because you engage in protected con-            directly from points outside the State of Arizona. I find Re-
certed activity in order to discourage you from exercising         spondent has at all relevant times been an employer engaged in
your rights under the Act.                                         commerce within the meaning of Section 2(2), (6), and (7) of
                                                                   the Act.
   WE WILL NOT in any like or related manner interfere
with, restrain, or coerce you in the exercise of the rights                             IV. STATEMENT OF FACTS

guaranteed you by Section 7 of the Act.                               On the entire record, including my observation of the de-
   WE WILL, within 14 days from the date of the Board’s            meanor of the witnesses, and after considering the briefs filed
Order, offer Nick Aguirre full reinstatement to his former         by the General Counsel and the Respondent, I find the follow-
job or, if that job no longer exists, to a substantially           ing events occurred in the circumstances described below dur-
equivalent position, without prejudice to his seniority or         ing the period relevant to these proceedings:
any other rights or privileges previously enjoyed.                   The individuals named below, holding the stated positions
   WE WILL make Nick Aguirre whole for any loss of                 with the Respondent, were supervisors within the meaning of
earnings and other benefits resulting from his discharge,          Section 2(11) of the Act and comprised the management hierar-
less any net interim earnings, plus interest.                      chy of the Respondent:
   WE WILL, within 14 days from the date of the Board’s                  Tony Plaza Sr. (Mr. Plaza)               —   Owner
Order, remove from our files any reference to the unlaw-                 Juan Felix (Mr. Felix)                   —   Sales Manager
ful discharge of Nick Aguirre, and WE WILL, within 3                     Gustavo MacGrew (Mr. MacGrew)            —   Sales Manager
days thereafter, notify him in writing that this has been                Barbara Montenegro (Ms. Montenegro)      —   Office Manager
done and that the discharge will not be used against him             In its business, the Respondent utilized two shifts of sales
in any way.                                                        personnel: 8 a.m. to 3 p.m. and 1 p.m. to 8 p.m. The Respon-
                                                                   dent had no employee break policy.3 Periodically the Respon-
            PLAZA AUTO CENTER, INC.
                                                                     1
                                                                        All dates are 2008, unless otherwise specified.
Joel C. Schochet, Atty., for the General Counsel.                    2
                                                                        Unless otherwise explained, findings of fact herein are based on
Alicia Z. Aguirre, Atty. (Law Office of Alicia Z. Aguirre, PLC),   party admissions, stipulations, and uncontroverted testimony.
                                                                      3
    of Yuma, Arizona, for the Respondent.                               However, according to Mr. Felix, employees could take breaks
                                                                   “whenever they want to most likely.”




                                                    APPENDIX 063
      Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 66 of 73



                                                           PLAZA AUTO CENTER, INC.                                                             499

dent held vehicle sales events at a Sears parking lot in Yuma                  At some point prior to receiving his first paycheck, Mr.
(Sears tent sale) over 3-day weekends, commencing Friday and                Aguirre sold a 1999 Suburban that had been on the Respon-
concluding Sunday. The Respondent’s vehicle salespeople and                 dent’s lot for several months. According to Mr. Aguirre, a
supervisors staffed the Sears tent sales. The Respondent com-               vehicle of the same description was listed on the Flat List with
pensated its salespeople by commission only.4 The Respondent                a commission rate of $1,000 to $2,000. When Mr. Aguirre
maintained a “Flat List” of vehicles for sale, i.e., vehicles that          received his paycheck, he was surprised that the amount was
were hard to sell, for sale of which the Respondent paid its                only $150 gross. Mr. Aguirre showed his paycheck to several
sales personnel an incentive fee called a “flat commission.”                fellow salespersons who agreed with him that the amount was
The Respondent commonly held sales staff meetings each                      unfair. When Mr. Aguirre confronted Mr. Felix about his small
Wednesday.                                                                  paycheck, pointing out he had sold the 1999 Suburban, Mr.
   Mr. Aguirre began working for the Respondent at the end of               Felix said the company had given the vehicle away almost for
August as a salesperson. His first day of work coincided with a             free.
Sears tent sale. In the course of his first day, Mr. Aguirre asked             Over the weeks of his employment, Mr. Aguirre talked to
fellow salespeople what restroom facilities he was to use.                  other sales employees about his concerns with the way the Re-
Some laughed and pointed in various directions. When Mr.                    spondent paid them, the lack of a restroom facility at the Sears
Aguirre asked Mr. Felix the same question, Mr. Felix pointed to             tent sales, and the inability to leave the work area by car to eat.
an area across the street from the parking lot where the Sears                 At one of the Respondent’s Wednesday sales meetings, date
store and a Circle K gas station were located.5                             unspecified, Mr. Plaza raised the following concerns: (1)
   On the following Wednesday, Mr. Aguirre attended a sales                 scratches on the left rear panel of a vehicle for sale and
staff meeting at the Respondent’s facility along with other                 (2) employee negativity. As to the first issue, Mr. Plaza said if
salespeople and Mr. Felix and Mr. MacGrew. At the meeting,                  the employee responsible for the damage to the vehicle did not
Mr. Aguirre learned the company held the Sears tent sales                   come forward, he would deduct the repair cost from sales em-
every 2 weeks. Mr. Aguirre asked if employees were entitled                 ployees’ paychecks. Mr. Aguirre objected, saying, “I believe
to a break and a meal during the Sears tent sales. Mr. Felix                that is unfair for you to do that to us. We work hard for our
said, “You’re always on a break, buddy . . . you just wait for              money . . . if you’re going to deduct any kind of money from
customers all day.” Mr. Felix also said that if Mr. Aguirre did             anyone’s payroll, it would be fair to deduct from everyone who
not like the way the company operated, he was welcome to                    has access to this vehicle.” As to the issue of employee nega-
leave at any time.                                                          tivity, Mr. Plaza said Respondent had a stack of applications
   The Respondent held its next Sears tent sale in mid-                     from hopeful job seekers whom they could easily hire.7 Mr.
September. At that sale, Mr. Aguirre discussed the Respon-                  Plaza asked employees to speak about employee morale.
dent’s employee compensation system with other salespeople.                 Salesman Oscar Martinez told Mr. Plaza the only problem he
They told him that compensation was straight commission with                had was with the breaks and meal periods and that Mr. Felix, in
no income floor, i.e., a guaranteed minimum amount of com-                  addressing those issues, was short with him and disrespectful.
pensation a salesperson earns within a specified time period.               Mr. Plaza answered that the company was trying to work out
During the course of the sale, Mr. Aguirre discussed with two               the meal and break issue and that he would talk to Mr. Felix.
other salespeople how to alternate restroom breaks. Mr.                        In October at a Sears tent sale, Mr. Aguirre told Mr. Felix,
Aguirre asked Mr. Felix if he could take a break to eat and use             essentially, that he wanted to know which cars would deliver
the restroom. Mr. Felix refused, saying “If [Mr. Aguirre] didn’t            good commissions upon sale because he thought the company
like it that [he] could just [leave].” Mr. Felix told Mr. Aguirre           was stealing his money. Mr. Felix told Mr. Aguirre that if he
and salesmen, Oscar Martinez and Jimmy Pagan, who were                      didn’t trust the company or their method of payment, he was
also present, that the sales staff was always on a break.                   welcome to go elsewhere.8
   At the following sales staff meeting held at the Respondent’s
facility, a salesperson other than Mr. Aguirre asked how much               buyers on test rides. At some unspecified time, Mr. Felix had told
employees would be paid. Mr. MacGrew answered that if the                   Mr. Aguirre that if he did not offer incentives, he could make good
sales staff did their jobs right, did the test rides, filled out the        money.
                                                                               7
proper paperwork, followed the procedures, and did not give                      Mr. Plaza denied telling Mr. Aguirre at this meeting that if he did
                                                                            not like company procedures, he didn’t have to work there or could
the car away for free, they would make money.6
                                                                            leave. Mr. Plaza did not deny referring to multiple employment appli-
   4
                                                                            cants, and I find that employees could reasonably infer from his state-
     Sometime in 2009 after being contacted by the Industrial Commis-       ments that they could seek other employment if they were dissatisfied.
sion of Arizona with regard to minimum wage violations, the Respon-         Counsel for the General Counsel sought permission to amend the com-
dent began compensating its salespeople with a minimum wage as a            plaint to allege Mr. Plaza’s statement as a violation of Sec. 8(a)(1),
draw against commissions.                                                   which I denied. While not addressed herein as a violation, the ex-
   5
     Consequent to the Respondent’s rental of the Sears parking lot, the    change between Mr. Aguirre and Mr. Plaza is relevant to animus.
Respondent’s employees were permitted to use the mall’s restrooms.             8
                                                                                 Mr. Felix denied this statement, saying he told Mr. Aguirre that
   6
      The Respondent encouraged salespeople to fill out all proper          “nobody should be in a company if they don’t believe in the company.”
documentation for the sale, including customer references, identifica-      However, in his Board affidavit, Mr. Felix recounted, “I told
tion, insurance, etc., to urge the customer to pay the purchase price       [Mr. Aguirre] that if he did not trust the company, that he should not
rather than pressuring the “desk” to lower the price, to avoid offering     work for the company,” and in redirect examination, did not challenge
up to $500 cash-back incentives on select vehicles, and to take potential   the underlying fact assumption in Respondent counsel’s question,




                                                            APPENDIX 064
       Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 67 of 73



500                                       DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD


   In late October, Mr. Aguirre contacted an Arizona agency                           was for his eyes and his eyes only and that if Mr. Aguirre did
with jurisdiction over wage and hour issues9 about the Respon-                        not like it, he was more than welcome to leave or to quit. Mr.
dent’s sales compensation system. Thereafter, Mr. Aguirre told                        Plaza said the company paid the salespeople very well and
fellow salespersons that the Labor Commission had said the                            asked why Mr. Aguirre did not complain when he received a
employees should get minimum wages as a draw against com-                             check for seven or eight hundred dollars to which Mr. Aguirre
missions. Mr. Aguirre told the others that when he got the full                       expressed concern about payment accuracy. Mr. Aguirre pro-
facts from the Labor Commission he would inform Ms. Monte-                            tested Mr. Plaza’s charge that he did not meet the company’s
negro of his findings.10                                                              criteria, saying he took care of the customers with respect, did
   On October 28, Mr. Aguirre approached Ms. Montenegro in                            what he was told, moved cars back and forth, did everything
her office and asked her if the salespeople were entitled to                          he could, and did the proper paperwork. Mr. Aguirre told Mr.
minimum wage as a safety net toward future commissions.                               Plaza he believed Mr. Plaza was upset because he called the
Ms. Montenegro said the company did not pay minimum wage                              Labor Board.
and if Mr. Aguirre wanted a minimum wage job, the sales job
                                                                                      Only after Mr. Plaza told Mr. Aguirre he was fired, did Mr.
was not the job for him. Mr. Aguirre told Ms. Montenegro he
                                                                                      Aguirre respond intemperately, saying “How can you do this
had spoken to the Arizona Labor Board and that the salespeople
                                                                                      to somebody, especially somebody that works hard that just
were entitled to minimum-wage compensation. He asked Ms.
                                                                                      had a baby12 . . . this is what I get for trying to succeed.” Mr.
Montenegro if she could find the answer to his minimum pay
                                                                                      Aguirre told Mr. Plaza he was an “F’ing mother F’ing,” an
question, suggesting she ask Mr. Plaza.
                                                                                      “F’ing crook, and an a—hole.” He asked how Mr. Plaza
   Later that afternoon, Mr. Felix called Mr. Aguirre to his of-
                                                                                      could fire him just for calling the Labor Board.
fice for a meeting with Mr. Plaza (the October 28 meeting).
Just prior to the meeting, Mr. Felix told Mr. Plaza that Mr.                          Mr. Aguirre asked for his pay since he was being fired. When
Aguirre complained about everything all the time, e.g., about                         Mr. Plaza told him he had up to three days to provide the final
not trusting the company’s calculation of commissions and not                         check, Mr. Aguirre said, “You’ll get what’s coming to you if I
                                                                                                          13
knowing the vehicle cost. Mr. Plaza, Mr. Felix, and Mr. Mac-                          don’t get my check.”
Grew were present for the Respondent at the meeting. All four
                                                                                      Mr. Plaza’s account: Mr. Plaza met with Mr. Aguirre because
participants testified to what occurred there. Because the se-
                                                                                      he understood from Ms. Montenegro that Mr. Aguirre had
quence, as well as the substance, of statements made in the
                                                                                      raised minimum wage concerns with her and had requested a
meeting is critical to final determinations herein, a summary of
                                                                                      meeting. Mr. Plaza had no intention of discharging Mr.
each account follows:
                                                                                      Aguirre.
      Mr. Aguirre’s account: Mr. Aguirre initially testified that Mr.
                                                                                      At the inception of the meeting, Mr. Plaza asked Mr. Aguirre
      Plaza said, “Nick, you know, you’re asking too many ques-
                                                                                      what was going on, stating that he was concerned because Mr.
      tions . . . we’re giving you an opportunity to work here and
                                                                                      Aguirre was “talking a lot of negative stuff” that would have a
      you’re just asking all these questions about everything . . .
                                                                                      negative impact on the sales force. Mr. Aguirre said he had
      about the price of the vehicles, you’re asking too much infor-
                                                                                      questions about vehicle costs, sales commissions, and mini-
      mation.11 You’re asking about the minimum wage. You are
                                                                                      mum wage. Mr. Plaza told Mr. Aguirre he needed to follow
      not following policy and procedures. . . You’re being negative
                                                                                      company policies and procedures, referring to the company’s
      towards the pay . . . you don’t meet our criteria. You’re
                                                                                      pay structure, about which he thought Mr. Aguirre should not
      fired.” Under further examination, Mr. Aguirre expanded the
                                                                                      be complaining.14 Mr. Plaza told Mr. Aguirre it was a normal
      scope of the conversation: Mr. Plaza said the cost of vehicles
                                                                                      practice in the car business for employees not to know the
                                                                                      cost of vehicles. Mr. Plaza twice told Mr. Aguirre that if he
“[W]hy did you make the comment to Aguirre that, if he didn’t trust the
company, that he should not work for the company?” I accept Mr.                       did not trust the company, he did not need to work there. Mr.
Aguirre’s account of the statement.                                                   Aguirre became upset, arose from his chair, and said that Mr.
   9
      The parties did not identify the agency’s official title. In its post-          Plaza was a f— a—hole, that nobody liked him, that he was
hearing brief, the General Counsel states the correct title is “Industrial            f— stupid, that he did not know what he was doing, that he
Commission of Arizona.” References to the Labor Commission or                         did not know everyone was talking about him, and that he
Arizona Labor Board are to the Arizona agency covering wage and                       thought he could fire anybody he wanted to. Mr. Plaza be-
hour issues.                                                                          lieved Mr. Aguirre would have physically attacked him if the
   10
       Salesman James Pagan testified, essentially, that Mr. Aguirre told
                                                                                      others had not been there. Mr. Plaza asked Mr. Aguirre to
other employees he was looking into the minimum wage question and
that he was going to speak to the Arizona Labor Board. Mr. Pagan                 12
denied that Mr. Aguirre spoke for him, saying, “If I had a problem with              Mr. Aguirre’s second child was born October 11. His first child
my workplace, I could take care of it myself.”                                 had just turned two, and Mr. Aguirre was the sole support of his family.
                                                                                  13
   11
      Mr. Plaza did not specifically deny that he accused Mr. Aguirre of             Mr. Aguirre testified that he only meant he would call the proper
asking too many questions, and his testimony that he told Mr. Aguirre          authorities or organizations to help him get any money due him, but
he was “talking a lot of negative stuff” that would have a negative            Mr. Aguirre did not in any way qualify his warning that Mr. Plaza
impact on the sales force sends an equivalent message, i.e., that Mr.          would get what was coming to him, and I conclude his statement was
Aguirre was improperly questioning company practices. I credit Mr.             menacing.
                                                                                  14
Aguirre’s testimony in this regard.                                                  According to Mr. Plaza, Mr. Aguirre was at that time making
                                                                               more than minimum wage.




                                                              APPENDIX 065
       Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 68 of 73



                                                           PLAZA AUTO CENTER, INC.                                                              501

     “calm down, settle down, to quit saying what he was saying.”                going to regret it.17 He said Mr. Plaza was f— stupid because
     When Mr. Aguirre did not comply, and after Mr. Aguirre                      he didn’t even know what people were saying about him out-
     called him a f— a—hole for the “tenth time,” Mr. Plaza told                 side the building. As he was “cussing” Mr. Plaza, Mr.
     him, “you’re done, Nick.” Mr. Aguirre asked, “You’re going                  Aguirre stood up, “threw his chair,” and faced Mr. Plaza. Be-
     to f— fire me for calling the Labor Department?”                            lieving Mr. Aguirre was going to hit Mr. Plaza, Mr. Felix
     Mr. Plaza answered, “No, Nick. I’m firing you because you                   stood also, as did Mr. MacGrew. Mr. Plaza said, “You know
     abused me verbally, almost physically.”                                     what, that’s it, I don’t have to get all this from you.” Mr.
                                                                                 Plaza then told Mr. Aguirre he was done; he was fired. Mr.
On October 28, following Mr. Aguirre’s discharge, Mr. Plaza
                                                                                 Felix and Mr. MacGrew “invited” Mr. Aguirre to leave Mr.
wrote the following memo:
                                                                                 Felix’s office.
         October 28, 2008
                                                                                 Mr. MacGrew’s account:18 At the beginning of the meeting,
         (Tuesday) I had a meeting with my managers, Juan &
                                                                                 Mr. Plaza told Mr. Aguirre that whether or not he liked work-
         Gustavo with salesman Nick Aguirre. He had asked to
                                                                                 ing at the company, he needed to follow the company’s pro-
         meet with me as soon as I came in and I also had con-
                                                                                 cedures and policies. Mr. Plaza told Mr. Aguirre that if he did
         cerns about his attitude and negative influence to the
                                                                                 not trust the company, he did not have to work there. Imme-
         rest of my employees. He was always talking negative
                                                                                 diately Mr. Aguirre began telling Mr. Plaza he was stupid, did
         about work procedures and everything in general. I
                                                                                 not know people were talking about him behind his back, was
         also went over that if he could not follow policy and
                                                                                 an a—hole, and f— Mr. Plaza. In the course of the meeting,
         procedures according to our policy manual, then he did
                                                                                 Mr. Aguirre repeatedly asked if Mr. Plaza was going to fire
         not need to work here. I also told him we would not
                                                                                 him. Toward the end of the meeting, Mr. Aguirre stood up,
         let him know our investment in each of the vehicles
                                                                                 and Mr. Felix and Mr. MacGrew told him that was enough
         and again told him he did not have to work here. At
                                                                                 and that it was time to go. Mr. Plaza also stood and said,
         this point he got really upset and every sentence out of
                                                                                 “You know, I don’t need to hear this; you’re done.”
         his mouth included the “F” word. I asked him to calm
         down but he was out of control and after several uses                   Mr. Felix occasionally used obscene language, including the
         of the “F” word I terminated him immediately. We                        “F” word, when directing employees, but Mr. Aguirre had
         will not tolerate verbal abuse and in conclusion will                   never heard him do so in Mr. Plaza’s presence. In 2008 the
         never rehire or refer Nick to anyone who calls for ref-                 Respondent fired salesman, Eddie Yemes, because he was
         erences.                                                                “abusive with foul language” to Mr. Felix while working at a
     Mr. Felix’s account:15 Mr. Plaza told Mr. Aguirre they were                 tent sales event when he told Mr. Felix to f— himself.
     meeting because Mr. Felix and Ms. Montenegro had told him                                          V. DISCUSSION
     Mr. Aguirre wanted to speak to him about concerns Mr.
     Aguirre had. Mr. Plaza told Mr. Aguirre the Respondent had                               A. Underlying Legal Principles
     rules and policies like every other company, and if an em-                Section 7 of the National Labor Relations Act provides that
     ployee was not happy with the rules, they did not need to              employees have the right to engage in union activities and, in
     work there. Mr. Aguirre said he had been doing everything              pertinent part, “the right to . . . engage in . . . concerted activi-
     he had been asked to do. Mr. Aguirre told Mr. Plaza why he             ties for the purpose of collective bargaining or other mutual aid
     wanted to know the cost of the vehicles, and Mr. Plaza said, “I        or protection.” The protection afforded by Section 7 extends to
     am just telling you that, if you are not happy here, you don’t         employee efforts to improve terms and conditions of employ-
     have to work here.” At some point, Mr. Aguirre asked if he             ment or otherwise improve their lot as employees. Section
     were going to be fired, a question he repeated six or seven            8(a)(1) of the Act provides: “It shall be an unfair labor practice
     times during the meeting and to which Mr. Plaza invariably             for an employer to interfere with, restrain, or coerce employees
     answered, “No.”16                                                      in the exercise of the rights guaranteed in section 7.”
     During the course of the meeting, Mr. Aguirre called Mr.                  To enjoy Section 7 safeguards, employee activity must be
     Plaza f— stupid and said that if he got fired, Mr. Plaza was           both “concerted” and “protected,” which a propounding party
                                                                            may prove by showing the activity (1) involves a work-related
    15
        Mr. Felix described the meeting both on direct and cross-           complaint or grievance; (2) furthers some group interest; (3)
examination. His two accounts vary in certain details and order but are     seeks a specific remedy or result; and (4) is not unlawful or
otherwise consistent.                                                       otherwise improper. NLRB v. Robertson Industries, 560 F.2d
    16
       Counsel for the General Counsel argues that Mr. Felix’s testimony    396, 398 (9th Cir. 1976), cited with approval by the Board in
regarding the number of times Mr. Aguirre asked if he were going to be      Northeast Beverage Corp., 349 NLRB 1166 fn. 9 (2007). To
fired was so hyperbolic that it destroyed Mr. Felix’s credibility. While
it seems unlikely Mr. Aguirre made the inquiry as often as Mr. Felix           17
                                                                                  As noted earlier, Mr. Aguirre admitted to a similar statement (that
estimated, the apparent exaggeration does not destroy Mr. Felix’s
                                                                            Mr. Plaza would “get what’s coming to” him) but placed the threat after
credibility, and I credit Mr. Felix’s testimony that Mr. Plaza denied any
                                                                            the discharge and in connection with a question about his final pay-
intent to fire Mr. Aguirre.
                                                                            check.
                                                                               18
                                                                                  Mr. MacGrew’s account, as set forth herein, is an amalgamation of
                                                                            his direct and cross-examination testimony.




                                                            APPENDIX 066
       Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 69 of 73



502                                     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD


be concerted, employee activity must be engaged in with or on              asked about employee entitlement to breaks and meal periods
the authority of other employees, and not solely by and on be-             during the Sears tent sales. In this concern, Mr. Aguirre was
half of the employee himself. Meyers Industries, 268 NLRB                  joined by another salesman who, at a later sales meeting, ex-
882 (1986). Concerted activity includes individual activity that           pressed dissatisfaction with the Respondent’s breaks and meals
seeks to initiate or to induce or to prepare for group action, as          arrangements. Mr. Aguirre continued to raise this and related
well as individual employees bringing group complaints to the              concerns with other employees in the ensuing weeks: discuss-
attention of management. Meyers Industries, 281 NLRB 882                   ing alternating restroom breaks, talking about the lack of a rest-
(1986). Employees do not have to accept the individual’s call              room facility at the Sears tent sales, and complaining about the
for group action before the invitation itself is considered con-           inability to leave the work area by car for meals.
certed. Cibao Meat Products, 338 NLRB 934 (2003); Whittaker                   Employee breaks and availability of restroom facilities are
Corp., 289 NLRB 933, 934 (1988); El Gran Combo, 284                        employment terms and conditions of general application to
NLRB 1115 (1987). “[C]oncertedness . . . can be established                employees. Mr. Aguirre raised those issues with management
even though the individual [speaking] was not ‘specifically                during a sales meeting, as did another employee in a later meet-
authorized’. . . to act as a group spokesperson for group com-             ing. From those circumstances, as well as Mr. Aguirre’s ongo-
plaints.” Herbert F. Darling, Inc., 287 NLRB 1356, 1360                    ing related discussions with fellow sales personnel, it is clear
(1988). Concerted activity includes concerns that are a “logical           that Mr. Aguirre’s complaints about breaks and restroom facili-
outgrowth” of group concerns. Salisbury Hotel, 283 NLRB                    ties were both protected and concerted. Hahner, Foreman &
685, 687 (1987); Compuware Corporation, 320 NLRB 101                       Harness, Inc., 343 NLRB 1423 (2004) (complaint about pay-
(1995). Work-related complaints or grievances include terms                check not compensating for lost benefits to management in the
and conditions of employment19 and concerted complaints to                 presence of coworkers); Cibao Meat Products, at 934 (“activity
governmental agencies.20                                                   of a single employee in enlisting the support of his fellow em-
   In cases turning on employer motivation, the Board applies              ployees for their mutual aid and protection is as much ‘con-
an analytical framework that assigns the General Counsel the               certed activity’ as is ordinary group activity.” Such individual
initial burden of showing protected concerted activity was a               action is concerted as long as it is “engaged in with the object
motivating or substantial factor in an adverse employment ac-              of initiating or inducing . . . group action.” Citations omitted.)
tion. The elements commonly required to support such a show-               NLRB v. Caval Tool Division, 262 F.3d 184, 190 (2d Cir. 2001)
ing are protected activity by the employee, employer knowl-                (enforcing Board order finding employee complaint about
edge of that activity, and animus on the part of the employer.             working conditions made in group meeting was protected con-
The burden then shifts to the employer to prove, as an affirma-            certed conduct on behalf of the group); Phillips Petroleum
tive defense, that it would have taken the same action even in             Company, 339 NLRB 916 (2003); Avery Leasing, 315 NLRB
the absence of the employee’s protected activity. Wright Line,             576, 580 fn. 5 (1994) (finding concerted activity where an em-
251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir.                   ployee, in the presence of other employees, complained to
1981), cert. denied 455 U.S. 989 (1982); Alton H. Piester, LLC,            management concerning wages, hours, or other terms and con-
353 NLRB 369 (2008).                                                       ditions of employment).
   Even when an employee is engaged in protected activity, he                 Mr. Aguirre’s actions with regard to employee breaks and
or she may lose the protection of the Act by egregious behav-              restroom facilities, as described herein, constituted concerted
ior, including displaying “an opprobrious or abusive manner.”              protected activity.
Verizon Wireless, 349 NLRB 640, 646 (2007). In assessing                         2. Mr. Aguirre’s concerns about sales compensation
employee behavior asserted to be egregious, the Board consid-
ers four factors: (1) the place of the discussion; (2) the subject            Early in his employment, Mr. Aguirre took issue with the
matter of the discussion; (3) the nature of the employee’s out-            Respondent’s commission-only compensation of sales person-
burst; and (4) whether the outburst was, in any way, provoked              nel and its calculation of commissions. Expression of his con-
by the employer’s unfair labor practices. Atlantic Steel, 245              cern included talking with other salespeople about the Respon-
                          21                                               dent’s compensation system, asking Mr. Felix for information
NLRB 814, 816 (1979).
                                                                           as to which vehicles were likely to produce good commissions,
        B. Mr. Aguirre’s Concerted Protected Activities                    showing his unexpectedly low first commission to other em-
                                                                           ployees who agreed the amount was unfair, asking management
 1. Mr. Aguirre’s concerns about breaks and restroom facilities            about the basis of the commission, discussing with fellow
   Mr. Aguirre’s first day of employment coincided with a                  salespeople his plan to contact an Arizona state agency about
Sears tent sale, where Mr. Aguirre discussed availability of               the Respondent’s commission-only policy, contacting the
restroom facilities with fellow salespeople. A few days later,             agency, thereafter sharing the information learned with fellow
during a sales staff meeting with management, Mr. Aguirre                  employee, telling fellow employees he would inform manage-
                                                                           ment, and thereafter sharing his findings with Ms. Montenegro.
  19
      Valley Hospital Medical Center, 351 NLRB 1250, 1252 (2007).             Wages are clearly an employment term of prominent interest
  20
     Delta Health Center, Inc., 310 NLRB 26 (1993).                        to employees and employee attention to wages is protected.
  21
      Evidence of employer knowledge that activity is protected is not a   Although fellow salesman, James Pagan, denied that Mr.
necessary element under Alliance Steel Products. The test is whether
                                                                           Aguirre spoke for him in pursuing his wage inquiries, it is clear
employer conduct would interfere with, restrain, or coerce employees
in the exercise of their Sec. 7 rights. Alliance Steel Products at 495.    Mr. Aguirre attempted to engage the interest of other sales em-




                                                           APPENDIX 067
      Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 70 of 73



                                                        PLAZA AUTO CENTER, INC.                                                          503

ployees, including Mr. Pagan, in his wage inquiries by discuss-          the sales job was not the job for him. Later that same day, dur-
ing with them perceived wage inequities, by telling them of his          ing the course of his meeting with Mr. Aguirre, Mr. Plaza told
state agency information quest, and by alerting them to his              Mr. Aguirre that if he did not like the company’s refusal to
intended confrontation with management. It is equally clear              divulge vehicle costs, he was more than welcome to leave or to
that the wage issues Mr. Aguirre addressed affected all sales            quit, and Mr. Plaza twice told Mr. Aguirre that if he did not
employees and that the resolutions Mr. Aguirre sought would              trust the company, he did not need to work there.
impact all sales employees.          In these circumstances,                An employer that responds to protected concerted protests of
Mr. Aguirre’s involvement with wage issues was concerted.                working conditions by telling employees they can leave if they
See Meyers Industries, 281 NLRB 882 (1986) (individual em-               do not like the conditions coerces employees within the mean-
ployees bringing group concerns to the attention of manage-              ing of Section 8(a)(1) of the Act. Inviting employees to quit
ment); Cibao Meat Products, supra (concerted action does not             their employment in such circumstances interferes with the free
depend on employee acceptance of individual’s call for group             exercise of employees’ Section 7 right to protest working con-
involvement); Salisbury Hotel, supra (concertedness includes             ditions. Alton H. Piester, LLC, 353 NLRB 369 (2008); House
concerns that are a “logical outgrowth” of group concerns);              Calls, Inc., 304 NLRB 311, 313 (1991); Chinese Daily News,
Compuware Corp., supra (individual employee complaint to                 346 NLRB 906 (2006); McDaniel Ford, Inc., 322 NLRB 956
State labor board, although unauthorized by group, was a con-            fn. 1 (1997) (“It is well settled that an employer’s invitation to
tinuation of group efforts); JMC Transport, 272 NLRB 545,                an employee to quit in response to their exercise of protected
546 fn. 2 (1984), enfd. 776 F.2d 612 (6th Cir. 1985) (complaint          concerted activity is coercive, because it conveys to employees
about discrepancy in individual paycheck was a continuation of           that . . . engaging in . . . concerted activities and their continued
employees’ protected concerted activity in protesting, a month           employment are not compatible, and implicitly threatens dis-
earlier, the company’s change in the way employee wage pay-              charge of the employees involved.”)
ments were calculated).                                                     Mr. Felix, Ms. Montenegro, and Mr. Plaza’s suggestions to
   Mr. Aguirre’s actions with regard to sales employee com-              Mr. Aguirre that he cease working for the Respondent if he did
pensation, as described herein, constituted concerted protected          not like its terms and conditions of employment were made in
activity.                                                                response to his protected concerted activities described above.
         C. Alleged Threats of Reprisal and Invitations                  As such, the suggestions were coercive. Accordingly, the Re-
                     to Quit Employment                                  spondent’s conduct in this regard violated Section 8(a)(1) of the
                                                                         Act as alleged in the complaint.
   The Complaint alleges that the Respondent violated Section               The complaint further alleges the Respondent violated Sec-
8(a)(1) of the Act when the following supervisors on the fol-            tion 8(a)(1) of the Act when Mr. Plaza threatened employees
lowing dates threatened employees by inviting them to quit               with unspecified reprisals. The basis for the allegation is
their employment:                                                        Mr. Plaza’s statement to Mr. Aguirre in the October 28 meeting
     Mr. Felix             —      September 3 and October                that he was “asking too many questions [about company poli-
     Ms. Montenegro        —      October 28                             cies].” The General Counsel argues this statement alone impli-
     Mr. Plaza             —      October 28                             edly threatened reprisals if Mr. Aguirre persisted in the pro-
                                                                         tected activity of questioning company practices. While Mr.
   At a late August/early September sales staff meeting, when            Plaza expressed displeasure with Mr. Aguirre’s protected in-
Mr. Aguirre asked about employee breaks during Sears tent                quiries and thereby evidenced animus toward those activities, it
sales, Mr. Felix told him that if he did not like the way the            is too great a stretch to categorize the statement as a threat.
company operated, he was welcome to leave at any time. At a              Accordingly, I will dismiss that allegation of the complaint.
Sears tent sale in mid-September, Mr. Aguirre discussed with
other employees how to alternate restroom use. In the presence                             D. Discharge of Nick Aguirre
of two other salesmen, Mr. Aguirre asked Mr. Felix for permis-              The General Counsel argues that the only reason the Re-
sion to take a meal break and use the restroom. Telling all              spondent discharged Mr. Aguirre was because of the negative
three salesmen that the sales staff was always on a break, Mr.           influence Mr. Plaza believed Mr. Aguirre’s protected activities
Felix refused Mr. Aguirre’s request, saying that if Mr. Aguirre          had on other employees. The Respondent argues that the only
did not like it, he could just leave.22 At another Sears tent sale       reason the Respondent terminated Mr. Aguirre was his physi-
held sometime in October, when Mr. Aguirre asked Mr. Felix               cally intimidating and abusive behavior in the October 28 meet-
to identify cars whose sale would deliver good commissions,              ing. Determining the Respondent’s motivation requires a
Mr. Felix replied that employees who do not trust in the com-            Wright Line analysis. If the Respondent’s argument is ac-
pany should leave its employ.                                            cepted, determining whether Mr. Aguirre’s behavior at the
   On October 28, when Mr. Aguirre, after conferring with fel-           October 28 meeting justified his discharge requires an Atlantic
low employees, asked Ms. Montenegro about the sales staff’s              Steel analysis.23
entitlement to a minimum wage draw against commissions, Ms.                 Many of the facts surrounding Mr. Aguirre’s discharge are
Montenegro told him that if he wanted a minimum wage job,                not disputed: On October 28, Mr. Aguirre told Ms. Montenegro
   22
      Although the record shows this exchange to have occurred in mid-     23
                                                                              See Alton H. Piester, supra; Waste Management of Arizona, Inc.,
September, it fits within the time parameters of complaint allegation    345 NLRB 1339 (2005).
4(c) that such a threat was made “in or about October 2008.”




                                                         APPENDIX 068
      Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 71 of 73



504                                  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD


he had learned from an Arizona State agency that the Respon-         Aguirre’s behavior in cursing and derogating Mr. Plaza was at
dent was improperly withholding minimum wage compensation            least physically aggressive if not menacing.24
from its commissioned salespeople. Ms. Montenegro thereafter             A finding that Mr. Aguirre verbally attacked Mr. Plaza before
arranged the October 28 meeting. Just prior to the meeting, Mr.      rather than after Mr. Plaza fired him on October 28, does not, of
Felix told Mr. Plaza that Mr. Aguirre complained about every-        course, automatically resolve the issue of why the Respondent
thing all the time, e.g., about not trusting the company’s calcu-    fired Mr. Aguirre. The question remains whether the Respondent
lation of commissions and not knowing the vehicle cost. At the       fired Mr. Aguirre solely because he engaged in concerted pro-
meeting, Mr. Plaza criticized Mr. Aguirre’s negative attitude        tected activities, as counsel for the General Counsel contends, or
toward company policies and procedures. Mr. Plaza told Mr.           whether, as the Respondent contends, the Respondent fired Mr.
Aguirre that if he did not trust the company, he did not need to     Aguirre because he insulted Mr. Plaza. Since the existence of an
work there. During the course of the meeting, Mr. Aguirre            arguably valid reason for discharge cannot, in and of itself, ex-
became upset and, according to the various accounts, told Mr.        punge an unlawful reason, the Respondent’s motivation must be
Plaza that he was a “F’ing mother F’ing,” a “F’ing crook,” and       determined by application of a Wright Line analysis.
an a—hole, that he was stupid, that nobody liked him, and that           The General Counsel has proven the elements required by
everyone was talking about him behind his back. At some              Wright Line: the General Counsel has shown that Mr. Aguirre
point in the meeting, Mr. Plaza fired Mr. Aguirre.                   engaged in concerted protected activity, that the Respondent’s
   There remain two critical factual disputes as to what hap-        managers knew of the activity, and that the Respondent bore
pened at the October 28 meeting: (1) At what point in the meet-      animus toward the activity, as demonstrated by management’s
ing did Mr. Plaza fire Mr. Aguirre? (2) What were the circum-        repeated suggestions that unhappy employees seek employment
stances and manner of Mr. Aguirre’s outburst? The General            elsewhere. The General Counsel having met his initial burden,
Counsel’s position is that Mr. Plaza fired Mr. Aguirre before        the burden of proof shifts to the Respondent to prove it would
Mr. Aguirre verbally assailed Mr. Plaza and that, given the          have fired Mr. Aguirre even in the absence of his protected activ-
Respondent’s unlawful conduct, Mr. Aguirre engaged in no             ity.
unjustifiable behavior. The Respondent’s position, on the other          The Respondent contends that irrespective of Mr. Aguirre’s
hand, is that Mr. Aguirre’s threatening and volatile verbal at-      protected activity, Mr. Plaza would have fired him for his profane
tack both preceded and was the direct cause of Mr. Aguirre’s         personal attack at the October 28 meeting. There is no question
discharge.                                                           that Mr. Aguirre’s behavior could reasonably be expected to
   I have carefully considered the testimonies of all witnesses to   provoke discharge. However, “[a]n employer cannot simply
the October 28 meeting. In doing so, I have taken into account       present a legitimate reason for its action but must persuade by a
the witnesses’ manner and demeanor while testifying, as well as      preponderance of the evidence that the same action would have
the circumstances surrounding the discharge. I give greater          taken place even in the absence of the protected activity.” Yellow
weight to the testimonies of Mr. Plaza, Mr. Felix, and Mr. Mac-      Ambulance Service, 342 NLRB 804, 804 (2004), citations omit-
Grew. While discrepancies exist in each of their accounts, I         ted. In 2008, Mr. Plaza directed Mr. Felix to fire salesman Eddie
found the three management witnesses demonstrated efforts to         Yemes because he told Mr. Felix to f— himself. Considering
convey honest, unbiased recollections of the meeting. Mr.            that Mr. Aguirre’s October 28 contumely was directed at Mr.
Aguirre’s testimony was not as believable. Mr. Aguirre initially     Plaza himself and was more extensive and opprobrious than
testified that at the October 28 meeting, Mr. Plaza bluntly item-    Eddie Yemes’ outburst, it is reasonable to conclude that the Re-
ized his displeasure with Mr. Aguirre’s activities and abruptly      spondent would have fired Mr. Aguirre for his verbal attack on
fired him. Under further questioning, Mr. Aguirre significantly      Mr. Plaza regardless of the Respondent’s animosity toward Mr.
expanded his account of what occurred at the meeting, including      Aguirre’s protected activity. Accordingly, I find the Respondent
Mr. Plaza’s statement that if Mr. Aguirre did not like being kept    has met its shifted burden under Wright Line and has shown that
in ignorance of vehicle cost, he was more than welcome to leave      it fired Mr. Aguirre because he verbally abused Mr. Plaza.
or to quit. Not only was Mr. Aguirre’s initial testimony not fully       A finding that the Respondent fired Mr. Aguirre because of
congruous with his expanded version of the meeting, Mr. Plaza’s      his October 28 outburst does not lay the discharge issue to rest.
implicit invitation to Mr. Aguirre to accept company policy or       The purpose of the October 28 meeting was to address Mr.
quit is incompatible with Mr. Aguirre’s earlier testimony of         Aguirre’s complaints about the Respondent’s sales compensa-
abrupt discharge. Accordingly, I do not credit Mr. Aguirre’s         tion practices. Mr. Aguirre’s participation in the meeting was a
account of the October 28 meeting where it conflicts with the        furtherance of his concerted, protected wage complaints. At the
accounts of Mr. Plaza, Mr. Felix, and Mr. MacGrew.                   meeting, Mr. Aguirre engaged in behavior the Respondent con-
   Mr. Plaza testified he had no intention of firing Mr. Aguirre     tends was opprobrious. “An employer violates the Act by dis-
when he began the October 28 meeting and, until the conclusion       charging an employee engaged in the protected concerted activ-
of the meeting, told Mr. Aguirre he was not being fired. Consis-
tent with the credibility assessments herein, I accept Mr. Plaza’s      24
                                                                           In finding Mr. Aguirre’s behavior to be belligerent, I rely on cred-
testimony. Mr. Plaza, Mr. Felix, and Mr. MacGrew, whose tes-         ited testimony that in the course of his outburst and prior to the dis-
timonies I have credited, were consistent in placing Mr. Aguirre’s   charge, Mr. Aguirre rose from his chair, pushed it aside and said that if
verbal outburst before Mr. Plaza announced his discharge.            he was fired, Mr. Plaza would regret it. As noted earlier, Mr. Aguirre
                                                                     admitted to menacing language—“You’ll get what’s coming to you”—
Therefore, I find that Mr. Aguirre’s denouncement of Mr. Plaza
                                                                     although in a different context.
preceded Mr. Aguirre’s discharge. I further find that Mr.




                                                      APPENDIX 069
        Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 72 of 73



                                                             PLAZA AUTO CENTER, INC.                                                               505

ity of voicing a complaint about his employment terms unless,                 standard for determining whether specified conduct is removed
in the course of that protest, the employee engages in opprobri-              from the protection of the Act is whether the conduct is “so vio-
ous conduct, costing him the Act’s protection.” Alton H. Pi-                  lent or of such serious character as to render the employee unfit
ester, LLC, supra at 374. Although I have found that the Re-                  for further service.” St. Margaret Merry Healthcare Centers, 350
spondent fired Mr. Aguirre because of his contumacious behav-                 NLRB 203, 204–205 (2007); Dreis Rump Mfg. v. NLRB, 544
ior in the October 28 meeting, it must yet be determined                      F.2d 320, 324, (7th Cir. 1976). Insulting profanity alone is not so
whether Mr. Aguirre’s behavior was so egregious as to lose the                egregious as to justify loss of the Act’s protection.29 However,
Act’s protection. See Verizon Wireless, 349 NLRB 640, 646                     repeated use of profanity in a loud ad hominem attack on a su-
(2007).                                                                       pervisor may lose the Act’s protection. Daimler Chrysler Corp.,
   In assessing employee behavior asserted to be egregious, the               344 NLRB 1324, 1329–1330 (2005).
four factors enunciated in Atlantic Steel25 must be considered:                  The question is whether, in the instant circumstances, Mr.
(1) the place of the discussion; (2) the subject matter of the                Aguirre retained the Act’s protection in spite of his outburst or
discussion; (3) the nature of the employee’s outburst; and (4)                lost the Act’s protection because of his outburst. In Daimler
whether the outburst was, in any way, provoked by the em-                     Chrysler Corp., supra, the behavior that cost an employee the
ployer’s unfair labor practices.                                              Act’s protection was the making of repeated, extensive, and per-
   Considering the first factor, Mr. Aguirre’s outburst occurred in           sonally derogatory statements to a supervisor, behavior similar to
the presence of management only, and there is no evidence any                 Mr. Aguirre’s. However, Daimler differs from the instant situa-
unit employee overheard the confrontation. The outburst, there-               tion in that only one Atlantic Steel factor—subject matter—
fore, had no impact on workplace discipline, nor did Mr.                      favored protection, while here three of the four Atlantic Steel
Aguirre’s offensive behavior undermine management authority.                  factors favor protection with only the nature of Mr. Aguirre’s
The place of the discussion, thus isolated from other workers,                outburst weighing against protection.
argues against loss of protection.26 As to the second and fourth                 Notwithstanding the fact that only one Atlantic steel factor dis-
factors, the discussion related wholly to Mr. Aguirre’s protected             favors Mr. Aguirre’s protection in this case, the impact of that
concerted activity. Further, Mr. Aguirre’s outburst was contem-               sole factor must not be minimized. It is clear the Board carefully
poraneous with both the Respondent’s censure of Mr. Aguirre’s                 considers the form and scope of offensive language in opprobri-
protected activity as “a lot of negative stuff” that negatively im-           ous behavior cases.30 Upon court remand of Felix Industries31,
pacted the sales force and the Respondent’s coercive conduct in               the Board considered the question of whether the nature of an
pointing out that Mr. Aguirre did not have to work for the Re-                employee’s outburst (factor three), by itself, may outweigh the
spondent if he did not like or trust the company. Both statements             other Atlantic Steel factors. The Board stated that “the nature of
are provocative, and the latter, as detailed above, is an unfair              [an employee’s] outburst must be given considerable weight
labor practice. The subject matter of the discussion, intertwined             towards losing the Act’s protection.” Felix Industries, 339 NLRB
as it was with the Respondent’s intrinsically provocative unfair              195, 196 (2003). While the Board in Felix Industries decided
labor practice, also militates against loss of protection.27 Accord-          that the other factors outweighed factor three in that case, the
ingly, the first, second, and fourth Atlantic Steel factors weigh in
favor of protection.                                                          disputes most likely to engender ill feelings and strong responses. Con-
   The third factor, the nature of Mr. Aguirre’s outburst, is not so          sumers Power Co., 282 NLRB 131, 132 (1986).
                                                                                 29
easily resolved. Board law establishes that “employees are per-                     See Alcoa Inc., 352 NLRB 1222 (2008), (referring to supervisor as
mitted some leeway for impulsive behavior when engaging in                    “egoistical f—er”); Tampa Tribune supra, (calling supervisor a “stupid
                                                                              f—ing moron.”); Union Carbide Corp., 331 NLRB 356, 359 (2000)
concerted activity, subject to the employer’s right to maintain
                                                                              (calling supervisor a “f—ing liar”); Burle Industries, 300 NLRB 498,
order and respect [citation omitted].” Tampa Tribune, 351 NLRB                502, 504 (1990) (calling supervisor a “f—ing a—hole”); Thor Power
1324, 1324–1325 (2007), enf. Denied sub nom. Media General                    Tool Co., 148 NLRB 1379, 1380 (1964), enfd. 351 F. 2d 584 (7th Cir.
Operations, Inc. v. NLRB, 560 F. 3d 181 (4th Cir. 2009).28 The                1965), (referring to supervisor as a “horse’s ass”); Postal Service, 241
                                                                              NLRB 1074 (1979) (referring to acting supervisor as an “a—hole”);
   25
      Atlantic Steel, supra at 816.                                           NLRB v. Cement Transport Co., 490 F.2d 1024, 1030 (6th Cir. 1974)
   26
      Remarks made in private are less disruptive to workplace disci-         (referring to company president as a “son of a bitch”).
                                                                                 30
pline than those made in the presence of fellow employees. Stanford                 See, e.g., Alcoa, Inc., at 1226 (employee/union steward’s pejora-
Hotel, 344 NLRB 558 (2005); Noble Metal Processing, 346 NLRB                  tive description of a supervisor as an “egotistical f—er” was “a single
795, 800 (2006) (place of discussion weighs in favor of protection            verbal outburst of profane language, in a disciplinary meeting . . . unac-
where outburst occurred away from employees’ work area and did not            companied by physical contact or threat of physical harm,” which did
disrupt the work process).                                                    not destroy the Act’s protection); Beverly Health & Rehabilitation
   27
      Care Initiatives, 321 NLRB at 152 (“[A]n employer may not rely          Services, 346 NLRB 1319, 1323 (2006) (employee conduct “consisted
on employee conduct that it has unlawfully provoked as a basis for            of a brief, verbal outburst of profane language unaccompanied by in-
disciplining an employee [citation omitted]”); Datwyler Rubber &              subordination, physical contact, or threat of physical harm); Trus Joist
Plastics, 350 NLRB 669, 669–670 (2007) (employee did not lose pro-            Macmillan 341 NLRB 369, 371–372 (2004) (employee’s repetitious
tection of the Act by calling supervisor a devil whom Jesus Christ            remarks that were personal and highly offensive cost him the protection
would punish for requiring a 7-day work week); Stanford Hotel, supra          of the Act); Datwyler Rubber & Plastics, Inc., supra, (employee out-
(brief profanity protected where it was a response to unlawful threats).      burst protected, as it was spontaneous, brief, and unaccompanied by
   28
      The protections of Sec. 7 would be meaningless were the Board           physical contact or threat of physical harm).
                                                                                 31
not to take into account the realities of industrial life and the fact that         Felix Industries, 331 NLRB 144, 146 (2000), enf. denied and re-
disputes over wages, bonus, and working conditions are among the              manded 251 F.3d 1051 (D.C. Cir. 2001).




                                                             APPENDIX 070
      Case 4:18-cv-04368 Document 14-1 Filed on 12/03/19 in TXSD Page 73 of 73



506                                  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD


Board emphasized that the supervisor involved, who was also the                          VI. CONCLUSIONS OF LAW
son of the company’s president, directed “extremely hostile”             1. The Respondent is an employer engaged in commerce and
remarks to the employee, provoking his response that the super-      in a business affecting commerce within the meaning of Section
visor was just a “f—ing kid” to whom the employee did not have       2(6) and (7) of the Act.
to listen. Id. at 195, 196–197.                                          2. The Respondent violated Section 8(a)(1) of the Act by tell-
   In applying the balancing test utilized by the Board in these     ing employees they could quit or leave the Respondent’s employ
kinds of cases, I have particularly noted the following circum-      if they did not like company policies and/or procedures.
stances: Mr. Aguirre’s outburst was qualitatively and quantita-          3. The unfair labor practices set forth above affect commerce
tively more opprobrious than that considered in Felix Industries.    within the meaning of Section 8(a)(3) and (1) and Section 2(6)
Without extreme provocation from overt hostility or antagonism       and (7) of the Act.
from Mr. Plaza, Mr. Aguirre repeatedly reviled Mr. Plaza in ob-
scene and personally denigrating terms accompanied by menac-                                      REMEDY
ing conduct and language. Considering these circumstances and           Having found that Respondent has engaged in certain unfair
the record as a whole, I find that Mr. Aguirre’s behavior at the     labor practices, I find it must be ordered to cease and desist and
October 28 meeting was so egregious as to forfeit the protection     to take certain affirmative action designed to effectuate the poli-
of the Act. Accordingly, I find the Respondent did not violate the   cies of the Act.
Act when it discharged Mr. Aguirre.                                     [Recommended Order omitted from publication.]




                                                      APPENDIX 071
